





PURCHASE AND SALE AGREEMENT
between
SOUTHERN UNION COMPANY,
PLAZA MASSACHUSETTS ACQUISITION, INC.
and
THE LACLEDE GROUP, INC.
(SOLELY FOR PURPOSES OF SECTION 13.19)






Dated as of December 14, 2012







--------------------------------------------------------------------------------




TABLE OF CONTENTS
ARTICLE I DEFINITIONS1
Section 1.1Certain Defined Terms    1
Section 1.2Other Defined Terms    14
ARTICLE II PURCHASE AND SALE15
Section 2.1Purchase and Sale of Assets and Stock    15
Section 2.2Assumed Liabilities    15
Section 2.3Retained Liabilities    17
Section 2.4Condition on Assignment or Assumption of Contracts and Rights    17
Section 2.5Settlement of Intercompany Accounts    18
ARTICLE III PURCHASE PRICE18
Section 3.1Purchase Price    18
Section 3.2Adjustment to Estimated Purchase Price    19
ARTICLE IV REPRESENTATIONS AND WARRANTIES OF BUYER20
Section 4.1Organization, Existence and Qualification    20
Section 4.2Authority Relative to this Agreement and Binding Effect    20
Section 4.3Governmental and Other Required Consents    20
Section 4.4Financing    21
Section 4.5Filings    21
Section 4.6Brokers    22
Section 4.7Litigation    22
Section 4.8Independent Investigation    22
Section 4.9Investment Intent; Investment Experience; Restricted Securities    22
ARTICLE V REPRESENTATIONS AND WARRANTIES OF SELLER22
Section 5.1Organization, Existence and Qualification    23
Section 5.2Authority Relative to this Agreement and Binding Effect    23
Section 5.3Governmental and Other Required Consents    23
Section 5.4Capitalization of the Subsidiary; Title to Stock.    24
Section 5.5Title to Assets; Encumbrances    24
Section 5.6Financial Statements    25
Section 5.7Compliance with Legal Requirements; Governmental Permits    25
Section 5.8Legal Proceedings; Outstanding Orders    25
Section 5.9Taxes    25
Section 5.10Intellectual Property    26
Section 5.11Personal Property    26
Section 5.12Material Contracts    27
Section 5.13Employee Benefit Matters    27
Section 5.14Employee and Labor Matters    29
Section 5.15Environmental Matters    31
Section 5.16Absence of Certain Changes or Events    32



--------------------------------------------------------------------------------




Section 5.17Regulatory Matters    32
Section 5.18Brokers    33
Section 5.19Disclaimer    33
Section 5.20Insurance    33
Section 5.21Absence of Undisclosed Liabilities    34
Section 5.22Sufficiency of Assets    34
Section 5.23Filings    34
ARTICLE VI COVENANTS34
Section 6.1Covenants of Seller    34
Section 6.2Covenants of Buyer    38
Section 6.3Reasonable Best Efforts; Governmental Filings    39
Section 6.4Seller Marks    41
Section 6.5Acknowledgment by Buyer    41
Section 6.6Continuing Services    42
Section 6.7Risk of Loss    42
Section 6.8Outstanding Payments and Bank Accounts    43
Section 6.9Financing    43
Section 6.10Financing Cooperation    45
ARTICLE VII CONDITIONS PRECEDENT47
Section 7.1Seller’s Conditions Precedent to Closing    47
Section 7.2Buyer’s Conditions Precedent to Closing    49
ARTICLE VIII CLOSING50
Section 8.1Closing    50
ARTICLE IX TERMINATION51
Section 9.1Termination Rights    51
Section 9.2Limitation on Right to Terminate; Effect of Termination    52
ARTICLE X EMPLOYEE MATTERS53
Section 10.1Employee Agreement    53
ARTICLE XI TAX MATTERS53
Section 11.1Purchase Price Allocation    53
Section 11.2Cooperation with Respect to Like-Kind Exchange    53
Section 11.3Transaction Taxes    54
Section 11.4Real and Personal Property Taxes    54
Section 11.5Other Taxes    55
Section 11.6Straddle Period    55
Section 11.7Cooperation on Tax Matters    56
Section 11.8Tax Returns    56
Section 11.9Effect of Indemnity Payments    56
Section 11.10Survival of Obligations    56
Section 11.11Termination of Tax Agreements    56


--------------------------------------------------------------------------------




ARTICLE XII INDEMNIFICATION57
Section 12.1Indemnification by Seller    57
Section 12.2Indemnification by Buyer    57
Section 12.3Limitations on Seller’s Liability    57
Section 12.4Limitation on Buyer’s Liability    60
Section 12.5Claims Procedure    60
Section 12.6Exclusive Remedy    61
ARTICLE XIII GENERAL PROVISIONS62
Section 13.1Expenses    62
Section 13.2Notices    62
Section 13.3Assignment    63
Section 13.4Successor Bound    63
Section 13.5Governing Law    63
Section 13.6Construction of Agreement    63
Section 13.7Publicity    64
Section 13.8Waiver    64
Section 13.9Parties in Interest    64
Section 13.10Section and Paragraph Headings    65
Section 13.11Amendment    65
Section 13.12Entire Agreement    65
Section 13.13Counterparts    65
Section 13.14Severability    65
Section 13.15Consent to Jurisdiction    65
Section 13.16Enforcement    66
Section 13.17Waiver of Jury Trial    66
Section 13.18Time of Essence    66
Section 13.19Guarantee    67
Section 13.20Financing Sources    67




--------------------------------------------------------------------------------




LIST OF EXHIBITS
Exhibit 6.6    Form of Continuing Services Agreement
Exhibit 10.1    Employee Agreement
LIST OF SCHEDULES
Schedule 1.1(a)    Base Statement
Schedule 1.1(b)    Certain Excluded Assets
Schedule 1.1(c)    Permits
Schedule 1.1(d)    Exclusions from Assumed Environmental Liabilities
Schedule 2.2(b)(ii)    Capital Expenditure Projects
Schedule 4.3    Buyer’s Governmental and Other Required Consents
Schedule 4.6    Brokers
Schedule 5.2    Seller’s Authority
Schedule 5.3    Seller’s Governmental and Other Required Consents
Schedule 5.5(a)    Encumbrances
Schedule 5.5(b)(i)    Owned Real Property
Schedule 5.5(b)(ii)    Leases
Schedule 5.5(c)(i)    Easements with Encumbrances
Schedule 5.5(c)(ii)    Easements
Schedule 5.6    Financial Statements
Schedule 5.7    Compliance with Legal Requirements; Governmental Permits
Schedule 5.8    Legal Proceedings; Outstanding Orders
Schedule 5.9    Taxes
Schedule 5.10    Intellectual Property
Schedule 5.12    Material Contracts
Schedule 5.13(a)    Employee Plans
Schedule 5.13(c)    Reportable Events
Schedule 5.13(d)    Employee Plan Contributions
Schedule 5.13(i)(A)     Post-Retirement Welfare Benefits
Schedule 5.13(k)    Severance or Other Compensation
Schedule 5.13(m)    Benefit Plans
Schedule 5.14(a)    Labor Agreements
Schedule 5.14(b)(ii)    Collective Bargaining
Schedule 5.14(c)    Labor Matters
Schedule 5.15(a)    Environmental Matters
Schedule 5.16(a)    Absence of Certain Changes or Events
Schedule 5.17(a)    Regulatory Matters
Schedule 5.18    Brokers
Schedule 5.20(a)    Seller’s Insurance
Schedule 5.21    Absence of Undisclosed Liabilities
Schedule 5.22(a)    Sufficiency of Assets
Schedule 5.22(b)    Location of Assets
Schedule 6.1    Conduct of the Business Prior to the Closing Date
Schedule 6.2(b)    Seller Guarantees and Surety Instruments
Schedule 6.3(c)(i)    MDPU Application


--------------------------------------------------------------------------------




PURCHASE AND SALE AGREEMENT
This PURCHASE AND SALE AGREEMENT (this “Agreement”) is made as of the 14th day
of December, 2012, by and between SOUTHERN UNION COMPANY, a Delaware corporation
(“Seller”), Plaza Massachusetts Acquisition, Inc., a Delaware corporation, and,
solely for purposes of Section 13.19, The Laclede Group, Inc., a Missouri
corporation. Capitalized terms used herein shall have the meanings ascribed to
them in Article I, unless otherwise provided.
W I T N E S S E T H :
WHEREAS, Seller or the Subsidiary owns all of the Assets and Seller owns all of
the capital stock of the Subsidiary;
WHEREAS, Seller operates the Business through its New England Gas Company
division and the Subsidiary; and
WHEREAS, Buyer desires to purchase, and Seller desires to sell, the Assets owned
by Seller and the capital stock of the Subsidiary, subject in all respects to
the provisions of this Agreement.
NOW, THEREFORE, in consideration of the premises and other good and valuable
consideration, the receipt and sufficiency of which are hereby acknowledged, the
parties, intending to be legally bound, hereby agree as follows:
ARTICLE I
DEFINITIONS


Section 1.1    Certain Defined Terms. For purposes of this Agreement, the
following terms have the meanings specified or referred to in this Article I
(such definitions to be equally applicable to both the singular and plural forms
of the terms defined):
“Affiliates” — shall have the following meaning: entities shall be deemed
“Affiliated” as to each other to the extent (i) one of the entities directly or
indirectly controls the other, or the direct or indirect control of one of the
entities is exercised by the officers, directors, stockholders, or partners of
the other entity (whether or not such persons exercise such control in their
capacities as officers, directors, stockholders, or partners) or (ii) is deemed
to be an Affiliate under existing statutes or regulations of the SEC.
“Assets” — means all of the assets, properties, rights, claims, contracts and
interests of every type and description, real, personal or mixed, tangible and
intangible, owned by Seller directly, or indirectly through any Affiliate of
Seller (including the Subsidiary), and relating primarily to the Business, other
than the Excluded Assets or as otherwise noted in clauses (a) through (p) of
this definition.
Without in any way limiting or expanding the foregoing, the Assets shall include
all right, title and interest of Seller and its Affiliates in, to and under the
following:

1

--------------------------------------------------------------------------------




(a)    all Real Property;
(b)    all tangible personal property, including machinery, mobile and immobile
equipment, furniture, furnishings, vehicles, tools, tooling, dies, stores,
parts, supplies and other tangible personal property that is either (x) located
on the Real Property or (y) primarily related to the Business;
(c)    the Assumed Contracts, including all rights to receive goods and services
purchased pursuant to such Contracts and to assert claims and take other actions
in respect of breaches or other violations thereof;
(d)    all Permits (to the extent transferable, giving effect to the parties’
obligations hereunder as to Consents) held by Seller or any of its Affiliates
that are used (not limited to those Permits that are primarily used), required
or necessary for the lawful ownership or operation of the Business as currently
conducted or the ownership or use of the Assets (including the Permits listed on
Schedule 1.1(c));
(e)    any intellectual property relating primarily to the Business, including
the name “New England Gas Company” (but not the sunburst trademark);
(f)    all books and records relating primarily to the Business;
(g)    all rights under express or implied warranties relating to any other
Assets or Assumed Liabilities transferred hereunder (not limited to those
warranties that are primarily related to the Business) from suppliers to the
Business;
(h)    inventory related primarily to the Business;
(i)    all Regulatory Assets;
(j)    all credits, petty cash held locally for the benefit of the Business,
prepaid expenses, advance payments, deposits, escrows and prepaid items,
including prepaid interest and deposits with lessors, suppliers or utilities,
which arise from or relate primarily to the Business;
(k)    accounts receivable arising out of or related to the conduct of the
Business, including any payments received by Seller or any of its Affiliates
with respect thereto after the Closing Date, and unpaid interest accrued on any
accounts receivable and any security or collateral relating thereto;
(l)    promotional and advertising materials relating primarily to the Business,
including all catalogs, brochures, plans, customer lists, supplier lists,
manuals, handbooks, equipment and parts lists, and dealer and distributor lists,
to the extent that any of the foregoing materials do not include the name
“Southern Union”, “Southern”, “SU” or “SUG”; provided, however, that Buyer shall
be entitled to copies of any such excluded materials, and shall be entitled to
use any such excluded materials provided that Buyer covers or removes such
retained names from such materials;

2

--------------------------------------------------------------------------------




(m)     all rights, privileges, claims, demands, causes of action, claims in
bankruptcy, indemnification agreements with, and indemnification rights against,
third parties, warranty claims (to the extent transferable), offsets and other
claims relating to any other Asset or Assumed Liabilities transferred hereunder,
but excluding any of the foregoing relating to the Excluded Assets;
(n)    all items included (to the extent so included, not just limited to those
relating primarily to the Business) as assets on the Base Statement (as adjusted
pursuant to the Final Closing Statement);
(o)    all obligations, assets and liabilities transferred to or assumed by
Buyer (not just limited to those relating primarily to the Business) under the
Employee Agreement;
(p)    any and all goodwill and other intangible assets associated primarily
with the Business; and
(q)    all franchises, powers and rights held by Seller as a gas company under
Massachusetts General Laws Chapter 164.
“Assumed Contract” — means, except as otherwise provided in Section 2.4, any
Contract to which Seller or any of its Affiliates is a party that relates
primarily to the Business, other than Contracts included in Excluded Assets and
listed on Schedule 1.1(c); provided, however, that this definition does not
include any Employee Plans except as expressly contemplated by the Employee
Agreement.
“Assumed Environmental Liabilities” — means all Environmental Liabilities of
Seller, the Subsidiary or any of their respective Affiliates relating primarily
to the Business or relating to the Assets, whether arising or relating to the
period before, on or after the Closing, other than the Retained Environmental
Liabilities. For the avoidance of doubt, “Assumed Environmental Liabilities”
include, without limitation, the business relating to the formerly owned
manufactured gas plant properties and disposal sites located in Massachusetts
with respect to the Business; provided, however, that “Assumed Environmental
Liabilities” do not include those alleged remote disposal sites listed on
Schedule 1.1(d).
“Assumed Indebtedness” — means all debt issued under the Indenture of First
Mortgage, dated as of December 1, 1952, between Seller (as successor-in-interest
to Fall River Gas Company) and State Street Bank and Trust Company (as
successor-in-interest to Old Colony Trust Company), as Trustee, and all
indentures supplemental thereto.
“Base Statement” — means the statement as to the Net Assets of the Business as
of September 30, 2012, prepared in accordance with Schedule 1.1(a).
“Business” — means the business and operations conducted in the Commonwealth of
Massachusetts by Seller and the Subsidiary including;
(a)    the regulated gas distribution business conducted in the Commonwealth of
Massachusetts by Seller through New England Gas Company (the “LDC Business”);
and

3

--------------------------------------------------------------------------------




(b)    the Subsidiary’s appliance and equipment installation and servicing
businesses, and the non-regulated businesses conducted by Seller through New
England Gas Company that relate to such activities conducted by the Subsidiary.
“Business Day” — means any day that is not a Saturday, Sunday or other day on
which banks in New York City are authorized or required by law to close.
“Claim Notice” — means a written notice of a claim given by a party seeking
indemnification pursuant to the terms of this Agreement that specifies in
reasonable detail the nature of the Losses and the estimated amount of such
Losses (in each case to the extent actually known).
“Combined Business” — means, collectively, (a) the Business and (b) the business
and operations conducted in the State of Missouri by Seller, including the
business and operations conducted in the State of Missouri by Seller through its
Missouri Gas Energy division.
“Confidentiality Agreement” — means that certain confidentiality agreement dated
as of August 15, 2012, between The Laclede Group, Inc. and Seller.
“Consent” — means any approval, consent, ratification, waiver, clearance or
other authorization from any Person.
“Contract” — means any agreement, contract, document, note, bond, indenture,
mortgage, deed of trust, lease, sublease, instrument, obligation, promise or
undertaking (whether written or oral) that is legally binding, including
Easements.
“Easements” — means all easements, rights of way, Permits, prescriptive rights
and other ways of necessity, whether or not of record, relating to real
property.
“Encumbrance” — means any charge, adverse claim, lien, option, encumbrance,
mortgage, pledge or security interest, conditional and installment sale
agreements, activity and use limitations, easements, covenants, obligations,
limitations, title defects, deed restrictions, purchase rights or options, and
any other restrictions of any kind, including restrictions on use, transfer,
receipt of income, or exercise of any other attribute of ownership.
“Environmental Claim” — means any and all written administrative, regulatory or
judicial actions, suits, demands, demand letters, claims, liens, investigations,
proceedings or notices of noncompliance or violation by any third party
(including any Governmental Body) alleging potential liability (including
potential liability for enforcement, investigatory costs, damages, Losses,
contribution, indemnification, cost recovery, compensation, injunctive relief,
cleanup costs, governmental resource costs, removal costs, remedial costs,
natural resources damages, property damages, personal injuries or penalties)
arising out of, based on or resulting from: (a) the presence or Release into the
environment, of any Hazardous Materials at any location operated, leased or
managed by Seller; (b) any violation of any Environmental Law; or (c) the
storage, transportation, treatment, disposal, discharge, recycling or Release of
Hazardous Materials at any Off-Site Location.

4

--------------------------------------------------------------------------------




“Environmental Law” — means any Legal Requirement relating to pollution or
protection of human health or the environment or natural resources, including
those relating to (a) emissions, discharges or Releases of Hazardous Material
into the environment (including ambient air, surface water, groundwater or
land), and (b) the treatment, storage or disposal of Hazardous Material.
“Environmental Liability” — means any liability, responsibility or obligation
arising out of or relating to:
(a)    the presence of any Hazardous Material in the soils, groundwater, surface
water or air on, under or about or emanating from the assets and properties
currently or formerly used, operated, owned, leased, controlled, possessed,
occupied or maintained by a Person (including predecessors-in-interest to such
Person) and any such Hazardous Material emanating to adjoining or other
properties;
(b)    the storage, disposal, Release, discharge, spillage, loss, seepage or
filtration of Hazardous Materials by a Person (including
predecessors-in-interest to such Person) or its employees, agents or contractors
from, on, under or about the assets or properties currently or formerly used,
operated, owned, leased, controlled, possessed, occupied or maintained by such
Person (including predecessors-in-interest to such Person) or the presence
therein or thereunder of any underground or above-ground tanks for the storage
of fuel, oil, gasoline and/or other petroleum products or by-products or other
Hazardous Material;
(c)    the violation or noncompliance or alleged violation or noncompliance by a
Person (including predecessors-in-interest to such Person) or its employees,
agents or contractors of any Environmental Law;
(d)    the failure by a Person (including predecessors-in-interest to such
Person) or its employees, agents, or contractors to have obtained or maintained
in effect any Environmental Permit as a result of its or their conduct, actions
or operations or the use, operation, ownership, lease, control, possession,
occupancy, maintenance or condition of such Person’s assets or properties;
(e)    the storage, transportation, treatment, disposal, discharge, recycling or
Release of Hazardous Materials, or the arrangement for same, by a Person
(including predecessors-in-interest to such Person), at any Off-Site Location;
(f)    any and all Proceedings arising out of any of the above-described
matters, including Proceedings by Governmental Bodies for enforcement,
investigation, monitoring, cleanup, containment, removal, treatment, response,
restoration, remedial or other actions or damages and Proceedings by any third
party seeking damages, contribution, indemnification, cost recovery,
compensation or injunctive relief; and
(g)    any and all remedial work and other corrective action (including
investigation or monitoring of site conditions, or any clean-up, containment,
treatment, response, restoration or removal) taken by, or the costs of which are
imposed upon, a Person arising from any of the above-described matters.

5

--------------------------------------------------------------------------------




“ERISA” — means the Employee Retirement Income Security Act of 1974, as amended,
or any successor law, and the regulations and rules issued pursuant thereto.
“Excluded Assets” — means the following assets, each of which shall be excluded
from the Assets, and not acquired by Buyer, at Closing:
(a)    assets of Seller located in the ordinary course of business outside of
the Commonwealth of Massachusetts (none of which relate primarily to the
Business), other than the assets identified on Schedule 5.22(b);
(b)    cash and cash equivalents (including cash held by the Subsidiary), other
than petty cash held locally for the benefit of the Business;
(c)    assets to be retained by Seller as set forth in the Employee Agreement;
(d)    the stock record and minute books of Seller;
(e)    duplicate copies of all books and records transferred to Buyer, and all
records prepared in connection with the sale of the Business (including bids
received from third parties and analyses relating to the Business), in each case
subject to the confidentiality provisions of Section 6.1(d);
(f)    inventory disposed of by Seller or the Subsidiary after the date of this
Agreement to the extent such dispositions are not prohibited by this Agreement
or are approved by Buyer pursuant to Section 6.1;
(g)    rights to refunds of Taxes for periods on or before the Closing Date
payable with respect to the Business or the Assets;
(h)    accounts owing by and among Seller and its Affiliates, to the extent set
forth on Schedule 1.1(b);
(i)    all deferred tax assets or collectibles;
(j)    any insurance policy, bond, letter of credit or other similar item, and
any cash surrender value in regard thereto;
(k)    the Seller Marks, subject to the provisions of Section 6.4; and
(l)    the other assets referenced in Schedule 1.1(b).
“Final Order” — means an action by a Governmental Body as to which (a) no
request for stay of the action is pending, no such stay is in effect and if any
time period is permitted by statute or regulation for filing any request for
such stay, such time period has passed, (b) no petition for rehearing,
reconsideration or application for review of the action is pending and the time
for filing any such petition or application has passed, (c) such Governmental
Body does not have the action under reconsideration on its own motion and the
time in which such reconsideration is permitted

6

--------------------------------------------------------------------------------




has passed, and (d) no appeal to a court or a request for stay by a court of the
Governmental Body’s action is pending or in effect and the deadline for filing
any such appeal or request has passed.
“Financing Sources” — means the financial institutions that have committed to
provide (directly or indirectly), or otherwise entered into agreements in
connection with the Financing or other financings in connection with the
transactions contemplated by this Agreement, including the financial
institutions party to the Financing Letter, together with their Affiliates and
Representatives and their successors and assigns, and any joinder agreements or
credit agreements relating thereto.
“GAAP” — means generally accepted United States accounting principles then in
effect, applied on a consistent basis.
“Good Utility Practices” — means any of the practices, methods and activities
approved by a significant portion of the gas distribution industry as good
practices applicable to operations of similar design, size and capacity or any
of the practices, methods or activities which, in the exercise of reasonable
judgment by an operator of a gas distribution business in light of the facts
known at the time the decision was made, would have been reasonably expected to
accomplish the desired result at a reasonable cost consistent with good business
practices, reliability, safety, expedition and applicable law. Good Utility
Practices are not intended to be limited to the optimal practices, methods or
acts to the exclusion of all others, but rather to be practices, methods or acts
generally accepted in the gas distribution industry.
“Governmental Body” — means any of the following that possesses competent
jurisdiction:
(a)    federal, state, county, local, municipal or other governmental body;
(b)    governmental or quasi-governmental authority of any nature (including any
governmental agency, branch, department, official or entity and any court or
other tribunal); or
(c)    any governmental body entitled to exercise any administrative, executive,
judicial, legislative, police, regulatory or taxing authority or power of any
nature.
“Hazardous Material” — means any waste or other chemical, material or substance
that is listed, defined, designated, or classified as, or otherwise determined
to be, hazardous, radioactive, toxic, or a pollutant or a contaminant, or words
of similar import, under or pursuant to any Environmental Law, including any
admixture or solution thereof, and specifically including oil, natural gas,
petroleum and all derivatives thereof or synthetic substitutes therefor,
asbestos or asbestos-containing materials, any flammable substances or
explosives, any radioactive materials, any toxic wastes of substances, urea
formaldehyde foam insulation, toluene or polychlorinated biphenyls.
“HSR Act” — means the Hart-Scott-Rodino Antitrust Improvements Act of 1976, as
amended, or any successor law, and regulations and rules issued by the U.S.
Department of Justice or the Federal Trade Commission pursuant thereto.

7

--------------------------------------------------------------------------------




“Indebtedness” — and the phrase “indebtedness for money borrowed” or words to
similar effect means (i) indebtedness for borrowed money; (ii) obligations to
pay the deferred purchase or acquisition price of property or services, other
than trade accounts payable arising, and accrued expenses incurred, that in each
case are payable and paid (or disputed in good faith) in the ordinary course of
business consistent with customary trade practices; (iii) the guaranty or other
assumption of liability for, or grant of an Encumbrance or provision of
collateral to secure, the obligations of any other Person; (iv) capital lease
obligations; and (v) all reimbursement and other obligations (contingent or
otherwise) in respect of letters of credit or similar instruments.
“IRC” — means the Internal Revenue Code of 1986, as amended.
“IRS” — means the Internal Revenue Service or any successor agency.
“Knowledge” — means with respect to Seller, the actual knowledge of Robert J.
Hack, Chief Operating Officer of Seller’s Missouri Gas Energy division, John A.
Davis, Vice President and Controller of Seller’s Missouri Gas Energy division,
James M. Sweeney, Senior Director – General Manager of Seller’s New England Gas
Company division, Vincent P. Duffy, Controller and Director of Seller’s New
England Gas Company division, and Derek J. Tomka, Director – Environmental
Projects of Seller’s New England Gas Company division; provided, however, that
as to the Environmental Matters described in Section 5.14, “Knowledge” shall
also include actual knowledge of any current employee as of the date hereof
whose position or authority entails responsibility for compliance with
Environmental Laws.
“Legal Requirement” — means any Order, constitution, law, ordinance, adopted
code, principle of common law, regulation, rule, directive, approval, notice,
tariff, franchise agreement, statute or treaty of any Governmental Body.
“Losses” — means all claims, losses, liabilities, causes of action, costs and
expenses (including, without limitation, involving theories of negligence or
strict liability and including court costs and reasonable attorneys’ fees and
disbursements in connection therewith).
“Material Adverse Effect” — means an event, change, effect, development,
occurrence or condition that (alone or together with other similar events,
changes, effects, developments, occurrences or conditions) has, or is reasonably
likely to have, a material adverse effect on (a) the business, operation,
assets, liabilities, financial condition or results of operations of the
Combined Business taken as a whole or (b) the ability of Seller to perform its
material obligations under this Agreement, including its obligation to complete
the transactions contemplated herein, other than as a result of any event,
change, effect, development, occurrence or condition: (i) disclosed in the
Schedules hereto, (ii) in or generally affecting the economy, the financial or
securities markets, or political, legislative or regulatory conditions, in each
case in the United States or elsewhere in the world, so long as such event,
change, effect, development, occurrence or condition does not disproportionately
affect the Combined Business, taken as a whole, relative to other similarly
situated businesses in the industries in which the Combined Business operates or
(iii) from or arising out of (A) any changes or developments in the industries
in which the Combined Business operates, (B) any changes or developments in
prices for oil, natural gas or other commodities or for the Combined Business’s
raw material inputs and end products, (C) the announcement or the existence of,
compliance with or performance under, this Agreement or the transactions
contemplated hereby

8

--------------------------------------------------------------------------------




(including the impact thereof on the relationships, contractual or otherwise, of
the Combined Business with employees, labor unions, customers, suppliers or
partners, and including any lawsuit, action or other proceeding with respect to
the transactions contemplated by this Agreement), (D) any adoption,
implementation, promulgation, repeal, modification, reinterpretation or proposal
of any Legal Requirement, (E) any changes in GAAP or accounting standards or
interpretations thereof, (F) earthquakes, any weather-related or other force
majeure event or natural disasters or outbreak or escalation of hostilities or
acts of war or terrorism or (G) any failure by the Combined Business to meet any
financial projections or forecasts or estimates of revenues, earnings or other
financial metrics for any period (provided that the exception in this clause (G)
shall not prevent or otherwise affect a determination that any event, change,
effect, development, occurrence or condition underlying such failure has
resulted in, or contributed to, a Material Adverse Effect so long as it is not
otherwise excluded by this definition), except, in each case with respect to
subclauses (A)-(B) and (E)-(F) of this clause (iii), to the extent
disproportionately affecting the Combined Business, taken as a whole, relative
to other similarly situated businesses in the industries in the which the
Combined Business operates.
“Material Contract” — means an Assumed Contract that:
(a)    involves a total commitment by or to any party thereto of at least
$500,000.00 on an annual basis and that cannot be terminated by Seller or the
Subsidiary upon ninety (90) days’ notice or less without penalty to Seller or
the Subsidiary, including any such commitments relating to Real Property;
(b)    prohibits or limits the right of the Business to compete or prohibits or
restricts the ability of the owner of the Business (or any of its Affiliates) to
deal with any Person or in any geographical area;
(c)    relates to the Assumed Indebtedness or grants or creates any Encumbrance
(other than Permitted Encumbrances) in, on or to any of the Assets or Stock;
(d)    is between Seller or the Subsidiary, on the one hand, and any of their
respective Affiliates, on the other hand, including all such agreements for the
provision of commodities, goods, or services;
(e)    is between Seller or any of its Affiliates (including the Subsidiary), on
the one hand, and one or more Employees, on the other hand, including any such
agreements regarding employment, retention, severance or change of control,
excluding agreements with individual employees that receive annual base
compensation of less than $150,000 or that may be terminated on notice of ninety
(90) days or less without cost or penalty;
(f)    is a collective bargaining agreement or other agreement with any labor
union, employees’ association or other employee representative of a group of
employees;
(g)    provides for the extension of credit by Seller or the Subsidiary, other
than the extension of credit to vendors and customers in the ordinary course of
business consistent with past practice;

9

--------------------------------------------------------------------------------




(h)    grants to any Person any right or option to purchase or otherwise acquire
any of the Assets or Stock, including rights of first option, rights of first
refusal, or other purchase rights;
(i)    is a partnership, joint venture, joint ownership, or similar agreement
(however named);
(j)    is a Lease or other agreement by which any right to use or occupy any
interest in real property is granted by or to Seller;
(k)    is for or relating to Indebtedness; or
(l)    is material to the Business, taken as a whole.
“MDPU” — means the Massachusetts Department of Public Utilities.
“MGE Purchase Agreement” — means the Purchase and Sale Agreement between Seller
and Plaza Missouri Acquisition, Inc. dated as of December 14, 2012 relating to
Seller’s Missouri Gas Energy division.
“Net Assets” — means, as of the relevant date of determination, the difference
between the (i) Assets (other than Excluded Assets) of the Business as reflected
in the categories set forth on the Base Statement (as adjusted pursuant to the
Final Closing Statement) as of the relevant date of determination and prepared
in accordance with Schedule 1.1(a) and (ii) Assumed Liabilities of the Business
as reflected in the categories set forth on the Base Statement as of the
relevant date of determination and prepared in accordance with Schedule 1.1(a).


“New England Gas Company” — means New England Gas Company, a division of Seller.
“Off-Site Location” — means any real property other than: (a) the real
properties currently or formerly used, operated, owned, leased, controlled,
possessed or occupied by Seller or the Subsidiary (including their
predecessors-in-interest) and (b) the real properties adjacent to or in the
vicinity of the real property described in clause (a) of this definition that
have been impacted by Hazardous Materials that have been Released, disposed,
discharged or emitted at the real properties described in clause (a) of this
definition.
“Order” — means any award, decision, injunction, judgment, order, writ, decree,
ruling, subpoena, or verdict entered, issued, made, or rendered by any court,
administrative agency, other Governmental Body, or by any arbitrator, each of
which possesses competent jurisdiction.
“Organizational Documents” — means the articles or certificate of incorporation
and the bylaws of a corporation or the comparable organizational and governing
documents of other Persons.
“PEI Participants” — means the employees of PEI Power Corporation participating
in Seller’s Fall River Pension Plan for Salaried and Non-Union Hourly Employees.

10

--------------------------------------------------------------------------------




“Permits” — means all authorizations, licenses, identification numbers, permits,
certificates and registrations under any Legal Requirement.
“Permitted Encumbrances” — means any of the following:
(a)    mechanics’, carriers’, workers’ and other similar liens arising in the
ordinary course of business, which (i) (x) are not yet delinquent or (y) are
being contested in proceedings in good faith and, in the case of clause (y), for
which adequate reserves have been taken and are reflected on the Closing
Statement, and (ii) in the aggregate are not substantial in amount and do not
interfere with the present use of the Assets to which they apply;
(b)    liens for (i) current Taxes and assessments not yet due and payable or
(ii) Taxes the validity of which are being contested in good faith, and, in the
case of clause (ii), for which adequate reserves have been taken and are
reflected on the Base Statement;
(c)    Encumbrances securing the payment or performance of any of the Assumed
Liabilities;
(d)    all applicable zoning ordinances and land use restrictions, provided that
such restrictions do not materially interfere with the operation of that portion
of the Business currently conducted on such Real Property; and
(e)    with respect to any Asset that consists of a leasehold or other
possessory interest in real property, all Encumbrances, covenants, imperfections
in title, Easements, restrictions and other title matters (whether or not the
same are recorded) to which the underlying fee estate in such real property is
subject that do not, individually or in the aggregate, interfere with the
operation of the Assets to which they relate in the conduct of the Business as
currently conducted.
“Person” — means any individual, corporation (including any nonprofit
corporation), general or limited partnership, limited liability company, joint
venture, estate, trust, association, organization or Governmental Body.
“Proceeding” — means any claim, action, arbitration, hearing, audit, litigation
or suit commenced, brought, conducted, or heard by or before, or otherwise
involving, any Governmental Body or arbitrator.
“Real Property” — means all real property owned or leased by Seller or any of
its Affiliates (including the Subsidiary) primarily related to the Business,
together with all structures, facilities, fixtures, systems, improvements and
items of property previously or hereafter located thereon, or attached or
appurtenant thereto, and all interests in real property (including Easements)
used or held for use by Seller or any of its Affiliates (including the
Subsidiary) primarily related to the Business.
“Regulatory Assets” — means, to the extent related to the Business, deferred
charges and other rights to recover amounts from customers through rates and
charges in future periods (together with any interest or return thereon), that
result specifically from ratemaking action by the MDPU, whether pursuant to an
increase in rate base for ratemaking purposes or pursuant to a recovery or
credit mechanism that has been approved either specifically or through past
practice of the MDPU.

11

--------------------------------------------------------------------------------




“Regulatory Liabilities” — means, to the extent related to the Business,
liabilities to refund or credit amounts to customers through rates and charges
in future periods (together with any interest or return thereon), that result
specifically from ratemaking action by the MDPU, whether pursuant to a decrease
or offset to rate base for ratemaking purposes or pursuant to a recovery or
credit mechanism that has been specifically authorized or approved by the MDPU.
“Related Documents” — means any Contract provided for in this Agreement to be
entered into by one or more of the parties hereto in connection with the
transactions contemplated by this Agreement, including the Employee Agreement,
the Continuing Services Agreement, special warranty deeds or quitclaim deeds
(with each interest in Real Property owned by Seller or any of its Affiliates to
be conveyed to Buyer with a special warranty deed (or equivalent thereof as
applicable by state law) to the extent Seller was provided with a special
warranty deed (or equivalent thereof as applicable by state law) when it
acquired such Real Property interest and each interest in Real Property owned by
Seller to be conveyed to Buyer with a quitclaim deed (or equivalent thereof as
applicable by state law) to the extent Seller was provided with a quitclaim deed
(or equivalent thereof as applicable by state law) when it acquired such Real
Property interest), quitclaim blanket easement assignments (one easement
assignment document per county or applicable jurisdiction; Seller shall not be
obligated to provide a conveyance document for each individual easement),
conveyances, motor vehicle certificates of title and special assignment and
assumption instruments.
“Release” — means any presence, emission, dispersal, disposal, spilling,
leaking, emitting, discharging, depositing, pumping, pouring, escaping,
leaching, dumping, releasing or migration into the indoor or outdoor environment
(including the abandonment or disposal of any barrels, containers or other
closed receptacles containing any Hazardous Materials), or in, into or from any
facility, including the movement of any Hazardous Materials through the air,
soil, surface water, groundwater or property.
“Representative” — means with respect to a particular Person, any director,
officer, employee, agent, consultant, advisor, or other representative of such
Person, including legal counsel, accountants and financial advisors. For the
avoidance of doubt, upon and after the Closing, Employees and Former Employees
shall not be deemed to be Representatives of Seller or its Affiliates for any
purposes.
“Retained Environmental Liabilities” — means (i) all Environmental Liabilities
of Seller or its Affiliates, including without limitation the Subsidiary,
arising out of or relating to operations or activities that are not primarily
related to the Business, whether arising or related to the period before or
after Closing, including, without limitation, the petroleum marketing business
and (ii) all liabilities of Seller or its Affiliates in United States v.
Southern Union Company, CR. No. 07-134-01S, and all liabilities arising out of
or related to the Tidewater mercury theft and release.

12

--------------------------------------------------------------------------------




“Retained Regulatory Liabilities” — means all Regulatory Liabilities of Seller
or its Affiliates arising out of or relating to the complaint of the Attorney
General of Massachusetts v. NEGC, D.P.U. 09-GAF-P6 and D.P.U. 11-54, whether
arising out of or related to the period before or after Closing.
“Retained Somerset Matter” — means the Proceedings listed in subsection II.a of
Schedule 5.8.
“SEC” — means the United States Securities and Exchange Commission or any
successor agency.
“Settlement Interest” — means, with respect to any payment required to be made
pursuant to Section 3.2(c) (a “Settlement Payment”), the sum of accrued interest
on the amount of such Settlement Payment, calculated at the Settlement Rate as
from time to time in effect, for the period from the Closing Date to and
including the date upon which such Settlement Payment is made (calculated on the
basis of the actual number of days elapsed in a year of 365 or 366 days, as the
case may be).
“Settlement Rate” — means, on any date, with respect to the Settlement Payment,
the “target” federal funds rate reported in the “Money Rates” section of the
Eastern Edition of The Wall Street Journal published for such date. In the event
The Wall Street Journal ceases publication of such federal funds rate or fails
on any particular date to publish such federal funds rate, the Settlement Rate
shall instead refer to the rate for the last transaction in overnight federal
funds arranged prior to such date by JP Morgan Chase & Co.
“Stock” — means all of the capital stock of the Subsidiary.
“Subsidiary” — means New England Gas Appliance Company, a Massachusetts
corporation.
“Tax” — means any tax (including any income tax, capital gains tax, value-added
tax, sales and use tax, franchise tax, payroll tax, withholding tax or property
tax), levy, assessment, tariff, duty (including any customs duty), deficiency,
franchise fee or payment, payroll tax, utility tax, gross receipts tax or other
fee or payment, and any related charge or amount (including any fine, penalty,
interest or addition to tax), imposed, assessed or collected by or under the
authority of any Governmental Body.
“Tax Return” — means any return (including any information return), report,
statement, schedule, notice, form, or other document or information filed with
or submitted to, or required to be filed with or submitted to, any Governmental
Body in connection with the determination, assessment, collection, or payment of
any Tax or in connection with the administration, implementation, or enforcement
of or compliance with any Legal Requirement relating to any Tax.
“Threatened” — shall have the following meaning: a claim, dispute, or other
matter will be deemed to have been “Threatened” if any demand or statement has
been made in writing or any notice has been given in writing.

13

--------------------------------------------------------------------------------




Section 1.2    Other Defined Terms. In addition to the terms defined in Section
1.1, certain other terms are defined elsewhere in this Agreement as indicated
below and, whenever such terms are used in this Agreement, they shall have their
respective defined meanings.
Term    Section or Location
Agreement    Recitals
Allocation    11.1
Alternate Financing    6.9(d)
Antitrust Authorities    6.3(b)
Assumed Liabilities    2.2
Balance Sheet    5.6
Buyer    Recitals
Buyer Indemnitees    12.1
Carve-Out Financials    6.10(a)(iii)
Casualty Event    6.7
Clearance    6.3(b)
Closing    8.1
Closing Date    8.1
Closing Statement    3.2(a)
Collective Bargaining Agreement    5.14(a)
Continuing Services Agreement    6.6
CPA Firm    3.2(b)
Deductible    12.3(d)
Employee    Employee Agreement
Employee Agreement    10.1
Employee Plans    5.13(a)
End Date    9.1(e)
Environmental Permits    5.15(a)(ii)
ERISA Affiliate    5.13(a)
Estimated Purchase Price    3.1
Fee Letter    4.4(a)
Final Closing Statement    3.2(b)
Final Purchase Price    3.1
Financial Statements    5.6
Financing    4.4(a)
Financing Letter    4.4(a)
Former Employee    Employee Agreement
Indemnified Party    12.5(a)
Indemnifying Party    12.5(a)
Leased Real Property    5.5(b)
Leases    5.5(b)
New Financing Letter    6.9(d)
Notice Period    12.5(a)
Objection    3.2(b)
Original Financing Failure    6.9(d)
Owned Real Property    5.5(b)

14

--------------------------------------------------------------------------------




PBGC    5.13(c)
Permanent Financing    Financing Letter
Policies    5.20(a)
Pre-Closing Tax Period    11.5
Prohibited Alternate Terms    6.9(d)
Purchase Price     3.1
Qualified Intermediary    11.2
Required Information    6.10(a)(iv)
Restricted Information    6.1(d)
Retained Contract Liabilities    2.2(b)(i)
Retained Liabilities    2.3
Review Period    3.2(b)
Seller    Recitals
Seller Indemnitees    12.2
Seller Marks    6.4
Seller’s Pension Plans    Employee Agreement
Seller’s 401(k) Plan    Employee Agreement
Settlement Payment    1.1
Straddle Period    11.6
Title IV Plan    5.13(a)
Transferred Employee    Employee Agreement
Transaction Taxes    11.3
True-Up Amount    3.2(a)
Union    5.14(a)
WARN    5.14(a)(viii)


ARTICLE II
PURCHASE AND SALE
Section 2.1    Purchase and Sale of Assets and Stock. Upon the terms and subject
to the conditions contained herein, at the Closing, Seller shall sell, transfer,
assign, convey and deliver to Buyer, and Buyer shall purchase and accept
delivery from Seller, all of the Assets owned directly or indirectly by Seller
or any of its Affiliates, as of the Closing, free and clear of any Encumbrances,
other than Permitted Encumbrances, and all of the Stock.
Section 2.2    Assumed Liabilities. In further consideration for the sale of the
Assets and the Stock, at the Closing, and subject to the other terms and
conditions of this Agreement, Buyer will satisfy Buyer’s obligations under the
Employee Agreement and will assume and agree to pay, perform and discharge when
due, or cause the Subsidiary to pay, perform and discharge when due, all the
liabilities and obligations, of every kind or nature, of Seller or any of its
Affiliates arising out of or relating to:
(a)    the ownership of the Assets and the conduct or operation of the Business
prior to the Closing Date, other than the Retained Liabilities;

15

--------------------------------------------------------------------------------




(b)    the ownership or use of the Assets by Buyer or the Subsidiary or the
conduct or operation of the Business by Buyer or the Subsidiary, in each case on
and after the Closing Date, including all liabilities, responsibilities and
obligations relating to or arising from the following:
(i)    performance of the Assumed Contracts and Permits included in the Assets
and assigned to Buyer at Closing or retained by the Subsidiary, except that
Buyer shall not assume any liabilities or obligations for (x) any breach or
default by Seller or the Subsidiary under any such Contract or Permit occurring
or arising prior to the Closing Date or (y) the payment of money with respect to
any obligation arising under any such Contract or Permit prior to the Closing
Date, except in the case of this clause (y) to the extent (and only to the
extent) such obligation is reflected on the Base Statement (as adjusted pursuant
to the Final Closing Statement) (such obligations and liabilities referred to in
clauses (x) and (y), the “Retained Contract Liabilities”);
(ii)    (x) customer advances, customer deposits and construction advances,
except in the case of this clause (x) to the extent (and only to the extent)
such advances and deposits are reflected on the Base Statement (as adjusted
pursuant to the Final Closing Statement), and (y) unperformed service
obligations, Easement relocation obligations, and engineering and construction
required to complete scheduled construction, construction work in progress, and
other capital expenditure projects, and to the extent any such individual
obligations set forth in this clause (y) exceed $1,000,000.00, as set forth on
Schedule 2.2(b)(ii), in each case relating to the Business and outstanding on or
arising after the Closing Date;
(iii)    the Assumed Environmental Liabilities;
(iv)    Taxes for periods on and after the Closing Date to the extent Buyer or
the Subsidiary is obligated to pay such Taxes in accordance with Article XI;
(v)    Proceedings based on conduct, actions, inaction, facts, circumstances or
conditions arising or occurring on or after the Closing Date (whether relating
to the periods prior to, on or after the Closing Date), including Proceedings
arising from or related to any other Assumed Liability, but excluding the
Retained Environmental Liabilities, Retained Regulatory Liabilities and Retained
Somerset Matter;
(vi)    the Assumed Indebtedness; and
(c)    obligations and liabilities included (to the extent included, not just
limited to those relating primarily to the Business) as obligations and
liabilities on the Base Statement (as adjusted pursuant to the Final Closing
Statement); and
(d)    obligations and liabilities of Buyer and its Affiliates under the
Employee Agreement.
The liabilities, responsibilities and obligations to be assumed by Buyer or
retained by the Subsidiary pursuant to this Section 2.2 are hereinafter
collectively referred to as the “Assumed Liabilities.” Notwithstanding anything
in this Section 2.2 to the contrary, the Assumed Liabilities shall not

16

--------------------------------------------------------------------------------




include any liabilities, responsibilities or obligations expressly stated to be
Retained Liabilities pursuant to Section 2.3.
Section 2.3    Retained Liabilities. Buyer shall not assume, and Seller shall
retain and pay, perform and discharge when due, all of the liabilities and
obligations, of every kind and nature, relating to or arising from the following
(collectively, the “Retained Liabilities”):
(a)    all obligations of Seller or the Subsidiary with respect to any
indebtedness for money borrowed by Seller or the Subsidiary (including items due
to Seller’s Affiliates), other than (i) the Assumed Indebtedness and (ii)
payment obligations arising on or after the Closing Date relating to the
Business under any equipment or vehicle lease or under any line extension
Contracts or similar construction arrangements (to the extent the foregoing are
included in the Assumed Contracts), it being understood and agreed that such
leases, Contracts and similar construction arrangements do not create
indebtedness for money borrowed;
(b)    Taxes for periods prior to the Closing Date to the extent Seller or the
Subsidiary is obligated to pay such Taxes in accordance with Article XI;
(c)    Excluded Assets and all liabilities or obligations of Seller and its
Affiliates related to their businesses other than the Business, in each case
whether arising before, on or after the Closing Date;
(d)    the Retained Environmental Liabilities;
(e)    the Retained Somerset Matter;
(f)    the Retained Contract Liabilities;
(g)    the Retained Regulatory Liabilities;
(h)    obligations and liabilities of Seller and its Affiliates under the
Employee Agreement; and
(i)    obligations and liabilities of Seller and its Affiliates under or in
connection with this Agreement, the Related Documents, any certificate or other
document delivered in connection herewith or therewith, and any of the
transactions contemplated hereby and thereby.
Section 2.4    Condition on Assignment or Assumption of Contracts and Rights.
(a)    Except as otherwise set forth in this Section 2.4, anything in this
Agreement to the contrary notwithstanding, this Agreement shall not constitute
an agreement to assign or assume any Material Contract, material Permit or, in
each case, any claim or right or any benefit arising thereunder or resulting
therefrom if an attempted assignment or assumption thereof, without the Consent
of a third party thereto, would constitute a breach thereof. Any transfer or
assignment to Buyer by Seller or any of its Affiliates of any property or
property rights or any Material Contract or material Permit that requires the
Consent of any third party shall be made subject to such Consent being obtained.
If such Consent is not obtained, or if an attempted assignment thereof would be
ineffective or would affect the rights of Seller or its Affiliate thereunder
such that Buyer would not

17

--------------------------------------------------------------------------------




in fact receive all such rights, Seller will continue to use its reasonable best
efforts to obtain the relevant Consent until such Consent is obtained or such
Material Contract or material Permit expires or is terminated, and will either
(at Buyer’s request) (i) cooperate with Buyer in any arrangement that does not
constitute a breach of such Material Contract or material Permit, including an
operating or other services agreement if reasonably required by Buyer,
reasonably designed to provide for Buyer the benefits under any such Material
Contract material Permit or rights including enforcement for the benefit of
Buyer of any and all rights of Seller or its Affiliates against a third party or
Governmental Body thereto arising out of the breach or cancellation by such
third party or Governmental Body or otherwise or (ii) subject to the following,
assign such Material Contract or material Permit to Buyer.
(b)    To the extent that Buyer elects clause (i) of paragraph (a), above, and
does receive all of the benefits of any such Contract or rights pursuant to the
preceding sentence, Buyer shall accept, and shall indemnify Seller from and
against, the burdens (including the out-of-pocket costs and expenses incurred by
Seller in performing such arrangement) and perform the obligations under such
Contract as subcontractor of Seller to the extent of the benefit received, and
to the extent such burdens and obligations would have constituted an Assumed
Liability if such Contract had been transferred to Buyer at the Closing. Seller
shall and shall cause its Affiliates to exercise or exploit their respective
rights and options under all such Contracts referred to in this Section 2.4 only
as reasonably directed by Buyer. Furthermore, if the other party(ies) to such a
Contract subsequently Consent to the assignment of such Contract to Buyer, Buyer
shall thereupon agree to assume and perform all liabilities and the obligations
arising thereunder after the date of such Consent, at which time such Contract
shall be deemed an Asset, without the payment of further consideration, and the
obligations so assumed thereunder shall be deemed Assumed Liabilities.
(c)    To the extent Buyer elects clause (ii) of paragraph (a), above, Buyer
shall indemnify Seller from and against any liability associated with such
assignment.
Section 2.5    Settlement of Intercompany Accounts. At or prior to the Closing
and effective no later than the day immediately prior to the Closing Date,
Seller shall cause all intercompany payables, receivables and loans between New
England Gas Company or the Subsidiary relating to the Business, on the one hand,
and Seller and its Affiliates (other than New England Gas Company and the
Subsidiary) on the other hand, to be settled or cancelled.
ARTICLE III
PURCHASE PRICE
Section 3.1    Purchase Price. Subject to the terms and conditions of this
Agreement, the aggregate purchase price (the “Purchase Price”) for the Assets
shall be an amount in cash equal to sixty million dollars ($60,000,000.00) less
the aggregate outstanding principal amount of, and accrued and unpaid interest
on, the Assumed Indebtedness until the Closing Date (the “Estimated Purchase
Price”), as adjusted in accordance with Section 3.2(c) (as so adjusted, the
“Final Purchase Price”), plus the assumption by Buyer at Closing of the Assumed
Liabilities (including the Assumed Indebtedness).

18

--------------------------------------------------------------------------------




Section 3.2    Adjustment to Estimated Purchase Price.
(a)    Buyer shall prepare and deliver to Seller within forty-five (45) days
following the Closing Date a statement (the "Closing Statement"), which will
utilize the same accounting methods, policies, practices, procedures and
adjustments as were used in the preparation of the Base Statement, and which
shall set forth in reasonable detail the Net Assets of the Business as of the
close of business on the date immediately prior to the Closing Date (the
“True-Up Amount”).
(b)    Following its receipt from Buyer of the Closing Statement, Seller shall
have thirty (30) days to review the Closing Statement and the True-Up Amount and
to inform Buyer in writing of any disagreement (the “Objection”) that it may
have with the Closing Statement or the True-Up Amount, which objection shall
specify in reasonable detail Seller’s disagreement with the Closing Statement or
the True-Up Amount. Buyer agrees, at no cost to Seller, to give Seller and its
authorized Representatives reasonable access to such employees, officers and
other facilities and such books and records of Buyer and its Affiliates as are
reasonably necessary to allow Seller and its authorized Representatives to
review the Closing Statement and the True-Up Amount. If Buyer does not receive
the Objection within such thirty (30) day period, the True-Up Amount and the
other amounts set forth on the Closing Statement delivered pursuant to Section
3.2(a) shall be deemed to have been accepted by Seller and shall become binding
upon Seller. If Seller does timely deliver an Objection to Buyer, Buyer shall
then have fifteen (15) days from the date of receipt of such Objection (the
“Review Period”) to review and respond to the Objection. Seller and Buyer shall
attempt in good faith to resolve any disagreements with respect to the Closing
Statement or the True-Up Amount. If they are unable to resolve all of their
disagreements with respect to the Closing Statement or the True-Up Amount within
twenty (20) days following the expiration of Buyer’s Review Period, they may
refer, at the option of either Buyer or Seller, their differences to an
internationally recognized firm of independent public accountants selected
jointly by Buyer and Seller, which accountants shall determine, only with
respect to the disagreements so submitted, whether and to what extent, if any,
the amounts set forth on the Closing Statement or the True-Up Amount require
adjustment. If Buyer and Seller are unable to so select the independent public
accountants within twenty (20) days, either Buyer or Seller may thereafter
request that the American Arbitration Association make such selection (as
applicable, the firm selected by Buyer and Seller or the firm selected by the
American Arbitration Association is herein referred to as the “CPA Firm”). Buyer
and Seller shall direct the CPA Firm to use its reasonable best efforts to
render its determination within thirty (30) days after the issue is first
submitted to the CPA Firm. The CPA Firm’s determination shall be conclusive and
binding upon Buyer and Seller. The fees and disbursements of the CPA Firm shall
be borne by Buyer and Seller in inverse proportion as they may prevail on
matters resolved by the CPA Firm, which proportionate allocations shall also be
determined by the CPA Firm at the time the determination of the CPA Firm is
rendered on the Closing Statement or the True-Up Amount. Buyer and Seller shall
make readily available to the CPA Firm all relevant books and records relating
to the Closing Statement and all other items reasonably requested by the CPA
Firm. The Closing Statement and True-Up Amount as agreed to by Buyer and Seller
or as determined by the CPA Firm shall be referred to as the “Final Closing
Statement.”

19

--------------------------------------------------------------------------------




(c)    In the event of a positive difference between the True-Up Amount on the
Final Closing Statement and the Net Assets as set forth on the Base Statement,
Buyer shall pay to Seller in cash the amount of such difference, plus the
Settlement Interest thereon. In the event of a negative difference between the
True-Up Amount on the Final Closing Statement and the Net Assets as set forth on
the Base Statement, Seller shall pay to Buyer in cash the amount of such
difference, plus the Settlement Interest thereon. All amounts payable under this
Section 3.2(c) shall be paid within five (5) Business Days of the determination
of the Final Closing Statement by wire transfer of immediately available funds
to a bank account designated in writing by the recipient not less than one (1)
Business Day before such payment.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF BUYER
Except as set forth in the Schedules attached hereto, Buyer represents and
warrants that the statements contained in this Article IV are true and correct
as of the date hereof.


Section 4.1    Organization, Existence and Qualification. Buyer is a corporation
duly incorporated, validly existing, and in good standing under the laws of
Missouri, with full corporate power and authority to conduct its business as it
is now being conducted, to own or use the properties and assets that it purports
to own or use, to perform its obligations under all Contracts to which it is a
party, and to execute and deliver this Agreement and the Related Documents to
which Buyer is a party. Buyer is duly qualified to do business as a foreign
corporation and is in good standing under the laws of each state in which the
failure to be so qualified or in good standing would materially adversely affect
the business or properties of Buyer, taken as a whole, or Buyer’s ability to
consummate the transactions contemplated hereby.
Section 4.2    Authority Relative to this Agreement and Binding Effect. The
execution, delivery and performance by Buyer of this Agreement and the Related
Documents and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by all necessary corporate action on the part
of Buyer. Neither the execution, delivery and performance of this Agreement and
the Related Documents by Buyer nor the consummation by Buyer of the transactions
contemplated hereby and thereby will (a) result in any conflict with, breach or
violation of or default under the Organizational Documents of Buyer, (b) result
in a violation or breach of any term or provision of or a loss of any right or
benefit under, constitute a default or accelerate the performance required
under, result in the termination of or a right of termination, cancellation or
amendment, or result in the creation of any Encumbrance upon any of the
properties or assets of Buyer under any material Contract to which Buyer is a
party or by which its assets are bound, whether with or without notice or the
passage of time or both, or (c) result in a violation of any Legal Requirement
applicable to Buyer or its Affiliates. This Agreement constitutes, and the
Related Documents to be executed by Buyer when executed and delivered will
constitute, valid and legally binding obligations of Buyer, enforceable against
Buyer in accordance with their respective terms, except as such enforceability
may be limited by (i) bankruptcy or similar laws from time to time in effect
affecting the enforcement of creditors’ rights generally or (ii) the
availability of equitable remedies generally.
Section 4.3    Governmental and Other Required Consents. Except for those
Consents described in Schedule 4.3, no Consent of any Governmental Body or third
party is required to be

20

--------------------------------------------------------------------------------




obtained by Buyer or any of its Affiliates in connection with the execution and
delivery by Buyer of this Agreement or the Related Documents or the consummation
by Buyer of the transactions contemplated by this Agreement or the Related
Documents, other than the Consents the failure of which to be obtained would not
be reasonably likely, individually or in the aggregate, to have a material
adverse effect on the ability of Buyer to perform or comply with its obligations
under this Agreement and the Related Documents to which Buyer will be a party or
the consummation of the transfer of the Assets to Buyer and the assumption of
the Assumed Liabilities by Buyer.


Section 4.4    Financing.
(a)    Buyer has delivered to Seller (i) true, correct and complete copies of
the executed commitment letter, dated as of the date hereof, between The Laclede
Group, Inc., Wells Fargo Bank, National Association, and Wells Fargo Securities,
LLC (the “Financing Letter”), pursuant to which the counterparties thereto have
committed, subject to the terms and conditions thereof, to lend to Buyer the
amounts set forth therein (the “Financing”) and (ii) true and correct (subject
to the redactions noted therein) copies of the executed fee letter, dated as of
the date hereof, between Buyer, Wells Fargo Bank, National Association, and
Wells Fargo Securities, LLC (the “Fee Letter”) related to the Financing. At the
Closing, Buyer will have sufficient funds to enable it to consummate the
transactions contemplated by this Agreement. Neither the Financing Letter or Fee
Letter has been amended or modified and the commitments contained in the
Financing Letter have not been withdrawn or rescinded in any respect.
(b)    As of the date hereof, the Financing Letter is in full force and effect
and is the valid, binding and enforceable obligation of The Laclede Group, Inc.
and, to the knowledge of Buyer, the other parties to the Financing Letter. There
are no conditions precedent or other contingencies related to the funding of the
full amount of the Financing, other than as set forth in the Financing Letter
and the Fee Letter. As of the date hereof, no event has occurred or circumstance
exists which, with or without notice, lapse of time or both, would or would
reasonably be expected to constitute a default or breach on the part of Buyer,
or to the knowledge of Buyer, any other party, under the Financing Letter or Fee
Letter. As of the date hereof, Buyer reasonably believes that the conditions to
the Financing contemplated in the Financing Letter and the Fee Letter will be
satisfied, at or prior to the time contemplated hereunder for the Closing,
except that no representation or warranty is being made as to whether any of
Seller’s representations or warranties are true or correct or whether Seller has
complied with its covenants contained in this Agreement.
Section 4.5    Filings. No statement furnished by Buyer or its Affiliates for
inclusion in any filing with any Governmental Body in connection with obtaining
such Governmental Body’s Consent for the consummation of the transactions
contemplated by this Agreement will contain, as of the date such information is
so provided, any untrue statement of a material fact or will omit to state, as
of the date such information is so provided, any material fact that is necessary
to make the statements contained therein, in light of the circumstances under
which they were made, not misleading.

21

--------------------------------------------------------------------------------




Section 4.6    Brokers. Except as set forth on Schedule 4.6, no broker or finder
has acted for or on behalf of Buyer or any Affiliate of Buyer in connection with
this Agreement or the transactions contemplated by this Agreement. No broker or
finder is entitled to any brokerage or finder’s fee, or to any commission, or to
any other compensation based in any way on agreements, arrangements or
understandings made by or on behalf of Buyer or any Affiliate of Buyer for which
Seller or any Affiliate of Seller has or will have any liability or obligation
(contingent or otherwise).
Section 4.7    Litigation. There are no pending, or, to the knowledge of Buyer,
Threatened, Proceedings by any Person against Buyer or any of its Affiliates
that would reasonably be expected to have a material adverse effect on the
ability of Buyer to perform or comply with its obligations under this Agreement
and the Related Documents to which Buyer will be a party or the consummation of
the transfer of the Assets and Stock to Buyer and the assumption of the Assumed
Liabilities by Buyer.
Section 4.8    Independent Investigation. Buyer is knowledgeable about the
businesses engaged in by Seller through the LDC Business and the Subsidiary, and
of the usual and customary practices of companies engaged in businesses similar
to the Business and has had access to the Assets, the officers and employees of
Seller, and the books, records and files of Seller and the Subsidiary relating
to the Business, the Assets and the Stock. In making the decision to enter into
this Agreement and to consummate the transactions contemplated hereby, Buyer has
relied solely on the basis of its own independent due diligence investigation of
the Business and upon the representations and warranties of Seller made in this
Agreement and the Related Documents.
Section 4.9    Investment Intent; Investment Experience; Restricted Securities.
Buyer is acquiring the Stock for its own account for investment and not with a
view to, or for sale or other disposition in connection with, any distribution
of all or any part thereof in violation of federal or state securities law. In
acquiring the Stock, Buyer is not offering or selling, and will not offer or
sell, for Seller in connection with any distribution of the Stock, and Buyer
does not have a participation and will not participate in any such undertaking
or in any underwriting of such an undertaking except in compliance with
applicable federal and state securities laws. Buyer acknowledges that it is able
to fend for itself, can bear the economic risk of its investment in the Stock,
and has such knowledge and experience in financial and business matters that it
is capable of evaluating the merits and risks of an investment in the Stock.
Buyer is an “accredited investor” as such term is defined in Regulation D under
the Securities Act. Buyer understands that the Stock has not been registered
pursuant to the Securities Act or any applicable state securities laws, that the
Stock will be characterized as “restricted securities” under federal securities
laws and that under such laws and applicable regulations the Stock cannot be
sold or otherwise disposed of without registration under the Securities Act or
an exemption therefrom.


ARTICLE V
REPRESENTATIONS AND WARRANTIES OF SELLER
Except as set forth in the Schedules attached hereto, Seller represents and
warrants that the statements contained in this Article V are true and correct as
of the date hereof.



22

--------------------------------------------------------------------------------




Section 5.1    Organization, Existence and Qualification. Each of Seller and the
Subsidiary is a corporation duly incorporated, validly existing and in good
standing under the laws of its respective jurisdiction of incorporation, with
full corporate power and authority to conduct the portion of the Business
conducted by it as it is now being conducted, to own or use its portion of the
Assets and to perform its obligations under all Contracts to which it is a
party. Seller has full corporate power and authority to execute and deliver this
Agreement and the Related Documents to which Seller is a party. Seller is duly
qualified to do business as a foreign corporation and is in good standing under
the laws of the Commonwealth of Massachusetts and each other state in which
conduct of the Business, or the ownership or operation of any Assets, by Seller
makes such qualification necessary, except, in each case, for any such failure
to be so qualified or in good standing that, individually or in the aggregate,
would not be reasonably likely to have a Material Adverse Effect.
Section 5.2    Authority Relative to this Agreement and Binding Effect. The
execution, delivery and performance by Seller of this Agreement and the Related
Documents and the consummation of the transactions contemplated hereby and
thereby have been duly authorized by all requisite corporate action. Except as
set forth in Schedule 5.2, neither the execution, delivery and performance of
this Agreement and the Related Documents by Seller, nor the consummation of the
transactions contemplated hereby and thereby, will (a) result in any conflict
with or breach or violation of or default under the Organizational Documents of
Seller or the Subsidiary, (b) result in a violation or breach of any term or
provision of or a loss of any right or benefit under, constitute a default or
accelerate the performance required under, result in the termination of or a
right of termination, cancellation or amendment, or result in the creation of
any Encumbrance upon any of the respective properties or assets of Seller or any
of its Affiliates (including the Subsidiary) under any Contract to which Seller
or any of its Affiliates (including the Subsidiary) is a party or by which any
of their respective assets are bound, whether with or without notice or the
passage of time or both, or (c) result in a violation of any Legal Requirement
applicable to Seller or any of its Affiliates, except for such exceptions to the
foregoing clause (b) that, individually or in the aggregate, would not be
reasonably likely to have a Material Adverse Effect or that will be cured,
waived or otherwise remedied on or prior to the Closing Date. This Agreement
constitutes, and the Related Documents to be executed by Seller when executed
and delivered will constitute, valid and legally binding obligations of Seller,
enforceable against Seller in accordance with their respective terms, except as
enforceability may be limited by (i) bankruptcy or similar laws from time to
time in effect affecting the enforcement of creditors’ rights generally or (ii)
the availability of equitable remedies generally.
Section 5.3    Governmental and Other Required Consents. Except as set forth in
Schedule 5.3, no Consent of any Governmental Body or third party is required to
be obtained by Seller or the Subsidiary in connection with the execution and
delivery by Seller of this Agreement or the Related Documents or the
consummation of the transactions contemplated by this Agreement or the Related
Documents, other than the Consents the failure of which to be obtained would not
be reasonably likely, individually or in the aggregate, to have a Material
Adverse Effect.

23

--------------------------------------------------------------------------------




Section 5.4    Capitalization of the Subsidiary; Title to Stock.
(a)    Seller owns all of the issued and outstanding shares of the Stock, free
and clear of any Encumbrances, other than transfer restrictions imposed on
equity securities by federal securities laws, and all of such shares are duly
authorized and validly issued and are fully paid, non-assessable and free of
preemptive rights. Other than the Stock, the Subsidiary does not have, and is
not bound by, any outstanding securities or any subscriptions, options,
warrants, calls, commitments or agreements of any character calling for the
purchase or issuance of any of its securities, including any securities
representing the right to purchase or otherwise receive any shares of capital
stock or any other equity security of the Subsidiary. The Subsidiary is not
required to acquire by any means, directly or indirectly, any capital stock,
voting rights, equity interests or investments in another Person.
(b)    The Subsidiary does not have any direct or indirect interest in any other
Person.
Section 5.5    Title to Assets; Encumbrances.
(a)    Seller or the Subsidiary has good and indefeasible title to the Assets
reflected in the Financial Statements except those disposed of since the date of
the Financial Statements in the ordinary course of business or otherwise
disposed of in accordance with this Agreement. None of the Assets are subject to
any Encumbrance except (i) Encumbrances described in Schedule 5.5(a) and (ii)
Permitted Encumbrances. Upon consummation of the transactions contemplated by
this Agreement and the Related Documents and receipt of all Consents listed on
Schedule 5.3, Seller will have assigned, transferred and conveyed to Buyer good
and transferable title to the Assets, including the Subsidiary, free and clear
of all Encumbrances except those Encumbrances referred to in clauses (i) and
(ii) above.
(b)    Attached as Schedule 5.5(b)(i) is a list of all real property owned by
Seller or its Affiliates (including the Subsidiary) relating to the Business
(the “Owned Real Property”). Attached as Schedule 5.4(b)(ii) is a list of all
leases, licenses or other occupancy agreements (“Leases”) under which Seller (or
its Affiliates (including the Subsidiary)) is a landlord, tenant, licensor,
licensee or occupant relating to the Business (the “Leased Real Property”).
(c)    Except as set forth in Schedule 5.5(c)(i), Seller or the Subsidiary owns
or possesses all Easements (as set forth on Schedule 5.5(c)(ii)), which
Easements are sufficient to conduct the Business as now being conducted without
any known conflict with the rights of others, in each case except to the extent
that the failure to own or possess such Easements would not, individually or in
the aggregate, be reasonably likely to have a Material Adverse Effect.
(d)    Except in cases that individually or in the aggregate are not reasonably
likely to have a Material Adverse Effect, (i) Seller or the Subsidiary enjoys
peaceful and undisturbed possession under all material Leased Real Property, and
(ii) all such Leases are valid and subsisting and in full force and effect.
(e)    There are no pending or Threatened events of default or monetary defaults
existing under any Leases or Easements, and all Easements are in full force and
effect. There are

24

--------------------------------------------------------------------------------




no pending or Threatened (i) condemnation or similar proceedings relating to any
Owned Real Property or Easements or (ii) proceedings to change any zoning
classification affecting any Owned Real Property or Easements
Section 5.6    Financial Statements. Schedule 5.6 sets forth the unaudited
statement of assets and liabilities of the Business as of September 30, 2012
(the “Balance Sheet”) and the unaudited statement of profit of the Business for
the nine-month period ended September 30, 2012 (collectively, the “Financial
Statements”). Except as set forth in Schedule 5.6 and subject to customary
year-end adjustments and the absence of footnotes, the Financial Statements have
been prepared consistent with Seller’s consolidated audited financial statements
as of, and for its fiscal year ended, December 31, 2011, which Seller financial
statements were prepared, in all material respects, in accordance with GAAP.
Except as set forth in Schedule 5.6, the Balance Sheet presents, and the
Carve-Out Financials, when delivered, will present, fairly in all material
respects the financial condition of the Business as of their respective dates,
and the statement of profit included in the Financial Statements presents, and
the Carve-Out Financials (including, with respect to the Carve-Out Financials,
the statement of cash flows), when delivered, will present, fairly in all
material respects the results of operations of the Business for the respective
periods covered thereby. The books and records of Seller and the Subsidiary from
which the Financial Statements were, and the Carve-Out Financials will be,
derived were complete and accurate in all material respects at the time of such
preparation and are maintained in accordance with sound accounting practice.
Section 5.7    Compliance with Legal Requirements; Governmental Permits. Except
relating to tax matters (which are provided for in Section 5.9), employee
benefit matters (which are provided for in Section 5.13) or environmental
matters (which are provided for in Section 5.15), and except as set forth on
Schedule 5.7 or as would not be reasonably likely, individually or in the
aggregate, to have a Material Adverse Effect, (a) neither Seller nor any of its
Affiliates (including the Subsidiary) is or since January 1, 2010 has been in
violation of any Legal Requirement or Permit that is applicable to it, and (b)
Seller or the Subsidiary possesses all Permits required by any applicable Legal
Requirement related to the operations of the Business, all such Permits are in
full force and effect, and no appeal or other proceeding is pending or
Threatened to revoke any such Permits.
Section 5.8    Legal Proceedings; Outstanding Orders. Except as set forth in
Schedule 5.8, there is no pending or Threatened material Proceeding (a) against
Seller or any of its Affiliates (including the Subsidiary) or (b) that
challenges, or that may have the effect of preventing, delaying, making illegal
or otherwise interfering with, the transactions contemplated hereby. Except as
disclosed in Schedule 5.8, there are no outstanding Orders against Seller or its
Affiliates, including the Subsidiary, (other than any Order relating to rates,
tariffs and similar matters arising in the ordinary course of business) that
would reasonably be expected to impose any material restriction or materially
burdensome requirement on the Assets or the Business following Closing.
Section 5.9    Taxes. Seller or the Subsidiary has filed all United States
federal, state, local and foreign Tax Returns required to be filed by Seller or
the Subsidiary with respect to the Assets, the Subsidiary, or assets of the
Subsidiary or requests for extensions to file such Tax Returns have been timely
filed, and Seller or the Subsidiary has timely paid and discharged or made
adequate provision for all Taxes (other than Retained Liabilities) except where
the failure to so file, pay, discharge or make adequate provision are not,
individually or in the aggregate, reasonably likely

25

--------------------------------------------------------------------------------




to have a Material Adverse Effect. All such Tax Returns are true, correct and
complete in all material respects. There are no pending audits, other
examinations, or Threatened Proceedings relating to any Tax matters of the
Subsidiary or relating to the Business except as set forth in Schedule 5.9.
There are no Tax liens on the Assets or the assets of the Subsidiary other than
Permitted Encumbrances. As of the date of this Agreement, neither Seller (with
respect to the Business) nor the Subsidiary has granted any waiver of any
statute of limitations, or any extension of a period for the assessment of, any
Tax except as set forth in Schedule 5.9. As of the Closing Date, neither the
Subsidiary nor Seller (but only to the extent secured by the Business or the
Assets) will be a party to, be bound by or have any obligation under any Tax
sharing agreement, Tax indemnity or similar agreement, understanding or
arrangement or by operation of law pursuant to which the Subsidiary or Seller
has assumed an obligation or would be liable to satisfy any Tax obligations of
another person or entity. Except for liability for Taxes arising as part of an
affiliated, consolidated or combined group with Seller and its Affiliates under
Treasury Regulation Section 1.1502-6 or any similar provision under state, local
or foreign law, the Subsidiary does not have any liability for the Taxes of any
person as a transferee, or successor or otherwise (including any liability under
Treasury Regulation Section 1.1502-6 or any similar provision of state, local or
foreign law, but excluding customary Tax indemnification provisions in
commercial contracts not primarily relating to Taxes). The Subsidiary has
withheld and paid all Taxes required to have been withheld and paid in
connection with amounts paid or owing to any employee, independent contractor,
creditor, member or other third party. The Subsidiary is not bound by any
closing agreement or offer in compromise with any taxing authority. The only
representations and warranties given in respect of tax matters are those
contained in this Section 5.9 and none of the other representations and
warranties set forth in this Agreement shall be deemed to constitute, directly
or indirectly, a representation or warranty with respect to tax matters.
Section 5.10    Intellectual Property. Except as set forth on Schedule 5.10,
Seller and the Subsidiary possess or have adequate rights to use all trademarks,
trade names, patents, service marks, brand marks, brand names, computer
programs, databases, industrial designs and copyrights necessary for the
operation of the Business in the manner in which it is currently being conducted
by Seller or the Subsidiary, free and clear of all Encumbrances (other than
Permitted Encumbrances), except for the failure to possess or have adequate
rights to use such properties that, individually or in the aggregate, would not
be reasonably likely to have a Material Adverse Effect. Except as set forth on
Schedule 5.10, Seller has no Knowledge of (a) any infringement or claimed
infringement by Seller or the Subsidiary of any patent, trademark, service mark
or copyright of others or (b) any infringement or claimed infringement of any
patent, trademark, service mark or copyright owned by or under license to Seller
or the Subsidiary except for any such infringements of the type described in
clause (a) or (b) that are not, individually or in the aggregate, reasonably
likely to have a Material Adverse Effect.
Section 5.11    Personal Property. Except for such exceptions as are not,
individually or in the aggregate, reasonably likely to have a Material Adverse
Effect, the machinery and equipment included among the Assets are in normal
operating condition and in a state of reasonable maintenance and repair in
accordance with Good Utility Practices and are suitable in all material respects
for the purposes for which they are now being used in the conduct of the
Business and in accordance with past practice of the Business.

26

--------------------------------------------------------------------------------




Section 5.12    Material Contracts.
(a)    Schedule 5.12 contains a complete list of all Material Contracts. Seller
has made available to Buyer a true and correct copy of each Material Contract,
including all amendments, waivers and modifications thereof. Except as described
in Schedule 5.12, (i) each Material Contract is a valid and binding obligation
of Seller, enforceable against it in accordance with its terms, and, to Seller’s
Knowledge, is a valid and binding obligation of each other party thereto, (ii)
each Material Contract is in full force and effect (subject to the expiration of
the stated term of any such Material Contract in accordance with its terms) and
(iii) there are no defaults under or breaches of any such Contracts by Seller or
any of its Affiliates (including the Subsidiary) or, to Seller's Knowledge, the
counterparties to such Contracts, except for any failure to be in full force and
effect and for any default or breach that, individually or in the aggregate,
would not be reasonably likely to have a Material Adverse Effect.
(b)    All Assumed Contracts (including all individual transactions thereunder)
for the purchase, supply, transportation, storage and delivery of natural gas or
other energy commodities, or for the management of price or other risks
associated therewith, have been or will be entered into and operated in
compliance with all relevant regulations promulgated by, and all other
requirements of, each of the MDPU and Federal Energy Regulatory Commission.
Section 5.13    Employee Benefit Matters.
(a)    Schedule 5.13(a) contains a true and complete list of each deferred
compensation and each incentive or equity compensation plan, program, agreement
or arrangement; each severance or termination pay, medical, surgical,
hospitalization, life insurance and other welfare plan, fund or program (within
the meaning of Section 3(1) of ERISA); each profit-sharing, stock bonus or other
pension plan, fund or program (within the meaning of Section 3(2) of ERISA); and
each other employee benefit plan, fund, program, agreement or arrangement, in
each case, that is sponsored, maintained or contributed to or required to be
contributed to by Seller or the Subsidiary or by any trade or business, whether
or not incorporated, that together with Seller or the Subsidiary would be deemed
a single employer within the meaning of Section 4001(b) of ERISA (an “ERISA
Affiliate”), in each case for the benefit of any Employee or Former Employee
(the “Employee Plans”). Seller’s Pension Plans and Seller’s 401(k) Plan are the
only Employee Plans that are intended to be qualified under Section 401(a) of
the IRC. Other than Employees and Former Employees of the Business (and their
applicable beneficiaries) and the PEI Participants, no individuals participate
in or are otherwise entitled to receive benefits from Seller’s Pension Plans.
Each Employee Plan that is subject to Section 302 or Title IV of ERISA or
Sections 412 and 430 of the IRC is hereinafter referred to as a “Title IV Plan.”
Other than as specifically set forth in the Employee Agreement, Buyer shall have
no liability with respect to any Employee Plan of Seller or any of its
Affiliates (including the Subsidiary).
(b)    With respect to each Employee Plan, Seller or the Subsidiary has
heretofore delivered to Buyer true and complete copies of the Employee Plan and
any amendments thereto (or if the Employee Plan is not a written Employee Plan,
a description thereof), any related trust or other funding vehicle documents,
the most recent actuarial valuation reports, annual reports, Forms 5500 and
asset statements, in each case, as applicable, any summary plan descriptions
required

27

--------------------------------------------------------------------------------




under ERISA or the IRC and the most recent determination letter received from
the IRS with respect to each Employee Plan intended to qualify under Section 401
of the IRC.
(c)    As of the date hereof, no liability under Section 302 or Title IV of
ERISA has been incurred by Seller or any ERISA Affiliates (including the
Subsidiary) with respect to Seller’s Pension Plans that has not been satisfied
in full, other than liability for premiums due the Pension Benefit Guaranty
Corporation (“PBGC”) (which premiums have been paid when due). Except as set
forth on Schedule 5.13(c), since May 1, 2010 to the date of this Agreement,
there has been no “reportable event” (as such term is defined in Section 4043 of
ERISA) in connection with any of Seller’s Pension Plans other than reportable
events for which notice is waived under applicable regulations.
(d)    Except as set forth on Schedule 5.13(d), all contributions, premiums or
payments required to be made by Seller or the Subsidiary any of its ERISA
Affiliates with respect to any Employee Plan prior to the Closing Date have been
timely made prior to the Closing Date or, if not yet due, have been reflected in
the Financial Statements in accordance with GAAP, and will be reflected in the
Carve-Out Financials in accordance with GAAP when delivered.
(e)    No Title IV Plan that is maintained or contributed to by Seller or its
ERISA Affiliates (including the Subsidiary) and for which Buyer could, directly
or indirectly, reasonably be expected to have liability, is or has been a
multiemployer plan, as defined in Section 3(37) of ERISA, nor is any Title IV
Plan a plan described in Section 4063(a) of ERISA. Neither Seller nor any ERISA
Affiliate (including the Subsidiary) has made or suffered a complete withdrawal
or a partial withdrawal, as determined under Sections 4203 and 4205 of ERISA (or
any liability resulting therefrom has been satisfied in full). With respect to
each Title IV Plan, as of the date of this Agreement, there has been no material
change in the financial condition of any such Title IV Plan since the last day
of its most recently completed fiscal year.
(f)    Neither Seller nor the Subsidiary, any Employee Plan, any trust created
thereunder, nor any trustee or administrator thereof has engaged in a
transaction in connection with which Seller or the Subsidiary or any Employee
Plan could be subject to either a penalty assessed pursuant to Section 409 or
502(i) of ERISA or a tax imposed pursuant to Section 4975 or 4976 of the IRC.
(g)    Each Employee Plan has been operated and administered (including with
respect to required contributions thereunder) in all material respects in
accordance with its terms and applicable law, including but not limited to ERISA
and the IRC.
(h)    Each Employee Plan intended to be qualified under Section 401(a) of the
IRC is so qualified and has received a favorable determination or opinion letter
as to its qualification. To the Knowledge of Seller or the Subsidiary, nothing
has occurred since the date of determination of such qualification and exemption
that would reasonably be expected to adversely affect the qualified or exempt
status of such Employee Plan or trust. Each Employee Plan intended to satisfy
the requirements of Section 501(c)(9) of the IRC has satisfied such requirements
in all material respects.

28

--------------------------------------------------------------------------------




(i)    Except as disclosed in Schedule 5.13(i)(A), no Employee Plan provides
medical, surgical, hospitalization, death or similar benefits coverage (whether
or not insured) for Employees or Former Employees for periods extending beyond
their retirement or other termination of service, other than (A) coverage
mandated by Section 4980B of the IRC, Section 601 et seq of ERISA, or comparable
provisions of state law, (B) death benefits under any pension plan, or (C)
benefits the full cost of which is borne by the Employee or Former Employee (or
in either case, his beneficiary).
(j)    No amounts payable under the Employee Plans will fail to be deductible
for federal income tax purposes by virtue of Section 280G of the IRC as a result
of the transactions contemplated by this Agreement.
(k)    Except as disclosed in Schedule 5.13(k), the consummation of the
transactions contemplated by this Agreement will not, either alone or in
combination with another event, (i) entitle any Employee or Former Employee to
severance pay or any other payment, or (ii) accelerate the time of payment or
vesting, or increase the amount of compensation due an Employee or Former
Employee.
(l)    Except as would not result in any liability to Buyer or its Affiliates,
there are no pending or, to the Knowledge of Seller, Threatened or anticipated
claims, liens, lawsuits or complaints by or on behalf of any Employee Plan, by
any Employee, Former Employee or beneficiary thereof covered under any such
Employee Plan, or otherwise involving any such Employee Plan (other than routine
claims for benefits).
(m)    Except as disclosed in Schedule 5.13(m), (i) Seller or the Subsidiary has
no plan, contract or commitment, whether legally binding or not, to create any
additional employee benefit or compensation plans, policies or arrangements or,
except as may be required by applicable law, to modify any Employee Plan and
(ii) each Employee Plan that provides medical, surgical, hospitalization, death
or similar benefits coverage (whether or not insured) for Employees or Former
Employees for periods extending beyond their retirement or other termination of
service may be amended, modified or terminated at any time without incurring
liability thereunder, other than medical or welfare claims incurred prior to
such amendment or termination.
Section 5.14    Employee and Labor Matters.
(a)    Schedule 5.14(a) lists all collective bargaining agreements, works
council agreements, labor union contracts, trade union agreements, and other
agreements (each a “Collective Bargaining Agreement”) with any union, works
council, or labor organization (each a “Union” and collectively “Unions”) to
which Seller or the Subsidiary is a party or by which it is bound with respect
to the Business.
(b)    With respect to the Business:

29

--------------------------------------------------------------------------------




(i)    to Seller’s Knowledge, in the past three (3) years, no Union or group of
employees of Seller or the Subsidiary has sought to organize any employees for
purposes of collective bargaining, made a demand for recognition or
certification, sought to bargain collectively with Seller or the Subsidiary, or
filed a petition for recognition with any Governmental Body;
(ii)    except as set forth in Schedule 5.14(b)(ii), to Seller’s Knowledge, as
of the date hereof, no Collective Bargaining Agreement is being negotiated by
Seller or the Subsidiary;
(iii)    in the past three (3) years there have been no strikes, lockouts,
slowdowns, work stoppages, boycotts, handbilling, picketing, walkouts,
demonstrations, leafleting, sit-ins, sick-outs, or other forms of organized
labor disruption with respect to Seller;
(iv)    Seller or the Subsidiary is in compliance in all material respects with
all Legal Requirements, including under the Fair Labor Standards Act, relating
to (A) the legal eligibility to work for all employees; (B) proper
classification of each “independent contractor,” consultant, subcontractor or
other contingent worker; and (C) each employee classified as “exempt” from
overtime;
(v)    within the past three (3) years, Seller or the Subsidiary has not failed
to provide advance notice of layoffs or terminations as required by the Worker
Adjustment and Retraining Notification (“WARN”) Act or any state or local Legal
Requirements, regarding the termination or layoff of employees or has incurred
any liability or obligation under such Legal Requirements, except as would not,
individually or in the aggregate, reasonably be expected to have a Material
Adverse Effect;
(vi)    Seller or the Subsidiary is in compliance in all material respects with
all applicable Legal Requirements relating to labor and employment, including to
all Legal Requirements relating to employment practices; the hiring, promotion,
assignment, and termination of employees; discrimination; equal employment
opportunities; disability; labor relations; wages and hours; hours of work;
payment of wages; immigration; workers’ compensation; employee benefits; working
conditions; occupational safety and health; family and medical leave; or
employee terminations; data privacy and data protection; and
(vii)    there are no material pending or Threatened lawsuits, grievances,
unfair labor practice charges, arbitrations, charges, investigations, hearings,
actions, claims or proceedings (including without limitation any material
administrative investigations, charges, claims, actions, or proceedings),
against Seller or the Subsidiary brought by or on behalf of any applicant for
employment, any current or former employee, representative, agents, consultant,
independent contractor, subcontractor, or leased employee, volunteer, or “temp”
of Seller or the Subsidiary, or any group or class of the foregoing, or any
Governmental Body, in each case in connection with his or her affiliation with,
or the performance of his or her duties to, Seller or the Subsidiary, any person
alleging to be a current or former employee, any group or class of the
foregoing, or any Governmental Body, or alleging violation of any labor or
employment Legal Requirements, breach of any

30

--------------------------------------------------------------------------------




Collective Bargaining Agreement, breach of any express or implied contract of
employment, wrongful termination of employment, or any other discriminatory,
wrongful, or tortious conduct in connection with the employment relationship.
Section 5.15    Environmental Matters.
(a)    Except as set forth in Schedule 5.15(a):
(i)    Compliance. Seller and the Subsidiary are and, since January 1, 2005,
have been, in compliance with all Environmental Laws applicable to the Assets or
the Business except where the failure to be in compliance with such
Environmental Laws would not, individually or in the aggregate, be reasonably
likely to have a Material Adverse Effect. Neither Seller nor the Subsidiary has
received any written communication that alleges that Seller or the Subsidiary is
not in compliance with applicable Environmental Laws related to the Assets or
the Business except for any such written communications relating to matters that
would not, individually or in the aggregate, be reasonably likely to have a
Material Adverse Effect.
(ii)    Environmental Permits. Seller and the Subsidiary have obtained or
applied for in a timely manner, all environmental, health and safety Permits
(collectively, the “Environmental Permits”) necessary for the construction of
its facilities or the conduct of their present operations related to the Assets
or the Business, and all such Environmental Permits are in good standing or,
where applicable, a renewal application has been timely filed and is pending
agency approval, and Seller and the Subsidiary are, and at all times since
January 1, 2005, have been, in compliance with all terms and conditions of its
respective Environmental Permits related to the Assets or the Business, in each
case except where the failure to obtain or apply or be in compliance with such
Environmental Permits or the requirement to make any expenditure in connection
with such Environmental Permits would not, individually or in the aggregate, be
reasonably likely to have a Material Adverse Effect.
(iii)    Environmental Claims. There is no Environmental Claim related to the
Assets or the Business pending (x) against Seller or any of its Affiliates
(including the Subsidiary), (y) to the Knowledge of Seller, against any person
or entity whose liability for any Environmental Claim Seller or any of its
Affiliates (including the Subsidiary) has retained or assumed either
contractually or by operation of law, or (z) against any real or personal
property or operations that Seller or any of its Affiliates (including the
Subsidiary) owns, leases or manages, in whole or in part, or, to the Knowledge
of Seller, against any real or personal property or operations that Seller or
any of its Affiliates (including the Subsidiary) formerly owned, leased or
managed, in whole or in part, which, in the cases of (x), (y) or (z) would,
individually or in the aggregate, be reasonably likely to have a Material
Adverse Effect.
(iv)    Releases. Seller has no Knowledge of any Releases of any Hazardous
Material related to the Assets or the Business and its current or former assets,
properties and operations that would reasonably be expected to form the basis of
any Environmental Claim against Seller, or any of its Affiliates (including the
Subsidiary), or against any person or entity whose liability for any
Environmental Claim Seller or any of its Affiliates (including

31

--------------------------------------------------------------------------------




the Subsidiary) has retained or assumed either contractually or by operation of
law, or any requirement under any Environmental Law to investigate or remediate
such Release except for Releases of Hazardous Materials, the liability for which
would not reasonably be expected to have, individually or in the aggregate, a
Material Adverse Effect or would not constitute an Assumed Liability.
(v)    Predecessors. Seller has no Knowledge, with respect to any predecessor of
Seller or any of its Affiliates (including the Subsidiary), of any Environmental
Claim or Environmental Liability related to the Assets or the Business pending
or Threatened, or of any Release of Hazardous Materials that would reasonably be
expected to form the basis of any Environmental Claim or Environmental
Liability, that would reasonably be expected to have, individually or in the
aggregate, a Material Adverse Effect.
(b)    With the exception of Sections 5.17 and 5.22, the only representations
and warranties given with respect to environmental matters and compliance with
and liability under Environmental Laws are those contained in this Section 5.15
and none of the other representations and warranties shall be deemed to
constitute, directly or indirectly, a representation or warranty with respect to
environmental matters and compliance with and liability under Environmental
Laws.
Section 5.16    Absence of Certain Changes or Events. Except (a) as set forth in
Schedule 5.16(a), (b) for any intercompany receivables or payables that will be
paid, cancelled or offset prior to Closing as contemplated in Section 2.5 and
(c) any actions taken by Seller or the Subsidiary that would be permitted by
Section 6.1(a), since June 30, 2012, the Business has been conducted in the
ordinary course of business consistent with past practice (it being acknowledged
that Seller and its Affiliates have conducted a sale process with respect to the
Business and that, in connection therewith, several parties were permitted
access to confidential information of the Business). Since June 30, 2012, there
has not been any event or condition, or series of events or conditions that,
individually or in the aggregate, has resulted in or would be reasonably likely
to result in a Material Adverse Effect.
Section 5.17    Regulatory Matters.
(a)    Schedule 5.17(a) sets forth all of the currently pending rate filings
relating to the Business heretofore made by Seller or the Subsidiary before any
Governmental Body and each other currently pending rate Proceeding of any
Governmental Body relating to the Business (other than Proceedings that also
affect other Persons engaged in a business similar to the Business such as
generic or industry-wide Proceedings).
(b)    Since January 1, 2010, Seller or the Subsidiary has filed or caused to be
filed with any Governmental Body all material forms, statements, reports and
documents (including all exhibits, amendments and supplements thereto) required
by any Legal Requirement to be filed by Seller or the Subsidiary with any
Governmental Body with respect to the Business, the Assets or the Assumed
Liabilities.

32

--------------------------------------------------------------------------------




(c)    All currently effective material filings relating to the Business, the
Assets or the Assumed Liabilities heretofore made by Seller or the Subsidiary
with any Governmental Body, including any financial statements therein, were
made in material compliance with Legal Requirements then applicable thereto and
the information contained therein was true and correct in all material respects
as of the respective dates of such filings.
(d)    Seller, under the jurisdiction of the MDPU, is legally entitled to
provide service in all areas (i) where it currently provides service to its
customers as part of the LDC Business or (ii) as identified on its tariff.
Section 5.18    Brokers. Except as set forth in Schedule 5.18, no broker or
finder has acted for or on behalf of Seller or any Affiliate of Seller in
connection with this Agreement or the transactions contemplated by this
Agreement. No broker or finder is entitled to any brokerage or finder’s fee, or
to any commission, or to any other compensation based in any way on agreements,
arrangements or understandings made by or on behalf of Seller or any Affiliate
of Seller for which Buyer has or will have any liability or obligation
(contingent or otherwise).
Section 5.19    Disclaimer. Except as otherwise expressly set forth in this
Agreement and the Related Documents, Seller expressly disclaims any
representations or warranties of any kind or nature, express or implied, as to
the condition, value or quality of the assets or properties currently or
formerly used, operated, owned, leased, controlled, possessed, occupied or
maintained by Seller or the Subsidiary, and Seller SPECIFICALLY DISCLAIMS ANY
REPRESENTATION OR WARRANTY OF MERCHANTABILITY, USAGE, SUITABILITY OR FITNESS FOR
ANY PARTICULAR PURPOSE WITH RESPECT TO SUCH ASSETS OR PROPERTIES, OR ANY PART
THEREOF, OR AS TO THE WORKMANSHIP THEREOF, OR THE ABSENCE OF ANY DEFECTS
THEREIN, WHETHER LATENT OR PATENT, IT BEING UNDERSTOOD THAT, EXCEPT AS OTHERWISE
EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE RELATED DOCUMENTS, SUCH ASSETS AND
PROPERTIES ARE BEING ACQUIRED, “AS IS, WHERE IS” ON THE CLOSING DATE, AND IN
THEIR PRESENT CONDITION, WITH ALL FAULTS AND THAT BUYER SHALL RELY ON ITS OWN
EXAMINATION AND INVESTIGATION THEREOF.
Section 5.20    Insurance.
(a)    Schedule 5.20(a) sets forth a true and complete list of all current
policies of property and casualty insurance, insuring the properties, assets,
employees and/or operations of the Business (collectively, the “Policies”). All
premiums payable under such Policies have been paid in a timely manner and
Seller and the Subsidiary have complied in all material respects with the terms
and conditions of all such Policies.
(b)    All material Policies are in full force and effect. Neither Seller nor
any of its Affiliates (including the Subsidiary) is in material default under
any provisions of the Policies.

33

--------------------------------------------------------------------------------




Section 5.21    Absence of Undisclosed Liabilities. Except as disclosed on
Schedule 5.21, neither Seller nor any of its Affiliates (including the
Subsidiary) has any Indebtedness or liability, absolute or contingent, related
to the Assets or the Business of a nature required by GAAP to be reflected in a
consolidated corporate balance sheet relating solely to the Business, except
liabilities, obligations or contingencies that (a) are accrued or reserved
against in the Financial Statements or (b) were incurred or accrued in the
ordinary course of business (including liens of current taxes and assessments
not in default) since September 30, 2012.
Section 5.22    Sufficiency of Assets.
(a)    Except as set forth on Schedule 5.22(a), the Assets include all assets,
properties and rights necessary for the operation of the Business consistent
with past practice and as currently operated.
(b)    Except as set forth on Schedule 5.22(b), none of the assets of Seller or
any of its Affiliates that are located outside of the Commonwealth of
Massachusetts relate primarily to the Business.
Section 5.23    Filings. No statement furnished by Seller or its Affiliates for
inclusion in any filing with any Governmental Body in connection with obtaining
such Governmental Body’s Consent for the consummation of the transactions
contemplated by this Agreement will contain, as of the date such information is
so provided, any untrue statement of a material fact or will omit to state, as
of the date such information is so provided, any material fact that is necessary
to make the statements contained therein, in light of the circumstances under
which they were made, not misleading.
ARTICLE VI
COVENANTS
Section 6.1    Covenants of Seller. Seller agrees to observe and perform the
following covenants and agreements:
(a)    Conduct of the Business Prior to the Closing Date. With respect to the
Business, except (x) as contemplated in this Agreement or in Schedule 6.1,
(y) as required by any Legal Requirement or Order or (z) as otherwise expressly
consented to in writing by Buyer, which consent will not be unreasonably
withheld, conditioned or delayed, prior to the Closing, Seller will, and will
cause its Affiliates (including the Subsidiary) to:
(i)    not make or permit any material change in the general nature of the
Business;
(ii)    operate and maintain the Business in the ordinary course of business
consistent with Good Utility Practices, and operate and maintain the Assets in
their present condition, reasonable wear and tear excepted, subject to
retirements in the ordinary course of business;

34

--------------------------------------------------------------------------------




(iii)    not enter into, assign, amend, renew or extend, any Lease, Easement,
material transaction or Material Contract other than in the ordinary course of
business;
(iv)    not (A) sell, lease (as lessor) or dispose of or otherwise transfer or
make any Contract for the sale, lease (as lessor), disposition or transfer of,
or subject to any Encumbrance (other than a Permitted Encumbrance), any Assets,
other than (1) the sale of inventory in the ordinary course of business or (2)
the sale or lease (as lessor) of Assets not to exceed $1,000,000.00 in the
aggregate, or (B) purchase or lease (as lessee), or make any Contract for the
purchase or lease (as lessee) of, any Assets, other than (x) the purchase of
inventory in the ordinary course of business, (y) pursuant to any capital
expenditure reflected in the capital expenditure budget previously delivered to
Buyer and set forth on Schedule 6.1(a)(iv), or (z) the purchase or lease (as
lessee) of Assets not to exceed $1,000,000.00 in the aggregate;
(v)    not allow any material change in the levels of inventory customarily
maintained by Seller with respect to the Business;
(vi)    not make any unbudgeted capital expenditure or capital expenditure
commitment in excess of $500,000.00 in the aggregate except in the event of
service interruption, emergency or casualty loss;
(vii)    comply in all material respects with all applicable material Legal
Requirements, including those relating to the filing of reports and the payment
of Taxes due to be paid prior to the Closing, other than those contested in good
faith for which reserves have been established in accordance with GAAP;
(viii)    comply with the Employee Agreement;
(ix)    except (A) in the ordinary course of business and consistent with past
practice (including any annual salary adjustments and bonus determinations), (B)
as required by the terms of any existing Contract which has been disclosed on
Schedule 5.12, Employee Plan or Collective Bargaining Agreement, or (C) in
connection with changes to or the implementation of Employee Plans that apply
uniformly to Transferred Employees and all other employees of Seller and its
Affiliates, not grant any material increase or change in total compensation or
benefits (taken as a whole) to any of the Transferred Employees or enter into
any employment, severance or similar Contract with any Person or amend any such
existing Contracts (except, with respect to any such amendment, as may be
required by applicable law);
(x)    not terminate any employees of the Business, other than any terminations
in the ordinary course of business consistent with past practice;
(xi)    not terminate or relinquish any material rights under any Lease,
Easement or Material Contract;

35

--------------------------------------------------------------------------------




(xii)    not create, incur, assume, guarantee or otherwise become liable with
respect to any indebtedness for money borrowed other than intercompany debt (it
being understood and agreed that customer advances, customer deposits and
construction advances do not create indebtedness for money borrowed) and
pursuant to advances made by Seller to the Business or to the Subsidiary;
(xiii)    not amend the Organizational Documents of the Subsidiary;
(xiv)    not make any change in the stock ownership of the Subsidiary and not
grant, issue, sell, dispose of, pledge or otherwise encumber any interest in the
Subsidiary;
(xv)    solely in the case of the Subsidiary, not declare, set aside or pay any
non-cash dividend or other non-cash distribution with respect to the capital
stock of the Subsidiary;
(xvi)    to the extent relating primarily to the Business, not (A) change any
material financial or Tax accounting methods, policies or practices except as
required by a change in GAAP, (B) make, revoke or amend any material Tax
election, (C) file any material amended Tax Return or claim for refund which may
result in a material adjustment of any item of income, gain, deduction or loss
with respect to the Business, (D) consent to extend the period of limitations
for the payment or assessment of any material Tax, (E) enter into any closing
agreement affecting any material Tax liability or refund, or (F) settle or
compromise any material Tax liability or refund;
(xvii)    maintain the Policies;
(xviii)    not initiate any base rate Proceeding or settle or withdraw any
material filings relating to the Business with any Governmental Body; and
(xix)    not make any commitment to take any of the actions prohibited by this
Section 6.1(a).
(b)    Entry into Material Contracts. Seller shall reasonably consult with Buyer
prior to entering into any Assumed Contract with respect to the Business that,
if existing as of the date hereof, would have been required to be set forth on
Schedule 5.12 as a Material Contract. Seller shall promptly provide to Buyer a
copy of any such Assumed Contract. Schedule 5.12 shall be deemed supplemented to
include such Assumed Contract if (i) Buyer consents in writing thereto, or (ii)
such Assumed Contract is for the provision of commodities, goods or services by
any third party (other than an Affiliate) entered into in the ordinary course of
business consistent with past practice and may be terminated by Buyer, without
penalty, on no more than ninety (90) days prior written notice following the
Closing. Except as provided by the foregoing, such Assumed Contracts and, at the
option of Buyer, any Material Contracts existing as of the date hereof that are
not set forth on Schedule 5.12 shall be Excluded Assets and deemed to be listed
on Schedule 1.1(b), notwithstanding any other provision of this Agreement.
(c)    Access to the Business, Assets and Records; Updating Information.

36

--------------------------------------------------------------------------------




(i)    From and after the date hereof and until the Closing Date, Seller shall
(A) permit Buyer and its Representatives to have, on reasonable notice and at
reasonable times, reasonable access (including for inspection and copying) to
all properties, employees, offices and books, papers and records to the extent
that they reasonably relate to the ownership, operation, obligations and
liabilities of the Business, the Subsidiary and the Assets, (B) furnish Buyer
with such financial and operating data and other information with respect to the
Business as Buyer may from time to time reasonably request, and (C) furnish
Buyer with a copy of each material report, schedule or other document reasonably
relating to the Business; provided, however, that such access shall not
unreasonably interfere with the operation of the Business; and provided,
further, that Buyer hereby agrees to defend, indemnify and hold harmless Seller
from and against all Losses arising out of or relating to Buyer’s access
provided pursuant to this Section 6.1(c)(i). Without limiting the application of
the Confidentiality Agreement, all documents or information furnished by Seller
or obtained by Buyer hereunder shall be subject to the Confidentiality
Agreement. Notwithstanding the foregoing or any provision of the Confidentiality
Agreement, but subject to Section 6.1(d), Seller acknowledges and agrees that,
from and after the Closing, all information relating to the Business shall be
deemed to be confidential information of Buyer and shall not be subject to the
terms of the Confidentiality Agreement.
(ii)    Seller will notify Buyer as promptly as practicable of any (A)
significant change in the ordinary course of business for the Business, (B)
material Proceedings (Threatened or pending) or Orders involving or affecting
the Business or the transactions contemplated by this Agreement, (C) unbudgeted
capital expenditure or commitment in excess of $250,000.00, individually, (D)
failure of a Material Contract to remain in full force and effect, and (E)
notice of any event that is reasonably likely to give rise to any Environmental
Liability with respect to the Business, and shall use reasonable efforts to keep
Buyer fully informed of such events. In addition, each party will, promptly
after obtaining knowledge thereof, give written notice to the other party of any
event or condition that causes, or is reasonably likely to cause, any
representation or warranty of the notifying party to be inaccurate or that is
reasonably likely to result in the non-fulfillment of any of the conditions to
the consummation of the transactions hereunder. Except as expressly provided in
Section 6.1(b), neither such notice nor the receiving party’s resulting
knowledge of the matters disclosed therein shall be deemed to waive or limit in
any respect any representation or warranty, rights in respect thereof, or
conditions to the consummation of the transactions under this Agreement
(d)    Confidentiality. From and after the Closing Date, Seller shall, and shall
cause its Affiliates and their respective Representatives to, keep confidential
and not disclose any information relating to the Business (whether in the
possession of Seller, any Affiliate of Seller or such Representatives at the
time of the Closing or subsequently obtained by Seller, any Affiliate of Seller
or any such Representative from Buyer pursuant to this Agreement or any Related
Document) (“Restricted Information”), and shall not directly or indirectly use
such Restricted Information for any purpose, except as and to the extent
permitted by the terms of this Agreement or any Related Document. The obligation
to keep such Restricted Information confidential shall continue indefinitely
from the Closing Date and shall not apply to any information which (i) is in the
public domain, (ii) is published or otherwise becomes part of the public domain
through no fault of Seller,

37

--------------------------------------------------------------------------------




any of its Affiliates or any of their Representatives or (iii) becomes available
to Seller, any of its Affiliates or any of their Representatives on a
non-confidential basis from a source that did not acquire such information
(directly or indirectly) from Seller or Buyer on a confidential basis.
Notwithstanding the foregoing, Seller may make disclosures required by law;
provided, that Seller, to the extent practicable, shall provide Buyer with
prompt notice thereof so that Buyer may seek a protective order or other
appropriate remedy or waive compliance with the provisions of this Section
6.1(d). In the event that such protective order or other remedy is not obtained
or Buyer waives compliance with the provisions of this Section 6.1(d), Seller
shall, or shall cause the Person required to disclose such Restricted
Information to, furnish only that portion of the information that such Person is
advised by an opinion of Seller’s counsel is legally required, and, to the
extent practicable, Seller shall exercise its reasonable best efforts to obtain
reliable assurance that confidential treatment is accorded the Restricted
Information so furnished.
(e)    Non-Solicitation of Employees. Except as otherwise set forth in Section
2.3 of the Employee Agreement, for a period of two (2) years after the Closing
Date, Seller shall not, and shall cause its Affiliates not to, without the prior
written approval of Buyer, directly or indirectly, solicit, encourage, entice or
induce any Transferred Employee or any other employee of Buyer or its Affiliates
to terminate his or her employment with Buyer or any of its Affiliates
(including, after the Closing, the Subsidiary); provided, however, that such
prohibition shall not apply to any person who responds to a general
solicitation.
(f)    Assets Owned by Affiliates. Prior to or at the Closing, Seller shall
cause each of its Affiliates that holds any interest in any of the Assets as of
the Closing Date to cause such Assets to be transferred and conveyed to Buyer
hereunder upon the Closing (and any liability of Seller to any of its Affiliates
created thereby shall be deemed an Excluded Liability).
Section 6.2    Covenants of Buyer. Buyer agrees to observe and perform the
following covenants and agreements:
(a)    Access to Information. After Closing, Buyer will, and will cause its
Representatives to, at no cost to Buyer or its Representatives, afford to
Seller, including its Representatives, on reasonable notice and at reasonable
times, reasonable access to all books, records, files and documents related to
the Business in order to permit Seller to prepare and file its Tax Returns and
to prepare for and participate in any investigation with respect thereto, to
prepare for and participate in any other investigation and defend any
Proceedings relating to or involving Seller, the Subsidiary or the Business for
which Seller may be responsible, to discharge its obligations under this
Agreement and the other Related Documents to which it is a party and for other
reasonable purposes and will afford Seller reasonable assistance in connection
therewith. Buyer will cause such records to be maintained for not less than
seven (7) years from the Closing Date and will not dispose of such records
without first offering in writing to deliver them to Seller; provided, however,
that in the event that Buyer transfers all or a portion of the Business to any
third party during such period, Buyer may transfer to such third party all or a
portion of the books, records, files and documents related thereof, provided
such third party transferee expressly assumes in writing the obligations of
Buyer under this Section 6.2(a). In addition, on and after the Closing Date, at
Seller’s request, Buyer shall make available to Seller and its Affiliates and
Representatives, on reasonable notice and at reasonable times, those employees
of Buyer reasonably requested by Seller in connection with any Proceeding,
including to provide testimony, to be deposed, to act as witnesses and to assist
counsel;

38

--------------------------------------------------------------------------------




provided, however, that (i) such access to such employees shall not unreasonably
interfere with the normal conduct of the operations of Buyer and (ii) Seller
shall reimburse Buyer for the out-of-pocket costs reasonably incurred by Buyer
in making such employees available to Seller. Without limiting the application
of Section 6.1(d), all documents or information furnished by Buyer or obtained
by Seller or its Representatives hereunder shall be subject to Section 6.1(d).
(b)    Seller Guarantees and Surety Instruments. Buyer shall use its
commercially reasonable efforts to assist Seller in obtaining full and complete
releases on the guarantees, letters of credit, bonds and other surety
instruments provided by Seller in connection with the Business or for the
benefit of the Subsidiary, all of which have been listed by Seller on
Schedule 6.2(b). For purposes of this Section 6.2(b), commercially reasonable
efforts shall include: (i) Buyer’s assumption of the Contracts on the terms set
forth in this Agreement; and (ii) an obligation on the part of Buyer to provide
a guaranty, letter of credit, bond or other surety instrument at Closing (upon
substantially the same terms as such surety instrument provided by Seller) to
the extent required by any Contract assumed by Buyer or retained by the
Subsidiary at Closing and, in general, no later than ninety (90) days after the
Closing Date but effective as of the Closing Date, an equivalent surety
instrument (upon substantially the same terms as such surety instrument provided
by Seller) to be substituted for any surety instrument provided by Seller to any
beneficiary in connection with the Business or for the benefit of the
Subsidiary. Buyer shall indemnify, defend and hold harmless Seller and its
Affiliates for any and all Losses (in each case without deduction or set off)
incurred on account of Seller’s guarantees, letters of credit, bonds and other
surety instruments on or after the Closing Date insofar as such Losses relate to
any failure of Buyer or the Subsidiary to perform or discharge any Assumed
Liability on or after the Closing.
Section 6.3    Reasonable Best Efforts; Governmental Filings.  
(a)    Reasonable Best Efforts. Subject to the terms and conditions set forth in
this Agreement, each party hereto shall use its reasonable best efforts (subject
to, and in accordance with, applicable Law) to take, or cause to be taken,
promptly all actions, and to do, or cause to be done, promptly and to assist and
cooperate with the other parties in doing, all things necessary, proper or
advisable under applicable Laws to consummate the transactions contemplated by
this Agreement and the Related Documents, including: (i) the obtaining of all
necessary Consents required to consummate the transactions contemplated by this
Agreement and the Related Documents in a timely manner, including any Consent
required under any Legal Requirement, Contract, Lease or Easement applicable to
the Business and all Consents listed in Schedule 5.3, (ii) the defending of any
lawsuits or other legal proceedings, whether judicial or administrative,
challenging this Agreement or the Related Documents or the consummation of the
transactions contemplated hereby or thereby, including seeking to have any stay
or temporary restraining order entered by any Governmental Body vacated or
reversed, and (iii) the execution and delivery of any additional instruments
necessary to consummate the transactions contemplated by this Agreement and the
Related Documents; provided, however, that in no event shall Seller or its
Affiliates (including the Subsidiary) be required to pay any penalty,
compensation or other consideration to any third party for any such Consent. In
the event that any Proceeding is commenced challenging the proposed transactions
contemplated by this Agreement or the Related Documents, each of the parties
shall cooperate with each other and use its respective reasonable best efforts
to contest and resist any such Proceeding and to have vacated, lifted, reversed
or overturned any Order, whether

39

--------------------------------------------------------------------------------




temporary, preliminary or permanent, that is in effect and that prohibits,
prevents or restricts consummation of the transactions contemplated by this
Agreement or the Related Documents.
(b)    HSR Act Filing. Buyer and Seller shall use their respective reasonable
best efforts to make an appropriate filing of a Notification and Report Form
pursuant to the HSR Act with respect to the transactions contemplated hereby no
later than thirty (30) days following the date of this Agreement. Buyer and
Seller shall supply as promptly as practicable any additional information or
documentary material that may be requested pursuant to the HSR Act and shall
take all other actions necessary to cause the expiration or termination of the
applicable waiting periods under the HSR Act as soon as practicable (such
expiration or termination is hereinafter referred to as “Clearance”). Subject to
the last sentence of this Section 6.3(b), Buyer and Seller shall use their
reasonable best efforts to keep the other party informed with respect to the
status of submissions under the HSR Act, including with respect to: (i) the
receipt of any non-action, action, clearance, consent, approval or waiver, (ii)
the expiration of any waiting period, (iii) the commencement or proposed or
threatened commencement of any investigation, litigation or administrative or
judicial action or proceeding and (iv) the nature and status of any objections
raised or proposed or threatened to be raised with respect to this Agreement or
the transactions contemplated hereby. Buyer and Seller shall comply
substantially with any lawful additional requests for information, including
requests for production of documents and production of witnesses for interviews
or depositions, made by the Antitrust Division of the United States Department
of Justice or the United States Federal Trade Commission (the “Antitrust
Authorities”) and use their respective reasonable best efforts to take all other
actions to obtain Clearance from the Antitrust Authorities, including, without
limitation, agreeing to divest, hold separate or otherwise restrict the use or
operation of any business or assets of Buyer or Seller or any of their
respective subsidiaries and agreeing to any conduct or other remedy in order to
secure Clearance from Antitrust Authorities (each, a “Divestiture Action”).
Buyer and its Affiliates shall use their respective reasonable best efforts to
take promptly any steps necessary to obtain Clearance from the Antitrust
Authorities as promptly as practicable in order to allow the consummation of the
transactions contemplated by this Agreement and the Related Documents no later
than the End Date, provided, that, for the avoidance of doubt and
notwithstanding anything to the contrary contained in this Agreement, neither
party shall be required or obligated (and shall not be obligated to cause any of
its subsidiaries) to take any Divestiture Action if doing so would, individually
or in the aggregate, have a material adverse effect on the Business.
(c)    Other Regulatory Filings. Buyer and Seller will prepare and file (i) no
later than thirty (30) days following the date of this Agreement, a joint
application, substantially in the form of Schedule 6.3(c)(i), to the MDPU for
the approval by the MDPU of the transactions contemplated hereby, accompanied by
any required direct testimony in support of such application, and (ii) promptly
following the date of this Agreement, with any other Governmental Body, requests
for such other Consents as may be necessary for the consummation of the
transactions contemplated by this Agreement or the Related Documents. Buyer and
Seller will diligently pursue such Consents and will cooperate with each other
in seeking such Consents. To such end, the parties agree to make available the
personnel and other resources of their respective organizations in order to
obtain all such Consents. Each party will promptly inform the other party of any
communication received by such party from, or given by such party to, any
Governmental Body from which any such Consent is required and of any material
communication received or given in connection with any Proceeding by a private
party, in each case regarding any of the transactions contemplated hereby, and
will

40

--------------------------------------------------------------------------------




permit the other party to review any communication given by it to, and consult
with each other in advance of any meeting or conference with, any such
Governmental Body or, in connection with any Proceeding by a private party, with
such other Person, and to the extent permitted by such Governmental Body or
other Person, give the other party the opportunity to attend and to participate
in such meetings and conferences. Buyer shall use its reasonable best efforts to
(i) take promptly any and all steps necessary to resolve the issues raised by
the MDPU, its Staff or parties to the proceedings before the MDPU in connection
with the transactions contemplated by this Agreement and (ii) obtain approval
from the MDPU as promptly as practicable in order to allow the consummation of
the transactions contemplated by this Agreement no later than the End Date,
including committing to and effecting, by stipulation, settlement or otherwise,
conditions on Buyer or the Assets imposed by the MDPU; provided, however, that
Buyer shall not be required or obligated (and shall not be obligated to cause
any of its subsidiaries) to take any action if such action would have a material
adverse effect on the Business.
Section 6.4    Seller Marks. No later than one hundred eighty (180) days after
the Closing Date, Buyer shall cease using any names, marks, trade names,
trademarks and corporate symbols and logos incorporating “Southern Union”,
“Southern,” “SU” and “SUG” (collectively and together with all other names,
marks, trade names, trademarks and corporate symbols and logos owned by Seller
or any of its Affiliates (other than the Subsidiary), other than those included
in the Assets, the “Seller Marks”) and shall remove from the Assets any and all
Seller Marks. Thereafter, except as required by Legal Requirement or with the
prior written consent of Seller, Buyer shall not use any Seller Mark or any name
or term confusingly similar to any Seller Mark in connection with the sale of
any products or services, in the corporate or doing business name of any of its
Affiliates or otherwise in the conduct of its or any of its Affiliates’
businesses or operations. In the event that Buyer breaches this Section 6.4,
Seller shall be entitled to specific performance of this Section 6.4 and to
injunctive relief against further violations, as well as any other remedies at
law or in equity available to Seller.
Section 6.5    Acknowledgment by Buyer. In order to induce Seller to enter into
and perform this Agreement and the Related Documents, Buyer acknowledges and
agrees with Seller as follows:
THE REPRESENTATIONS AND WARRANTIES SET FORTH IN THIS AGREEMENT AND THE RELATED
DOCUMENTS CONSTITUTE THE SOLE AND EXCLUSIVE REPRESENTATIONS AND WARRANTIES OF
SELLER TO BUYER IN CONNECTION WITH THE TRANSACTIONS CONTEMPLATED HEREBY AND
THEREBY, AND THERE ARE NO REPRESENTATIONS, WARRANTIES, COVENANTS, UNDERSTANDINGS
OR AGREEMENTS, ORAL OR WRITTEN, IN RELATION THERETO BETWEEN THE PARTIES OTHER
THAN THOSE INCORPORATED HEREIN AND THEREIN. EXCEPT FOR THE REPRESENTATIONS AND
WARRANTIES EXPRESSLY SET FORTH IN THIS AGREEMENT AND THE RELATED DOCUMENTS,
BUYER DISCLAIMS RELIANCE ON ANY REPRESENTATIONS OR WARRANTIES, EITHER EXPRESS OR
IMPLIED, BY OR ON BEHALF OF SELLER OR ITS AFFILIATES OR REPRESENTATIVES. WITHOUT
LIMITING THE GENERALITY OF THE FOREGOING, BUYER ACKNOWLEDGES AND AGREES THAT,
EXCEPT

41

--------------------------------------------------------------------------------




AS PROVIDED IN SECTION 5.15, THERE ARE NO REPRESENTATIONS OR WARRANTIES OF
SELLER WITH RESPECT COMPLIANCE WITH ENVIRONMENTAL LAWS AND ENVIRONMENTAL PERMITS
OR THE PRESENCE OR RELEASES OF HAZARDOUS MATERIAL IN THE FIXTURES, SOILS,
GROUNDWATER, SURFACE WATER OR AIR ON, UNDER OR ABOUT OR EMANATING FROM ANY OF
THE PROPERTIES OR ASSETS OF SELLER OR THE SUBSIDIARY.
Section 6.6    Continuing Services.
(a)    Within fifteen (15) days after the execution date of this Agreement,
Buyer shall deliver to Seller a list of its proposed Representatives to a joint
continuing services team, which shall include individuals with expertise from
various functional specialties associated or involved in providing billing,
payroll and other support services provided to the Business by any automated or
manual process using facilities or employees that are not included among the
Assets or Transferred Employees. Seller will add its Representatives to such
team within fifteen (15) days after receipt of Buyer’s list. Such team will be
responsible for preparing as soon as reasonably practicable after the execution
date of this Agreement, and timely implementing, a continuing services plan that
will identify and describe substantially all of the various continuing services
activities that the parties will cause to occur before and after the Closing and
any other transfer of control matters that any party reasonably believes should
be addressed in such continuing services plan, substantially in the form
attached hereto as Exhibit 6.6 (the “Continuing Services Agreement”). Buyer and
Seller shall use their commercially reasonable efforts to cause their
Representatives on such continuing services team to cooperate in good faith and
take all reasonable steps necessary to develop a mutually acceptable continuing
services plan. The specific continuing services activities will be mutually
agreed upon and more fully set forth in a definitive Continuing Services
Agreement to be executed and delivered by Buyer and Seller at the Closing.
(b) If the closing of the transactions contemplated by the MGE Purchase
Agreement shall occur prior to the Closing, Buyer and Seller shall negotiate, in
good faith, a transition services agreement with respect to the Business
pursuant to which Buyer shall provide Seller with such services relating to the
Business as may be reasonable, necessary or appropriate to continue to operate
the Business in accordance with Good Utility Practices.
Section 6.7    Risk of Loss. The risk of any loss, damage, impairment,
confiscation or condemnation of any of the Assets from any cause whatsoever
shall be borne by Seller at all times prior to the Closing, and by Buyer at all
times thereafter (subject to the representations and warranties of Seller set
forth in this Agreement and the Related Documents and Buyer’s rights to
indemnification pursuant to Section 12.1). If any such loss, damage, impairment,
confiscation or condemnation occurs prior to Closing, Seller shall apply the
proceeds of any insurance policy, judgment or award with respect thereto to
repair, replace or restore the Assets as soon as reasonably practicable (whether
before or after Closing) to their prior condition; provided, however, anything
contained in this Agreement to the contrary notwithstanding, Seller shall not be
obligated to expend sums in excess of the proceeds of any insurance policy
(together with the amount of any deductible or self-insured retention), judgment
or award with respect to any loss, damage, impairment, confiscation or
condemnation of any of the Assets in order to repair, replace or restore such
Assets to their prior condition. In the event (“Casualty Event”) of any damage
or destruction to the Assets which would

42

--------------------------------------------------------------------------------




result in the nonsatisfaction of a condition precedent to Buyer's obligation to
consummate this Agreement, Buyer at its option, may proceed to close this
Agreement on the Closing Date, in which event Seller shall pay or assign to
Buyer (together with the amount of any deductible or self-insured retention) the
proceeds from any insurance policies covering Assets subject to the Casualty
Event to the extent such proceeds are received by or payable to Seller and have
not been used in or committed to the restoration or replacement of Assets
subject to the Casualty Event as of the Closing Date. For the avoidance of
doubt, the determination of whether there has been any damage or destruction to
the Assets which would result in the nonsatisfaction of a condition precedent to
Buyer’s obligation to consummate this Agreement shall only take into account
those repairs, replacements and restorations that have actually taken place.
Section 6.8    Outstanding Payments and Bank Accounts.
(a)    Notwithstanding anything contained herein to the contrary, (i) to the
extent elected by Buyer prior to the Closing, all of the bank accounts and lock
boxes of Seller used in or in connection with the Business shall be considered
“Assets” for purposes of this Agreement and shall be transferred to Buyer at the
Closing, (ii) any checks that are in the possession of Seller at the Closing
that relate to accounts receivable (or any other asset) included in the Assets
shall be transferred to Buyer at the Closing and (iii) any checks that are in
the possession of Seller at the Closing that relate to accounts receivable (or
any other asset) not included in the Assets shall be retained by Seller.
(b)    From and after the Closing, (i) if Seller or any of its Affiliates
receives or collects any funds relating to any accounts receivable (or any other
asset) included in the Assets, Seller or its Affiliates shall remit any such
amounts to Buyer as promptly as practicable but no later than ten (10) days
after Seller or any of its Affiliates receives such sum, and (ii) Seller and its
Affiliates shall promptly forward all mail, remittances, receipts or other
mailings received by any of them relating to the Business to Buyer.
Section 6.9    Financing.  
(a)    Subject to the terms and conditions of this Agreement, Buyer shall use
its reasonable best efforts to obtain the Financing on the terms and conditions
described in the Financing Letter, after giving effect to the market flex terms
in the Fee Letter, and shall not permit any amendment or modification to be made
to (other than to amend the Financing Letter to add lenders, lead arrangers,
book runners, syndication agents or similar entities who had not executed the
Financing Letter as of the date of this Agreement), or any waiver of any
provision or remedy under, the Financing Letter or the Fee Letter, if such
amendment, modification or waiver (i) reduces the aggregate amount of the
Financing or (ii) imposes new or additional conditions or other terms or
otherwise expands, amends or modifies any of the conditions to the receipt of
the Financing or other terms in a manner that would reasonably be expected to
(x) delay or prevent the Closing (y) make the timely funding of the Financing or
satisfaction of the conditions to obtaining the Financing less likely to occur
or (z) adversely impact the ability of Buyer to enforce its rights against the
other parties to the Financing Letter or the definitive agreements with respect
thereto; provided that Buyer shall have the right to substitute other financing
for all or any portion of the Financing from the same and/or alternative
financing sources; provided, further, that such substitution shall only be
permitted if (i) the terms thereof would not be reasonably expected to delay or
prevent the Closing

43

--------------------------------------------------------------------------------




or make the timely funding of the Financing or satisfaction of the conditions to
obtaining the Financing less likely to occur and (ii) the conditions to the
Financing set forth in the Financing Letter would not be expanded or modified in
a manner that would reasonably be expected to delay or prevent the Closing,
provided, still further, that any such substitute financing shall not obligate
any of Seller or its Affiliates (including the Subsidiary) as a surety,
guarantor or indemnitor or to extend credit to any Person. Any reference in this
Agreement to (A) “Financing,” shall include the financing contemplated by the
Financing Letter as amended or modified in compliance with this Section 6.9(a)
and (B) “Financing Letter,” and “Fee Letter” shall include such documents as
amended or modified in compliance with this Section 6.9(a).
(b)    Buyer shall use its reasonable best efforts (i) to maintain in effect the
Financing Letter in accordance with the terms and subject to the conditions
thereof, (ii) to negotiate and enter into all definitive agreements with respect
to the Financing on the terms and conditions contained in the Financing Letter,
including the market flex provisions in the Fee Letter, and (iii) to satisfy all
conditions to such definitive agreements and consummate the Financing at or
prior to the Closing. Buyer shall keep Seller reasonably apprised of the status
of the Financing and developments with respect thereto (including giving Seller
prompt notice of any material change with respect to such Financing) and shall
provide to Seller copies of all material definitive documents related to the
Financing. Without limiting the generality of the foregoing, Buyer agrees to
notify Seller promptly, and in any event within two (2) Business Days, if at any
time (x) the Financing Letter shall expire or be terminated for any reason, (y)
any of the other parties to the Financing Letter notify Buyer that such party no
longer intends to provide financing on the terms set forth therein or (z) to
Buyer’s knowledge (without a requirement of due inquiry), any of the other
parties to the Financing Letter is or is alleged to be in breach or default
thereunder.
(c)    To the extent necessary to complete the transactions contemplated hereby,
Buyer shall use its reasonable best efforts to cause the parties providing
Financing to fund on the Closing Date the Financing required to consummate the
transactions contemplated hereby and the other transactions contemplated by the
Financing Letter, including by taking enforcement action, if all conditions in
the Financing Letter and all conditions to Closing contained in this Agreement
are satisfied or waived, or upon funding will be satisfied.
(d)    If the Financing Letter shall be terminated or modified in a manner
materially adverse to Buyer, if the Financing Letter shall be materially
breached or repudiated by the other parties to the Financing Letter, or if any
portion of the Financing becomes unavailable on the terms and conditions
contemplated in the Financing Letter (other than as a result of obtaining
substitute debt financing in accordance with Section 6.9(a)) (such event, an
“Original Financing Failure”), Buyer shall use its reasonable best efforts to
arrange promptly to obtain alternative financing from alternative sources on
terms and conditions not less favorable to Buyer than those contained in the
Financing Letter and the Fee Letter and in an amount at least equal to the
Financing or such unavailable portion thereof, as the case may be (the
“Alternate Financing”), and to obtain a new financing commitment letter with
respect to such Alternate Financing (the “New Financing Letter”), which shall
replace the existing Financing Letter, provided that any such Alternate
Financing shall not obligate any of Seller or its Affiliates as a surety,
guarantor or indemnitor or to extend credit to any Person (the terms described
in this proviso “Prohibited Alternate Terms”). Buyer shall not execute a New
Financing Letter or consummate any Alternate Financing, without the written
consent of Seller, if (i) the terms of the New Financing Letter or Alternate
Financing are, in the aggregate,

44

--------------------------------------------------------------------------------




less favorable to the Seller than the Financing Letter or the Financing (without
giving effect to the Original Financing Failure), (ii) the terms thereof would
be reasonably expected to delay or prevent the Closing or make the timely
funding of the Alternate Financing or satisfaction of the conditions to
obtaining the Alternate Financing less likely to occur, as compared to the
Financing Letter and the Financing (without giving effect to the Original
Financing Failure) or (iii) the conditions to the Alternate Financing set forth
in the New Financing Letter would be expanded or modified in a manner that would
reasonably be expected to delay or prevent the Closing, as compared to the
Financing Letter and the Financing (without giving effect to the Original
Financing Failure). Buyer shall promptly provide a true, correct and complete
copy of such New Financing Letter to Seller. In the event any New Financing
Letter is obtained, (i) any reference in this Agreement to the “Financing” shall
mean the financing contemplated by the Financing Letter as modified pursuant to
clause (ii) below, (ii) any reference in this Agreement to the “Financing
Letter” shall be deemed to include the Financing Letter that is not superseded
by a New Financing Letter at the time in question and the New Financing Letter
to the extent then in effect and (iii) any reference in this Agreement to “Fee
Letter” shall be deemed to include any fee or other letter relating to the
Financing Letter that are not superseded by a New Financing Letter at the time
in question and the New Financing Letter to the extent then in effect.
(e)    Notwithstanding anything to the contrary set forth in this Agreement,
with the consent of Seller, Buyer shall be entitled to pursue substitute
financing, the terms of which may differ from the terms set forth in the
Financing Letter and such substitute financing may not constitute Alternate
Financing. No actions taken by Buyer, its Affiliates or their respective
Representatives in connection therewith shall in and of itself constitute a
breach of the obligations of Buyer under this Agreement.
(f)    Notwithstanding anything to the contrary set forth in paragraphs (a)-(e)
of this Section 6.9, Buyer hereby acknowledges and agrees that receipt of the
Financing or Alternate Financing does not constitute a condition to the
consummation of the transactions contemplated by this Agreement.
Section 6.10    Financing Cooperation.
(a)    For purposes of this Section 6.10, the term “Financing” shall include any
Permanent Financing (as defined in the Financing Letter), whether for debt,
equity or otherwise. Prior to the Closing, Seller shall, and shall use
reasonable best efforts to cause each of its Affiliates and Representatives to,
use reasonable best efforts to provide to Buyer such cooperation reasonably
requested by Buyer and reasonably required in connection with the Financing or
the Alternate Financing, including (to the extent reasonably requested and
reasonably required):

45

--------------------------------------------------------------------------------




(i)    participating in a customary and reasonable number of meetings,
presentations, due diligence sessions, drafting sessions, road shows and
sessions with rating agencies;
(ii)    assisting with the preparation of materials for rating agency
presentations, offering documents, private placement memoranda, bank information
memoranda, prospectuses (registered or otherwise) and similar documents for the
Financing, including execution and delivery of customary representation letters
in connection with an audit of the Business and auditors comfort letter;
(iii)    as promptly as reasonably practical, and in no event later than March
31, 2013, furnishing Buyer with (x) audited balance sheets for the Business as
at December 31, 2011 and 2012, and (y) audited statements of income and cash
flows for the Business for the three (3) years ended December 31, 2012 and (z)
within forty-five (45) days of the end of the relevant fiscal quarter, unaudited
interim financial statements for each fiscal quarter ending after January 1,
2013 (collectively, the “Carve-Out Financials”);
(iv)    in addition to the information required pursuant to clause (iii), above,
as promptly as reasonably practical, furnishing Buyer and the other parties to
the Financing Letter with financial and other information regarding the Business
and the Assets as may be reasonably requested by Buyer (including in connection
with Buyer’s preparation of pro forma financial statements), including unaudited
interim financial statements, financial data, projections, audit reports and
other information of the type required by Regulation S-X and Regulation S-K of
the Securities Act of 1933 for a registered public offering, and of type and
form customarily included in private placements under Rule 144A, to consummate
the offering(s) of debt or equity securities contemplated by the Financing, or
as otherwise reasonably required in connection with the Financing, or as
otherwise necessary in order to assist in receiving customary “comfort”
(including “negative assurance” comfort) from independent accountants in
connection with the offering(s) of debt or equity securities contemplated by the
Financing (all such information in clause (iii) and this clause (iv), including
the Carve-Out Financials, the “Required Information”);
(v)    providing information relating to the Business that is reasonably
available to it to assist in the preparation of any credit agreements,
indentures, purchase agreements, currency or interest hedging arrangements,
other definitive financing documents, officer’s certificates, customary closing
documents, or other certificates or documents with respect to the Financing
contemplated by the Financing as may be reasonably requested by Buyer;

46

--------------------------------------------------------------------------------




(vi)    furnishing Buyer and their Financing sources as promptly as practicable
all financial information required to be delivered pursuant to the Financing
Letter and monthly financial statements for the Business (to the extent prepared
in the ordinary course of business);
(vii)    assisting Buyer to obtain waivers, consents, estoppels and approvals
from other parties to Contracts, material Leases and Easements, and Encumbrances
to which the Assets or the Business are bound; and
(viii)    cooperating with Buyer in its efforts to obtain accountants’ comfort
Letter, consents, legal opinions, surveys, appraisals, engineering reports,
environmental and other inspections, title insurance and other documentation and
items relating to the Financing, as reasonably requested by Buyer;
provided that (A) nothing herein shall require such cooperation to the extent it
would require Seller or any of its Affiliates to waive or amend any terms of
this Agreement, incur any Liabilities, pay any fees, reimburse any expenses, in
each case, with respect to the Financing, prior to the Closing for which it has
not received prior reimbursement by or on behalf of Buyer, or would cause Seller
or any of its Affiliates to breach this Agreement or become unable to satisfy a
condition to Closing, (B) nothing herein shall require such cooperation from
Seller or its Affiliates to the extent it would unreasonably interfere with the
ongoing operations of Seller or its Affiliates and (C) there shall be no action,
Liability or obligation of Seller or its Affiliates under any certificate,
agreement, arrangement, document or instrument relating to the Financing.
Notwithstanding anything to the contrary in this Section 6.10, neither Seller
nor its Affiliates shall be in breach of the covenant set forth in this Section
6.10 if it has acted in good faith to comply with the cooperation and assistance
set forth herein.
(b)    Buyer shall indemnify the Seller Indemnitees from, against and in respect
of any Losses imposed on, sustained, incurred or suffered by, or asserted
against, any of them, directly or indirectly relating to, arising out of or
resulting from the arrangement of the Financing, any other financing and/or the
provision of information utilized in connection therewith to the fullest extent
permitted by applicable Legal Requirement.
(c)    Seller will use its reasonable best efforts to update the Required
Information provided to Buyer pursuant to clauses (iii) and (iv) of Section
6.10(a) as may be necessary such that the Required Information does not contain
any untrue statement of material fact or omit to state any material fact
necessary in order to make the statements made therein, in the light of the
circumstances under which they were made, not misleading.


ARTICLE VII
CONDITIONS PRECEDENT
Section 7.1    Seller’s Conditions Precedent to Closing. The obligation of
Seller to consummate the transactions contemplated by this Agreement shall be
subject to fulfillment at or prior to the Closing of the following conditions,
any one or more of which may be waived in writing by Seller:

47

--------------------------------------------------------------------------------




(a)    Representations and Warranties True as of the Closing Date. Buyer’s
representations and warranties in this Agreement shall have been true and
correct in all material respects as of the date of this Agreement and shall be
true and correct in all material respects as of the Closing Date as if made on
the Closing Date, subject to changes expressly contemplated and permitted by
this Agreement, except that representations and warranties made as of, or in
respect of, only a specified date or period shall be true and correct in all
material respects as of, or in respect of, such date or period.
(b)    Compliance with Agreements. The covenants, agreements and conditions
required by this Agreement and the Employee Agreement to be performed and
complied with by Buyer shall have been performed and complied with in all
material respects prior to or at the Closing Date.
(c)    Certificate. Buyer shall execute and deliver to Seller a certificate of
an authorized officer of Buyer, dated the Closing Date, stating that the
conditions specified in Sections 7.1(a) and 7.1(b) of this Agreement have been
satisfied.
(d)    Governmental Approvals. (i) Buyer or Seller, as appropriate, shall have
obtained all Consents of Governmental Bodies listed on Schedule 5.3 by Final
Order that are required in order to consummate the transactions contemplated
hereby and (ii) such Consents shall not contain terms or conditions reasonably
likely to result, individually or in the aggregate, in a material adverse effect
on Seller and shall not impose or be reasonably likely to result in an unduly
burdensome condition on Seller.
(e)    HSR Act. The applicable waiting period under the HSR Act, including any
extension thereof, with respect to the transactions contemplated hereby shall
have expired or have been terminated.
(f)    No Injunctions. On the Closing Date, there shall be no Legal Requirement
that operates to restrain, enjoin or otherwise prevent the consummation of the
transactions contemplated by this Agreement.
(g)    Third Party Consents. (i) Buyer or Seller, as appropriate, shall have
obtained all Consents (which shall be in full force and effect at the Closing)
of Persons (other than Governmental Bodies) listed on Schedule 5.3 that are
required in order to consummate the transactions contemplated hereby and (ii)
such Consents shall not contain terms or conditions reasonably likely to result,
individually or in the aggregate, in a material adverse effect on Seller and
shall not impose or be reasonably likely to result in an unduly burdensome
condition on Seller.
(h)    MGE Purchase Agreement. The conditions contained in Sections 7.1 and 7.2
of the MGE Purchase Agreement shall have been satisfied or waived as provided in
the MGE Purchase Agreement, and the parties to the MGE Purchase Agreement shall
be capable of closing the transactions contemplated by the MGE Purchase
Agreement concurrently with the Closing.

48

--------------------------------------------------------------------------------




(i)    Documents. Buyer shall have delivered or shall stand ready to deliver all
the certificates, instruments, Contracts and other documents specified to be
delivered by it hereunder on or before the Closing Date, including pursuant to
Section 8.1, and shall have taken such actions as Seller may have requested
pursuant to Section 11.2.
(j)    Proceedings Seeking an Injunction. No action or proceeding initiated by
any Governmental Body seeking an Order prohibiting the consummation of the
transactions contemplated by this Agreement shall be pending.
Section 7.2    Buyer’s Conditions Precedent to Closing. The obligation of Buyer
to consummate the transactions contemplated by this Agreement shall be subject
to fulfillment at or prior to the Closing of the following conditions, any one
or more of which may be waived in writing by Buyer:
(a)    Representations and Warranties. (i) the representations and warranties of
Seller set forth in Section 5.1, Section 5.2, Section 5.4 and the first and last
sentences of Section 5.5(a) of this Agreement shall be true and correct, in each
case, both at and as of the date of this Agreement and at and as of the Closing
Date, as if made at and as of such time; and (ii) the representations and
warranties of Seller set forth in this Agreement (other than the representations
and warranties of Seller set forth in Section 5.1, Section 5.2, Section 5.4 and
the first and last sentences of Section 5.5(a)) shall be true and correct
(without giving effect to any limitation as to “materiality” or “Material
Adverse Effect” set forth therein) both at and as of the date of this Agreement
and at and as of the Closing Date, as if made at and as of such time (except to
the extent expressly made as of an earlier date, in which case as of such date),
except where the failure of such representations and warranties to be so true
and correct (without giving effect to any limitation as to “materiality” or
“Material Adverse Effect” set forth therein) individually or in the aggregate
has not had, and would not be reasonably likely to have or result in, a Material
Adverse Effect.
(b)    Compliance with Agreements. The covenants, agreements and conditions
required by this Agreement or the Employee Agreement to be performed and
complied with by Seller shall have been performed and complied with in all
material respects prior to or at the Closing Date.
(c)    Certificate. Seller shall execute and deliver to Buyer a certificate of
an authorized officer of Seller, dated the Closing Date, stating that the
conditions specified in Sections 7.2(a) and 7.2(b) of this Agreement have been
satisfied.
(d)    Governmental Approvals. (i) Buyer or Seller, as appropriate, shall have
obtained all Consents of Governmental Bodies by Final Order that are required in
order to consummate the transactions contemplated hereby and to transfer the
Assets and the Stock to Buyer and (ii) such Consents shall not contain terms or
conditions that would be reasonably likely, individually or in the aggregate, to
have a Material Adverse Effect.
(e)    HSR Act. The applicable waiting period under the HSR Act, including any
extension thereof, with respect to the transactions contemplated hereby shall
have expired or have been terminated.

49

--------------------------------------------------------------------------------




(f)    No Injunctions. On the Closing Date, there shall be no Legal Requirement
that operates to restrain, enjoin or otherwise prevent the consummation of the
transactions contemplated by this Agreement.
(g)    Documents. Seller shall have delivered or shall stand ready to deliver
all of the certificates, instruments, Contracts and other documents specified to
be delivered by it hereunder, including pursuant to Section 8.1.
(h)    No Material Adverse Effect. No occurrence or condition (alone or together
with other occurrences or conditions) giving rise to a Material Adverse Effect
shall have occurred since the date of this Agreement.
(i)    Third Party Consents. (i) Buyer or Seller, as appropriate, shall have
obtained all Consents (which shall be in full force and effect at the Closing)
of Persons (other than Governmental Bodies) listed on Schedule 5.3 that are
required in order to consummate the transactions contemplated hereby and (ii)
such Consents shall not contain terms or conditions that would be reasonably
likely, individually or in the aggregate, to have a Material Adverse Effect.
(j)    Proceedings Seeking an Injunction. No action or proceeding initiated by
any Governmental Body seeking an Order prohibiting the consummation of the
transactions contemplated by this Agreement shall be pending.
(k)    MGE Purchase Agreement. The conditions contained in Section 7.1 and 7.2
of the MGE Purchase Agreement shall have been satisfied or waived as provided in
the MGE Purchase Agreement, and the parties to the MGE Purchase Agreement shall
be capable of closing the transactions contemplated by the MGE Purchase
Agreement concurrently with the Closing.


ARTICLE VIII
CLOSING
Section 8.1    Closing. The closing of the purchase and sale of the Assets (the
“Closing”) will take place at the offices of Latham & Watkins LLP at 811 Main
Street, Suite 3700, Houston, Texas 77002, on the third Business Day after the
conditions specified in Sections 7.1 and 7.2 (excluding conditions that, by
their terms, cannot be satisfied until the Closing) are satisfied or waived,
unless another time, date and place is agreed to in writing by the parties;
provided, however, that neither Seller nor Buyer shall be required to close the
transactions contemplated by this Agreement until all conditions to the
obligations of Seller or Buyer, as the case may be, shall have been satisfied or
waived in accordance with the provisions of Article VII. The date of the Closing
is referred to in this Agreement as the “Closing Date.” The transactions to be
consummated on the Closing Date shall be deemed to have been consummated as of
12:01 a.m., local time, on the Closing Date. At the Closing, the following
events shall occur, each event being deemed to have occurred simultaneously with
the other events.
(a)    Bill of Sale and Assignment and Assumption. Seller and Buyer shall
execute and deliver a bill of sale, assignment and assumption agreement, special
warranty deeds or quitclaim deeds (with each interest in Real Property owned by
Seller or any of its Affiliates (other than the Subsidiary) to be conveyed to
Buyer with a special warranty deed to the extent Seller was provided

50

--------------------------------------------------------------------------------




with a special warranty deed when it acquired such Real Property interest and
each interest in Real Property owned by Seller to be conveyed to Buyer with a
quitclaim deed to the extent Seller was provided with a quitclaim deed when it
acquired such Real Property interest) and a quitclaim blanket easement
assignment for each county or other applicable jurisdiction, each in a form
reasonably acceptable to the parties.
(b)    Stock Certificates; Resignations; FIRPTA. Seller shall deliver to Buyer:
(i) the certificate(s) representing the Stock, duly and validly endorsed to or
registered in the name of Buyer or its nominees or accompanied by separate stock
powers duly and validly executed by Seller, (ii) letters of resignation,
effective as of the Closing Date, from each director and officer of the
Subsidiary and (iii) a certification of its non-foreign status as set forth in
Section 1445 of the IRC and the Treasury regulations promulgated thereunder.
(c)    Payment of Estimated Purchase Price. Buyer will pay to Seller an amount
equal to the Estimated Purchase Price by wire transfer, in lawful money of the
United States of America in immediately available funds, to such account as
Seller shall have designated by notice to Buyer.
(d)    Other Related Documents. To the extent consistent with the other
provisions of this Agreement, Seller (or the appropriate Affiliate of Seller)
and Buyer shall execute and deliver such other Related Documents and shall
obtain and deliver such other certificates reasonably requested by a party that
are necessary in order to satisfy any applicable Legal Requirements relating to
the transfer of the Assets or the Stock to Buyer or the assumption of the
Assumed Liabilities by Buyer; provided, however, that nothing in this clause (d)
shall obligate Seller or any Affiliate of Seller to execute or deliver any
document that affects, in a manner adverse to Seller, Seller’s liability to
Buyer as expressed herein.
ARTICLE IX
TERMINATION
Section 9.1    Termination Rights. This Agreement may be terminated in its
entirety at any time prior to the Closing:
(a)    By the mutual written agreement of Seller and Buyer;
(b)    By Buyer, on the one hand, or Seller, on the other hand, in writing if
there shall be in effect a Final Order prohibiting, enjoining or restricting the
transactions contemplated by this Agreement;
(c)    By either party in writing if there shall have been a material breach of
any of the representations or warranties set forth in this Agreement and the
Related Documents (which, for purposes of this Article IX, shall include any
violation of or inaccuracy in any of the representations or warranties set forth
in this Agreement or the Related Documents as measured on any relevant date (not
just the date hereof and the Closing Date)) on the part of the other party,
which breach is not cured within thirty (30) days following receipt by the
breaching party of written notice of such breach from the terminating party, or
which breach, by its nature, cannot be cured prior to the Closing; provided,
however, that neither party shall have the right to terminate this Agreement
pursuant to this Section 9.1(c) unless the breach of a representation or
warranty, together

51

--------------------------------------------------------------------------------




with all other such breaches, would entitle the party receiving such
representation not to consummate the transactions contemplated by this Agreement
under Section 7.2(a) (in the case of a breach of a representation or warranty by
Seller) or Section 7.1(a) (in the case of a breach of a representation or
warranty by Buyer) and provided, further, that the terminating party is not then
in material breach of any representation, warranty, covenant or other agreement
contained herein;
(d)    By either party in writing if there shall have been a material breach of
any of the covenants or agreements set forth in this Agreement or in the Related
Documents on the part of the other party, which breach shall not have been cured
within thirty (30) days following receipt by the breaching party of written
notice of such breach from the terminating party, or which breach, by its
nature, cannot be cured prior to the Closing (provided that the terminating
party is not then in material breach of any representation, warranty, covenant
or other agreement contained herein or in the Related Documents);
(e)    By either party in writing if the Closing has not occurred by the date
that is ten (10) months after the date of this Agreement (the “End Date”);
provided, however, that the right to terminate this Agreement under this Section
9.1(e) will not be available to any party that is in material breach of its
representations, warranties, covenants or agreements contained herein or in the
Related Documents; and provided further that in the event Seller’s conditions
precedent to Closing set forth in Section 7.1(d) or 7.1(e) or Buyer’s conditions
precedent to Closing set forth in Sections 7.2(d) or 7.2(e) have not been
satisfied prior to the End Date but are reasonably capable of being satisfied
thereafter, then either party may, following written notice to the other, extend
the End Date in thirty (30) day increments (up to an aggregate of one hundred
twenty (120) days); or
(f)    By Seller, if at Closing Buyer fails to make the payments required to be
made by Buyer at Closing.
Section 9.2    Limitation on Right to Terminate; Effect of Termination.
(a)    A party shall not be allowed to exercise any right of termination
pursuant to Section 9.1 if the event giving rise to the termination right shall
be due to the willful failure of such party seeking to terminate this Agreement
to perform or observe in any material respect any of the covenants or agreements
hereunder to be performed or observed by such party.
(b)    If this Agreement is terminated as permitted under Section 9.1, such
termination shall be without liability of or to any party to this Agreement, or
any shareholder or Representative of such party; provided, however, that if such
termination shall result from the willful failure of any party to fulfill a
condition to the performance of any other party or to perform a covenant of this
Agreement or from a material and willful breach by any party to this Agreement
(it being understood that the failure to cure a breach shall not, by itself, be
a willful breach of this Agreement), then such party shall (subject to the last
sentence of this Section 9.2(b)) be fully liable for any and all damages
sustained or incurred by the other party. If prior to Closing either party to
this Agreement resorts to legal proceedings to enforce this Agreement, the
prevailing party in such proceedings shall be entitled to recover all costs
incurred by such party including reasonable attorney’s fees, in addition to any
other relief to which such party may be entitled; provided, however, and
notwithstanding anything to the contrary in this Section 9.2(b), in no event
shall either party be entitled to receive any punitive, exemplary, special,
remote, speculative, indirect or consequential

52

--------------------------------------------------------------------------------




damages (including any damages on account of lost profits or opportunities) in
connection with any termination of this Agreement.
ARTICLE X
EMPLOYEE MATTERS
Section 10.1    Employee Agreement. The parties have addressed the transfer of
employees and employee benefit matters in a separate agreement, entitled
Employee Agreement, executed and delivered as of even date herewith, the terms
and provisions of which agreement are incorporated into this Agreement as if
fully set forth herein and a copy of which is attached hereto as Exhibit 10.1
(the “Employee Agreement”).
ARTICLE XI
TAX MATTERS
Section 11.1    Purchase Price Allocation. Within one hundred eighty (180) days
after the Closing Date, Buyer and Seller shall use their good faith efforts to
agree upon the allocation (the “Allocation”) of the Purchase Price (plus Assumed
Liabilities, to the extent properly taken into account under the IRC), as
adjusted pursuant to Section 3.2, among the Assets for U.S. federal (and
applicable state and local) income Tax purposes in accordance with Section 1060
of the IRC and the Treasury Regulations thereunder. If Buyer and Seller are
unable to resolve any dispute regarding the Allocation within such one hundred
eighty (180) day period, such dispute shall be resolved promptly by the CPA
Firm, the costs of which shall be borne equally by Buyer and Seller. If the
Purchase Price is adjusted pursuant to this Agreement, the Allocation shall be
adjusted as mutually agreed by Buyer and Seller. Buyer and Seller covenant and
agree that (a) Buyer and Seller shall file all Tax Returns (including, but not
limited to, IRS Form 8594) consistent with the Allocation, and (b) neither Buyer
nor Seller will take any Tax position before any Governmental Body or in any
Proceeding with respect to Tax that is in any way inconsistent with such
Allocation; provided, however, that nothing contained herein shall prevent Buyer
or Seller from settling any proposed Tax deficiency or adjustment by any
Governmental Body based upon or arising out of the Allocation, and neither Buyer
nor Seller shall be required to litigate before any court any proposed Tax
deficiency or adjustment by any Governmental Body challenging such Allocation.
Each of Buyer and Seller agrees to provide the other promptly with any other
information reasonably required to complete Form 8594 and Form 8883 (and any
similar forms required for state or local Tax purposes). Each of Buyer and
Seller shall notify the other in the event of an examination, audit or other
proceeding regarding the Allocation determined under this Section 11.1.
Section 11.2    Cooperation with Respect to Like-Kind Exchange. Buyer agrees
that Seller may, at Seller’s election at or prior to the Closing Date, direct
that all or a portion of the Purchase Price be delivered to a “qualified
intermediary” (as defined in Treasury Regulation Section 1.1031(k) - 1(g)(4))
identified by Seller (a “Qualified Intermediary”) in order to enable Seller’s
relinquishment of the Assets to qualify as part of a like-kind exchange of
property covered by Section 1031 of the IRC and any corresponding state income
Tax provision. If Seller so elects, Buyer shall cooperate with Seller in
connection with Seller’s efforts to effect such like-kind exchange, which
cooperation shall include, without limitation, taking such actions as Seller
requests in order to enable Seller to qualify such transfer as part of a
like-kind exchange of property covered by Section 1031 of the IRC (including any
actions required to facilitate the use of a Qualified Intermediary.)
Notwithstanding anything herein, the structuring of the transactions in a manner
that qualifies the

53

--------------------------------------------------------------------------------




transactions as part of a like-kind exchange shall not be a condition to
Closing. Buyer agrees that Seller may assign all or part of its rights and
delegate all or part of its obligations under this Agreement to a Qualified
Intermediary to qualify the transfer of the Assets as part of a like-kind
exchange of property covered by Section 1031 of the IRC and any corresponding
state income Tax provision. Any and all representations, obligations,
agreements, warranties and covenants made by Seller to Buyer in connection with
this Agreement shall remain in full force and effect and continue to inure to
the benefit of Buyer, notwithstanding any assignment of this Agreement to a
Qualified Intermediary in connection with such Section 1031 exchange. Nothing in
this Section 11.2 shall in any manner relieve Seller from any of its obligations
under this Agreement, and Seller shall remain primarily liable to Buyer pursuant
to the terms of this Agreement. Buyer and Seller agree in good faith to use
reasonable efforts to coordinate the transactions contemplated by this Agreement
with any other transactions engaged in by either Buyer or Seller; provided that
such efforts do not result in an unreasonable delay in the consummation of the
transactions contemplated by this Agreement. Buyer’s cooperation and actions
taken pursuant to this Section 11.2 shall not increase Buyer’s liabilities or
obligations pursuant to the terms of this Agreement, and Seller shall indemnify
and hold Buyer harmless from any out-of-pocket cost or expense (including but
not limited to legal fees, opinions of counsel or other costs incurred in
implementing any transaction under this Section 11.2), or any obligation or
liability incurred by Buyer in connection with any action taken by Buyer under
this Section 11.2 or such Section 1031 exchange. Notwithstanding anything to the
contrary in this Section 11.2, in no event shall Seller transfer title to any of
the Assets to any Person other than directly to Buyer or its designee.
Section 11.3    Transaction Taxes. All transfer, documentary, recording,
notarial, sales, use, registration, stamp and other similar taxes, fees and
expenses (including, but not limited to, all applicable stock transfer, real
estate transfer or conveyance Taxes and including any penalties, interest and
additions to such tax) (“Transaction Taxes”) incurred in connection with this
Agreement and the transactions contemplated hereby shall be borne one-half by
Buyer and one-half by Seller, regardless of whether the Tax authority seeks to
collect such Taxes from Seller or Buyer. Buyer and Seller shall cooperate in
timely making and filing all Tax Returns as may be required to comply with the
provisions of laws relating to such Transaction Taxes. Seller shall prepare all
tax filings related to any Transaction Taxes, which shall be subject to the
reasonable review of Buyer, and also shall notify Buyer of any claimed material
exemptions from Transaction Taxes for which no filing is required which shall be
subject to the reasonable review of Buyer.
Section 11.4    Real and Personal Property Taxes. All real (including public
utility realty tax) and personal property Taxes and assessments arising with
respect to the Assets and any similar utility Taxes of any other jurisdiction
shall be prorated between Buyer and Seller based on the relative periods of time
the Assets were owned by each respective party or their respective Affiliates
during the fiscal period for which such Taxes are imposed by the applicable
taxing jurisdiction (as such fiscal period is or may be reflected on the bill
rendered by such taxing jurisdiction, but in the case of Taxes imposed based on
the specific day of ownership of assets or other specified standard not tied to
a fiscal period, a fiscal period shall be deemed to be the three hundred sixty
five (365) day period ending with such date). Upon receipt by Buyer of the tax
bill, invoice or other statement regarding such real and personal property
Taxes, Buyer shall calculate the pro rata share of such tax bill, invoice or
other statement attributable to Buyer and Seller. To the extent such Taxes have
not otherwise been accrued or accounted for in the Base Statement or the Final
Closing Statement, Buyer then shall forward, as soon as practicable, to Seller a
copy of such tax bill, invoice or statement

54

--------------------------------------------------------------------------------




along with the supporting documentation relating to the calculation of the pro
rata share to Seller that had not otherwise been accrued or accounted for in the
Base Statement or the Final Closing Statement. Seller then shall forward to
Buyer payment of its pro rata share of such Taxes in immediately available funds
as soon as practicable and in advance of the due date of the tax bill, invoice
or statement and in time to avoid the incurrence of penalties, interest or other
increases or additions to such Taxes. In the event Seller first receives a tax
bill, invoice or statement relating to the Assets from a taxing authority,
Seller shall promptly forward such tax bill, invoice or statement to Buyer.
Section 11.5    Other Taxes. Except as otherwise provided in Sections 11.3 and
11.4, and subject to the provisions and limitations in Article XII, Seller shall
indemnify Buyer from and against and in respect of any and all Losses incurred
by Buyer, which may be imposed on, sustained, incurred or suffered by or
assessed against Buyer, directly or indirectly, to the extent relating to or
arising from (a) all Taxes (or the non-payment thereof) of Seller and the
Subsidiary or with respect to the Assets for all taxable periods ending on or
before the Closing Date and, with respect to any Straddle Period, the portion of
such Straddle Period deemed to end on the Closing Date (“Pre-Closing Tax
Period”), (b) all Taxes of any member of an affiliated, consolidated, combined
or unitary group of which Seller or the Subsidiary (or any predecessor of any of
the foregoing) is or was a member on or prior to the Closing Date, including
pursuant to Treasury Regulation §1.1502-6 or any analogous or similar state,
local, or foreign law or regulation, (c) any and all Taxes of any Person (other
than Seller and the Subsidiary) imposed on Seller or the Subsidiary as a
transferee or successor, by contract (excluding customary Tax indemnification
provisions in commercial contracts not primarily relating to Taxes) or pursuant
to any law, rule, or regulation, which Taxes relate to an event or transaction
occurring before the Closing, and (d) any Taxes of Seller that do not relate to
the Business or the Assets purchased pursuant to this Agreement.
Section 11.6    Straddle Period. In the case of any taxable period that includes
(but does not end on) the Closing Date (a “Straddle Period”), the amount of any
Taxes based on or measured by income or receipts of Seller and the Subsidiary
for the Pre-Closing Tax Period shall be determined based on an interim closing
of the books as of the close of business on the Closing Date (and for such
purpose, the taxable period of any partnership or other pass-through entity in
which Seller or the Subsidiary holds a beneficial interest shall be deemed to
terminate at such time) and the amount of other Taxes of Seller and the
Subsidiary for a Straddle Period that relates to the Pre-Closing Tax Period
shall be deemed to be the amount of such Tax for the entire taxable period
multiplied by a fraction the numerator of which is the number of days in the
taxable period ending on the Closing Date and the denominator of which is the
number of days in such Straddle Period.

55

--------------------------------------------------------------------------------




Section 11.7    Cooperation on Tax Matters. Buyer, Seller and the Subsidiary
shall cooperate fully, as and to the extent reasonably requested by the other
Party, in connection with the filing of Tax Returns pursuant to this Article XI
and any audit, litigation or other proceeding with respect to Taxes. Such
cooperation shall include the retention and (upon the other Party's request) the
provision of records and information that are reasonably relevant to any such
audit, litigation or other proceeding and making employees available on a
mutually convenient basis to provide additional information and explanation of
any material provided hereunder.
Section 11.8    Tax Returns. Except as otherwise provided in Sections 11.3 and
11.4,
(a)    Seller shall prepare and file or cause to be prepared and filed when due
(including extensions) all Tax Returns that are required to be filed by Seller
or the Subsidiary with respect to the Assets for taxable years or periods ending
on or before the Closing Date that are due on or before the Closing Date, and
Seller shall remit or cause to be remitted any Taxes due in respect of such Tax
Returns. All such Tax Returns shall be prepared in a manner consistent with past
practice.
(b)    Seller shall prepare and file or cause to be prepared and filed when due
(including extensions) all consolidated, unitary or combined Tax Returns of
Seller that include the Subsidiary, and Seller shall remit or cause to be
remitted any Taxes due in respect of such Tax Returns. All such Tax Returns
shall be prepared in a manner consistent with past practice.
(c)    Except as provided in Section 11.8(a), Buyer shall prepare and file or
cause to be prepared and filed when due all Tax Returns that are required to be
filed with respect to the Assets for taxable years or periods ending on or
before the Closing Date. At least twenty (20) days prior to filing any such Tax
Return, Buyer shall submit a copy of such Tax Return to Seller for Seller’s
review. Buyer shall consider in good faith any comment that Seller submits to
Buyer no less than ten (10) days prior to the due date of such Tax Returns.
Buyer shall remit or cause to be remitted any Taxes due in respect of such Tax
Returns.
Section 11.9    Effect of Indemnity Payments. Buyer and Seller hereby agree that
any and all indemnity payments made pursuant to this Agreement shall, to the
maximum extent permitted by applicable law, be treated for all Tax purposes as
an adjustment to the Purchase Price.
Section 11.10    Survival of Obligations. Notwithstanding any other provision of
this Agreement, the obligations of Buyer and Seller set forth in this Article XI
shall not be subject to any restrictions or limitations other than those
expressly set forth in this Article XI and shall survive the Closing.
Section 11.11    Termination of Tax Agreements. All Tax allocation, Tax sharing,
Tax indemnity or similar agreements between Seller or any of its Affiliates
(other than the Subsidiary), on the one hand, and the Subsidiary, on the other
hand, shall be terminated with respect to the Subsidiary prior to the Closing
Date, and, after the Closing Date, neither Seller or any of its Affiliates
(other than the Subsidiary), on the one hand, nor the Subsidiary, on the other
hand, shall be bound thereby or have any further liability or obligation
thereunder to the other party with respect to periods prior to the Closing Date.

56

--------------------------------------------------------------------------------




ARTICLE XII
INDEMNIFICATION
Section 12.1    Indemnification by Seller. From and after Closing and subject to
the other provisions of this Article XII, Seller shall indemnify and hold
harmless Buyer, its Representatives, Affiliates (which after the Closing shall
include the Subsidiary), and each of their successors and permitted assigns
(collectively, the “Buyer Indemnitees”) from and against any and all Losses
actually incurred by a Buyer Indemnitee, and resulting from:
(a)    (i) any representations and warranties made by Seller in this Agreement
or in any Related Document not being true and correct when made, or (ii) any
representations and warranties made by Seller in this Agreement or any Related
Document not being true and correct as of the Closing Date, each of which
representations and warranties will be deemed for purposes of this Section
12.1(a)(ii) to have been made by Seller as of the Closing Date, except that
those representations and warranties that are made as of a specific date will be
deemed for purposes of this Section 12.1(a)(ii) to have been made by Seller as
of such specific date;
(b)    any breach or default by Seller in the performance of its covenants,
agreements, or obligations under this Agreement or any Related Document;
(c)    the Retained Liabilities; and
(d)    the Excluded Assets.
Section 12.2    Indemnification by Buyer. From and after Closing and subject to
the other provisions of this Article XII, Buyer shall indemnify and hold
harmless Seller, its Representatives, Affiliates, and each of their successors
and permitted assigns (collectively, the “Seller Indemnitees”) from and against
any and all Losses actually incurred by a Seller Indemnitee, and resulting from:
(a)    (i) any representations and warranties made by Buyer in this Agreement or
in any Related Document not being true and correct when made, or (ii) any
representations and warranties made by Buyer in this Agreement or any Related
Document not being true and correct as of the Closing Date, each of which
representations and warranties will be deemed for purposes of this Section
12.2(a)(ii) to have been made by Buyer as of the Closing Date, except that those
representations and warranties that are made as of a specific date will be
deemed for purposes of this Section 12.2(a)(ii) to have been made by Buyer as of
such specific date;
(b)    any breach or default by Buyer in the performance of its covenants,
agreements, or obligations under this Agreement or any Related Document; and
(c)    the Assumed Liabilities.
Section 12.3    Limitations on Seller’s Liability. Notwithstanding anything to
the contrary in this Agreement, the liability of Seller under this Agreement and
any documents delivered in connection herewith or contemplated hereby shall be
limited as follows:

57

--------------------------------------------------------------------------------




(a)    EXCEPT TO THE EXTENT ARISING OUT OF FRAUD, CRIMINAL MISREPRESENTATION OR
WILLFUL MISCONDUCT, IN NO EVENT SHALL SELLER BE LIABLE TO THE BUYER INDEMNITEES
FOR ANY EXEMPLARY, PUNITIVE, SPECIAL, INDIRECT, CONSEQUENTIAL, REMOTE OR
SPECULATIVE DAMAGES; provided, however, that if Buyer is held liable to a third
party for any of such damages and Seller is obligated to indemnify Buyer for the
matter that gave rise to such damages, then Seller shall be liable for, and
obligated to reimburse Buyer for, such damages.
(b)    Except as provided below, the representations and warranties of Seller
set forth in this Agreement or any Related Document shall survive the Closing
until the date that is twenty-four (24) months after the Closing Date; provided
however, that (i) the representations and warranties set forth in Section 5.1
(Organization, Existence and Qualification), Section 5.2 (Authority Relative to
this Agreement and Binding Effect), in Section 5.4(a) (Capitalization of the
Subsidiary; Title to Stock), in Section 5.5(a) (Title to Assets; Encumbrances),
and in Section 5.18 (Brokers) shall survive indefinitely, and (ii) the
representations and warranties set forth in Sections 5.9 (Taxes), 5.13 (Employee
Benefit Matters) and 5.14 (Employee and Labor Matters) and in the Employee
Agreement shall survive for a period equal to the applicable statute of
limitations (giving effect to any extensions or waivers thereof). The other
terms of this Agreement and the Related Documents, including the covenants and
agreements made in connection herewith and therewith, shall survive the Closing.
All representations and warranties, covenants and agreements of Seller under
this Agreement and the indemnities granted by Seller in Section 12.1 shall
terminate at 5:00 p.m., Central time, on the applicable survival termination
date set forth above; provided, however, that such indemnities shall continue to
survive with respect only to any specific matter that is the subject of a proper
Claim Notice delivered in good faith in compliance with the requirements of this
Section 12.3 until the earlier to occur of (i) the date on which a final
nonappealable resolution of the matter described in such Claim Notice has been
reached, including the determination of all related Losses, if any, regardless
of when such Losses are finally determined or (ii) the date on which the matter
described in such Claim Notice has otherwise reached final resolution, including
the determination of all related Losses, if any, regardless of when such Losses
are finally determined. In no event shall any amounts be recovered from Seller
under Section 12.1 or otherwise for any matter for which a Claim Notice is not
delivered to Seller prior to the close of business on the applicable expiration
date set forth above.
(c)    Notwithstanding anything to the contrary in this Agreement, in no event
shall Seller indemnify the Buyer Indemnitees, or be otherwise liable in any way
whatsoever to the Buyer Indemnitees, for any Losses (determined after giving
effect to the other provisions of this Section 12.3) otherwise subject to
indemnification by Seller pursuant to Section 12.1(a) (other than in respect of
any claim for any inaccuracy or breach (or deemed inaccuracy or breach) of the
representations and warranties contained in the Section 5.4(a) or in Section
5.5(a), which claims shall not be subject to the limitations set forth in this
Section 12.3(c)) until the Buyer Indemnitees have incurred Losses otherwise
indemnifiable pursuant to Section 12.1(a) that in the aggregate exceed
$1,000,000.00 (the “Deductible”), after which Seller shall then be liable for
all Losses incurred by the Buyer Indemnitees that are indemnifiable pursuant to
Section 12.1(a) in excess of such amount up to the maximum amount set forth in
Section 12.3(d). Losses subject to indemnification by Seller pursuant to Section
12.1(a) (other than in respect of any claim for any inaccuracy or breach (or
deemed inaccuracy or breach) of the representations and warranties contained in
Section 5.4(a) or in Section

58

--------------------------------------------------------------------------------




5.5(a)) relating to any single breach or series of related breaches by Seller
shall not constitute Losses, and therefore shall not be applied toward the
Deductible or be indemnifiable hereunder, unless such Losses relating to any
single breach or series of related breaches exceed $50,000.00. For purposes of
this Section 12.3, the Losses resulting from any breach of the representations
and warranties of Seller (other than the representations and warranties of
Seller in Section 5.11 and the last sentence of Section 5.16) shall be
determined without regard to the effect of any qualifications relating to
materiality or Material Adverse Effect (it being understood that such
qualifications shall not be disregarded for purposes of determining whether or
not any breaches of such representations or warranties have occurred).
(d)    Notwithstanding anything to the contrary in this Agreement, (i) in no
event shall Seller indemnify the Buyer Indemnitees, or be otherwise liable in
any way whatsoever to the Buyer Indemnitees, for any Losses (determined after
giving effect to the other provisions of this Section 12.3) otherwise subject to
indemnification by Seller pursuant to Section 12.1(a) (other than in respect of
any claim for any inaccuracy or breach (or deemed inaccuracy or breach) of the
representations and warranties contained in Section 5.4(a) or in Section 5.5(a))
that in the aggregate exceed $12,000,000.00, and (ii) in no event shall Seller
indemnify the Buyer Indemnitees, or be otherwise liable in any way whatsoever to
the Buyer Indemnitees, for any Losses (determined after giving effect to the
other provisions of this Section 12.3) otherwise subject to indemnification by
Seller pursuant to Section 12.1(a) (solely in respect of any claim for any
inaccuracy or breach (or deemed inaccuracy or breach) of the representations and
warranties contained in Section 5.4(a) or in Section 5.5(a)) that in the
aggregate exceed the Purchase Price.
(e)    Seller shall have no liability for the portion of any claim or Loss for
which Buyer has recovered or has been specifically authorized to recover through
rates; provided, however, that Buyer shall have made a good faith effort to
recover any such claim or Loss through rates and that such recovery is not
indeterminable due to the terms of any rate settlement agreed to by Buyer. No
cost or expense relating to any such claim or Loss that is actually recovered on
the basis of the foregoing shall be included in determining the extent of Losses
suffered by the Buyer Indemnitees for purposes of Section 12.3(c) or Section
12.3(d). If at any time subsequent to the receipt by a Buyer Indemnitee of an
indemnity payment from Seller hereunder, such Buyer Indemnitee (or any Affiliate
thereof) receives any recovery, settlement or other similar payment with respect
to the Loss for which it receives such indemnity payment, such Buyer Indemnitee
shall promptly pay to Seller an amount equal to the amount of such recovery,
less any expense incurred by such Buyer Indemnitee (or its Affiliates) in
connection with such recovery, but in no event shall any such payment exceed the
amount of such indemnity payment.
(f)    Seller shall have no liability for the portion of any claim or Loss to
the extent (but only to the extent) the liability for such Loss was reflected in
Net Assets and taken into account in determining the Final Purchase Price.
(g)    Notwithstanding any language contained in any Related Document (including
deeds and other conveyance documents relating to the Real Property), any
representations

59

--------------------------------------------------------------------------------




and warranties of Seller set forth in any Related Document, the indemnification
obligations of Seller, and the limitations on such obligations, set forth in
this Agreement shall control. No provision set forth in any such Related
Document shall be deemed to enlarge, alter or amend the terms or provisions of
this Article XII.
Section 12.4    Limitation on Buyer’s Liability. EXCEPT TO THE EXTENT ARISING
OUT OF FRAUD, CRIMINAL MISREPRESENTATION OR WILLFUL MISCONDUCT, IN NO EVENT
SHALL BUYER BE LIABLE TO THE SELLER INDEMNITEES FOR ANY EXEMPLARY, PUNITIVE,
SPECIAL, REMOTE OR SPECULATIVE DAMAGES; provided, however, that if Seller is
held liable to a third party for any of such damages and Buyer is obligated to
indemnify Seller for the matter that gave rise to such damages, then Buyer shall
be liable for, and obligated to reimburse Seller for, such damages.
Section 12.5    Claims Procedure.
(a)    All claims for indemnification under Section 12.1 or 12.2, or any other
provision of this Agreement except as otherwise expressly provided in this
Agreement, shall be asserted and resolved pursuant to this Article XII. Any
Person claiming indemnification hereunder is referred to as the “Indemnified
Party” and any Person against whom such claims are asserted hereunder is
hereinafter referred to as the “Indemnifying Party.” In the event that any
Losses are asserted against or sought to be collected from or Threatened to be
sought from an Indemnified Party by a third party, including a Governmental
Body, said Indemnified Party shall with reasonable promptness provide to the
Indemnifying Party a Claim Notice. If the Indemnified Party fails to notify the
Indemnifying Party of any Losses in accordance with the provisions of this
Article XII in reasonably sufficient time such that the Indemnifying Party’s
ability to defend against the Losses is prejudiced, then the Indemnifying Party
shall not be obligated to indemnify the Indemnified Party with respect to such
Losses to the extent (but only to the extent) of such prejudice. The
Indemnifying Party shall have thirty (30) days from the personal delivery or
receipt of the Claim Notice (the “Notice Period”) to notify the Indemnified
Party (i) whether or not it disputes the liability of the Indemnifying Party to
the Indemnified Party hereunder with respect to such Losses and/or (ii) whether
or not it desires, at the sole cost and expense of the Indemnifying Party, to
defend the Indemnified Party against such Losses; provided, however, that any
Indemnified Party is hereby authorized prior to and during the Notice Period to
file any motion, answer or other pleading that it shall reasonably deem
necessary or appropriate to protect its interests or those of the Indemnifying
Party (and of which it shall have given notice and opportunity to comment to the
Indemnifying Party) and not prejudicial to the Indemnifying Party. In the event
that the Indemnifying Party notifies the Indemnified Party within the Notice
Period that it desires to defend the Indemnified Party against such Losses and
expressly confirms in writing its obligation to indemnify and hold harmless the
Indemnified Party for the Losses that are reasonably likely to result from such
claim, the Indemnifying Party shall have the right to defend all appropriate
proceedings, and with counsel reasonably acceptable to the Indemnified Party,
which proceedings shall be promptly settled or prosecuted by them to a final
conclusion. If the Indemnified Party desires to participate in, but not control,
any such defense or settlement, it may do so at its sole cost and expense;
provided, however, that the participation of such claim by counsel selected by
the Indemnifying Party will not, in the reasonable judgment of counsel to the
Indemnified Party, create a conflict or potential conflict of interest between
such parties. If requested by the Indemnifying Party, the Indemnified Party
agrees to cooperate with the Indemnifying Party and its counsel in contesting
any Losses that the

60

--------------------------------------------------------------------------------




Indemnifying Party elects to contest or, if appropriate and related to the claim
in question, in making any counterclaim against the Person asserting the third
party Losses, or any cross-complaint against any Person. No claim may be settled
or otherwise compromised without the prior written consent of both the
Indemnifying Party and the Indemnified Party; provided, however, that the
Indemnifying Party may pay, compromise, settle or otherwise dispose of any claim
without the prior written consent of the Indemnified Party only if (i) such
settlement involves only the payment of money, (ii) such payment is made in full
solely by the Indemnifying Party without recourse to the Indemnified Party, and
(iii) such settlement does not impose any obligations or restrictions on the
Indemnified Party of any nature. In no event will the Indemnifying Party have
the authority to agree, without the consent of the Indemnified Party, to any
relief binding on the Indemnified Party other than the payment of money damages
by the Indemnifying Party without recourse to the Indemnified Party.
(b)    The Indemnified Party shall provide reasonable assistance to the
Indemnifying Party and provide access to its books, records and personnel as the
Indemnifying Party reasonably requests in connection with the investigation or
defense of the Losses. The Indemnifying Party shall promptly, upon receipt of
reasonable supporting documentation, reimburse the Indemnified Party for
out-of-pocket costs and expenses incurred by the latter in providing the
requested assistance.
(c)    With regard to third party claims for which Buyer or Seller is entitled
to indemnification under Section 12.1 or 12.2, such indemnification shall be
paid by the Indemnifying Party upon (i) the entry of an Order against the
Indemnified Party and the expiration of any applicable appeal period or (ii) a
settlement with the consent of the Indemnifying Party, provided that no such
consent need be obtained if the Indemnifying Party fails to respond to the Claim
Notice as provided in Section 12.5(a). Notwithstanding the foregoing but subject
to Section 12.5(a), and provided that there is no dispute as to the
applicability of indemnification, expenses of counsel to the Indemnified Party
shall be reimbursed on a current basis by the Indemnifying Party as if such
expenses are a liability of the Indemnifying Party.
Section 12.6    Exclusive Remedy. Except (i) for claims arising out of fraud,
criminal misrepresentation, or willful misconduct, and (ii) as otherwise
provided in Sections 2.4(b), 2.4(c), 3.2(b), 6.1(c)(i), 6.2(b), 6.4, 6.10(b),
9.2, 11.2 and 11.5, the rights, remedies and obligations of the Buyer
Indemnitees and the Seller Indemnitees set forth in this Article XII will be the
exclusive rights, remedies and obligations of such Persons after the Closing
with respect to all post-Closing claims relating to this Agreement, the events
giving rise to this Agreement and the transactions provided for herein or
contemplated hereby or thereby. Except for claims arising out of fraud, criminal
misrepresentation or willful misconduct, no Proceeding for termination or
rescission, or claiming repudiation, of this Agreement may be brought or
maintained by either party against the other following the Closing Date no
matter how severe, grave or fundamental any breach, default or nonperformance
may be by one party. Accordingly, except as otherwise provided in this Section
12.6, the parties hereby expressly waive and forego any and all rights they may
possess to bring any such Proceeding.

61

--------------------------------------------------------------------------------




ARTICLE XIII
GENERAL PROVISIONS
Section 13.1    Expenses. Except as otherwise specifically provided herein, each
party will pay all costs and expenses of its performance of and compliance with
this Agreement, provided that no such costs and expenses payable by Seller
(including the fees and expenses of Credit Suisse Securities (USA), LLC and
Latham & Watkins LLP) shall be paid from any assets otherwise transferable to
Buyer pursuant hereto, and provided further, that notwithstanding anything to
the contrary contained herein, Buyer shall pay all of the filing fees (if any)
associated with approvals required under the HSR Act and by the MDPU.
Section 13.2    Notices. All notices, requests and other communications
hereunder shall be in writing and shall be deemed to have been given upon
receipt if either (a) personally delivered with written acknowledgment of such
receipt, (b) sent by prepaid first class mail, and registered or certified and a
return receipt requested, as of the date such receipt indicates by signature,
(c) sent by overnight delivery via a nationally recognized carrier with written
acknowledgment of such receipt or (d) by facsimile or e-mail with, and as of the
date of, receipt being acknowledged in writing:
If to Seller, to:

Southern Union Company
5051 Westheimer Road
Houston, TX 77056
Attention:    Martin Salinas Jr.
Facsimile: 713-989-1212
Email: martin.salinas@energytransfer.com
with a copy (which shall not constitute notice), to:

Southern Union Company
5051 Westheimer Road
Houston, TX 77056
Attention:    General Counsel
Facsimile: 713-989-1212
Email: tom.mason@energytransfer.com
and a copy (which shall not constitute notice) to:

Latham & Watkins LLP
811 Main Street, Suite 3700
Houston, TX 77002
Attention: William N. Finnegan IV and Sean T. Wheeler
Facsimile: (713) 546-5401
Email: bill.finnegan@lw.com and sean.wheeler@lw.com

62

--------------------------------------------------------------------------------




If to Buyer, to:

The Laclede Group, Inc.
720 Olive St.
Saint Louis, MO 63101
Attention: Michael Geiselhart and Mark Darrell
Facsimile: (314) 421-1979
Email: mgeiselhart@thelacledegroup.com; MDarrell@thelacledegroup.com
with a copy (which shall not constitute notice) to:

Akin Gump Strauss Hauer & Feld LLP
One Bryant Park, 45th Floor
New York, NY 10036-6745
Attention: Lucas Torres
Facsimile: (212) 872-1001
Email: ltorres@akingump.com
or at such other address or number as shall be given in writing by a party to
the other party.
Section 13.3    Assignment. This Agreement may not be assigned, by operation of
law or otherwise, by any party hereto without the prior written consent of the
other party hereto, such consent not to be unreasonably withheld or delayed.
Notwithstanding the foregoing, Seller may assign all or part of its rights or
delegate all or part of its duties under this Agreement, without the prior
written consent of Buyer, to a Qualified Intermediary chosen by Seller to
structure all or part of the transactions contemplated hereby as a like-kind
exchange of property covered by Section 1031 of the IRC; provided that no such
assignment or delegation shall relieve Seller of its obligations hereunder, and
Seller shall remain primarily liable to Buyer pursuant to the terms of this
Agreement.
Section 13.4    Successor Bound. Subject to the provisions of Section 13.3, this
Agreement shall be binding upon, inure to the benefit of, and be enforceable by,
the parties hereto and their respective successors and permitted assigns.
Section 13.5    Governing Law. The validity, performance, and enforcement of
this Agreement, all Related Documents and the transactions contemplated hereby
and thereby, unless expressly provided to the contrary, shall be governed by the
laws of the State of Delaware without giving effect to the conflicts of law
provision or rule (whether of the State of Delaware or any other jurisdiction)
that would cause the application of the laws of any jurisdiction other than the
State of Delaware.
Section 13.6    Construction of Agreement. The terms and provisions of this
Agreement represent the results of negotiations between Buyer and Seller, each
of which has been represented by counsel of its own choosing, and neither of
which has acted under duress or compulsion, whether legal, economic or
otherwise. Accordingly, the terms and provisions of this Agreement shall be
interpreted and construed in accordance with their usual and customary meanings,
and Buyer and Seller hereby waive the application in connection with the
interpretation and construction of this Agreement of any rule of law to the
effect that ambiguous or conflicting terms or provisions contained

63

--------------------------------------------------------------------------------




in this Agreement shall be interpreted or construed against the party whose
attorney prepared the executed draft or any earlier draft of this Agreement. It
is understood and agreed that neither the specification of any dollar amount in
the representations and warranties contained in this Agreement nor the inclusion
of any specific item in the Schedules or Exhibits is intended to imply that such
amounts or higher or lower amounts, or the items so included or other items, are
or are not material, and none of the parties shall use the fact of the setting
of such amounts or the fact of any inclusion of any such item in the Schedules
or Exhibits in any dispute or controversy between the parties as to whether any
obligation, item or matter is or is not material for purposes hereof; provided,
however, that all contracts included on Schedule 5.11 are Material Contracts.
The word “including” in this Agreement shall mean including without limitation.
Words in the singular shall be held to include the plural and vice versa and
words of one gender shall be held to include the other genders as the context
requires. The terms “hereof,” “herein,” and “herewith” and words of similar
import shall, unless otherwise stated, be construed to refer to this Agreement
as a whole (including all of the Schedules and Exhibits hereto) and not to any
particular provision of this Agreement, and Article, Section, paragraph, Exhibit
and Schedule references are to the Articles, Sections, paragraphs, Exhibits and
Schedules to this Agreement unless otherwise specified.
Section 13.7    Publicity. Neither party hereto, nor any of their respective
Affiliates or Representatives, shall issue, make or cause the publication of any
press release or other announcement with respect to this Agreement or the
transactions contemplated hereby, or otherwise make any disclosures relating
thereto, without the consent of the other party, such consent not to be
unreasonably withheld or delayed; provided, however, that such consent shall not
be required where such release or announcement is required by applicable law or
the rules or regulations of a securities exchange, in which event the party so
required to issue such release or announcement shall endeavor, wherever
possible, to furnish an advance copy of the proposed release to the other party.
Section 13.8    Waiver. Except as otherwise expressly provided in this
Agreement, neither the failure nor any delay on the part of any party to
exercise any right, power or privilege hereunder shall operate as a waiver
thereof, nor shall any single or partial exercise or waiver of any such right,
power or privilege preclude any other or further exercise thereof, or the
exercise of any other right, power or privilege available to each party at law
or in equity. The rights and remedies of the parties hereunder are cumulative
and are not exclusive of any rights or remedies which they would otherwise have
hereunder.
Section 13.9    Parties in Interest. This Agreement (including the documents and
instruments referred to herein) is not intended to confer upon any Person, other
than the parties hereto and their successors and permitted assigns, any rights
or remedies hereunder; provided, however, that the indemnification provisions in
Article XII shall inure to the benefit of, and be enforceable by, the Buyer
Indemnitees and the Seller Indemnitees as provided therein. Without limiting the
foregoing, no provision of this Agreement (including the documents and
instruments referred to herein) creates any rights in any employee or former
employee of Seller (including any beneficiary or dependent thereof) in respect
of continued employment or resumed employment, and no provision of this
Agreement creates any rights in any such Persons in respect of any benefits that
may be provided, directly or indirectly, under any employee benefit plan or
arrangement; provided further that notwithstanding anything to the contrary in
this Section 13.9, each of this Section 13.9, Section 13.15, Section 13.17 and
Section 13.20 is intended to benefit, and be

64

--------------------------------------------------------------------------------




enforceable by, the Financing Sources and their stockholders, partners and
members.
Section 13.10    Section and Paragraph Headings. The section and paragraph
headings in this Agreement are for reference purposes only and shall not affect
in any way the meaning or interpretation of this Agreement.
Section 13.11    Amendment. This Agreement may be amended only by an instrument
in writing executed and delivered by the parties hereto.
Section 13.12    Entire Agreement. This Agreement, the Exhibits and Schedules
hereto and the documents specifically referred to herein and the Confidentiality
Agreement constitute the entire agreement, understanding, representations and
warranties of the parties hereto, and supersede all prior agreements, both
written and oral, between Buyer and Seller. All Exhibits and Schedules annexed
hereto or referred to herein are hereby incorporated in and made a part of this
Agreement as if set forth in full herein. Disclosure of any fact or item in any
Schedule referenced by a particular paragraph or Section in this Agreement
shall, should the existence of the fact or item or its contents be relevant to
any other paragraph or Section, be deemed to be disclosed with respect to that
other paragraph or Section whether or not any explicit cross-reference appears
therein but only to the extent that such relevance is clearly and readily
apparent from the face of such disclosure; provided, however, that
notwithstanding the foregoing, no disclosures shall be deemed to be disclosed on
Schedule 5.21 except for such disclosures explicitly set forth thereon or
explicitly incorporated by reference into Schedule 5.21.
Section 13.13    Counterparts. This Agreement may be executed in multiple
counterparts, each of which shall be deemed an original, and all of which
together shall constitute one and the same instrument.
Section 13.14    Severability. If any term or other provision of this Agreement
is invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect so long as the economic or legal substance of
the transactions contemplated hereby is not affected in any manner materially
adverse to any party. Upon such determination that any term or other provision
is invalid, illegal or incapable of being enforced, the parties hereto shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the parties as closely as possible in an acceptable manner to the end
that transactions contemplated hereby are fulfilled to the greatest extent
possible.
Section 13.15    Consent to Jurisdiction. The parties hereby irrevocably submit
to the exclusive jurisdiction of the state and federal courts located in the
State of Delaware over any dispute arising out of or relating to this Agreement
or any of the transactions contemplated hereby, and each party irrevocably
agrees that all claims in respect of such dispute or proceeding shall be heard
and determined in such courts. The parties hereby irrevocably waive, to the
fullest extent permitted by applicable law, any objection which they may now or
hereafter have to the venue of any dispute arising out of or relating to this
Agreement or any of the transactions contemplated hereby brought in such court
or any defense of inconvenient forum for the maintenance of such dispute. Each
party agrees that a judgment in any such dispute may be enforced in other
jurisdictions by suit on the judgment or in any other manner provided by
applicable law. Notwithstanding anything in this Agreement to the contrary and
without limitation of the rights of the Financing Sources set forth in Section
13.20, the parties hereby agree that they will not bring or support, or permit
any of their

65

--------------------------------------------------------------------------------




Affiliates or Representatives to bring or support, any action, cause of action,
claim, cross-claim or third-party claim of any kind or description, whether in
law or in equity, whether in contract or in tort or otherwise, against any
Financing Source (or any Financing Source’s stockholders, partners and members)
in any way relating to this Agreement or any of the transactions contemplated by
this Agreement, including but not limited to any dispute arising out of or
relating in any way to the Financing or the performance thereof, in any forum
other than the Supreme Court of the State of New York, County of New York, or if
under applicable law exclusive jurisdiction is vested in the Federal courts, the
United States District Court for the Southern District of New York (and
appellate courts thereof), and hereby irrevocably waives, to the fullest extent
permitted by law, any objection which it may now or hereafter have to the laying
of venue of, and the defense of an inconvenient forum to the maintenance of, any
such action in any such court.
Section 13.16    Enforcement. The parties hereto agree that irreparable damage
would occur in the event that any of the provisions of this Agreement were not
performed in accordance with their specific terms or were otherwise breached.
Accordingly, each of the parties shall be entitled to specific performance of
the terms hereof, including an injunction or injunctions to prevent breaches of
this Agreement and to enforce specifically the terms and provisions of this
Agreement in any state or federal court located in the State of Delaware, this
being in addition to any other remedy to which they are entitled at law or in
equity. Each of the parties hereto further hereby waives (a) any defense in any
action for specific performance that a remedy at law would be adequate and (b)
any requirement under any law to post security as a prerequisite to obtaining
equitable relief.
Section 13.17    Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT
HEREBY IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION, PROCEEDING
OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE TRANSACTIONS
CONTEMPLATED HEREBY, INCLUDING ANY ACTION OR PROCEEDING DIRECTLY OR INDIRECTLY
ARISING OUT OF UNDER OR IN CONNECTION WITH THE FINANCING OR ANY CLAIM OR
PROCEEDING INVOLVING THE FINANCING SOURCES.
Section 13.18    Time of Essence. This Agreement contains a number of dates and
times by which performance or the exercise of rights is due, and the parties
hereto intend that each and every such date and time be the firm and final date
and time, as agreed. For this reason, each party hereto hereby waives and
relinquishes any right it might otherwise have to challenge its failure to meet
any performance or rights election date applicable to it on the basis that its
late action constitutes substantial performance, to require the other party to
show prejudice, or on any equitable grounds. Without limiting the foregoing,
time is of the essence in this Agreement. If the date specified in this
Agreement for giving any notice or taking any action is not a Business Day (or
if the period during which any notice is required to be given or any action
taken expires on a date which is not a Business Day), then the date for giving
such notice or taking such action (and the expiration date of such period during
which notice is required to be given or action taken) shall be the next day
which is a Business Day.

66

--------------------------------------------------------------------------------




Section 13.19    Guarantee. The Laclede Group, Inc. agrees to take all action
necessary to cause Buyer to perform all of its respective agreements, covenants
and obligations under this Agreement and the Related Documents. The Laclede
Group, Inc. unconditionally guarantees to Seller the full and complete
performance by Buyer of its respective obligations under this Agreement. This is
a guarantee of payment and performance and not of collectability. The Laclede
Group, Inc. hereby waives diligence, presentment, demand of performance, filing
of any claim, any right to require any proceeding first against Buyer, protest,
notice and all demands whatsoever in connection with the performance of its
obligations set forth in this Section 13.19.
Section 13.20    Financing Sources. Notwithstanding anything in this Agreement
to the contrary, neither the Seller, nor any of its stockholders, partners,
members, Affiliates or Representatives, and each of their successors and
permitted assigns shall have, and the Seller hereby waives, any rights or claims
against each of the Financing Sources and each of the Financing Source’s
respective stockholders, partners and members, in connection with this Agreement
or the Financing, whether at law or equity, in contract in tort or otherwise.

67

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first written above.


SOUTHERN UNION COMPANY






By:    
Name:
Title:






PLAZA MASSACHUSETTS ACQUISITION, INC.




By:    
Name:
Title:




Solely with respect to Section 13.19


THE LACLEDE GROUP, INC.




By:    
Name:
Title:


























[Signature page to Purchase and Sale Agreement]



--------------------------------------------------------------------------------






EXHIBIT 6.6
FORM OF CONTINUING SERVICES AGREEMENT
THIS CONTINUING SERVICES AGREEMENT (this “Agreement”) is entered into as of
[ ˜ ], by and between Southern Union Company, a Delaware corporation (“Seller”),
Plaza Missouri Acquisition, Inc., a Missouri corporation (“Buyer I”), and Plaza
Massachusetts Acquisition, Inc., a Delaware corporation (“Buyer II” and,
together with Buyer I, “Buyers”). Seller and Buyers are referred to collectively
as the “Parties” and each individually, as a “Party”.
WHEREAS, as of the date hereof, Seller has sold to Buyer I certain assets
relating to the local natural gas distribution utility and other business and
operations conducted in the State of Missouri by Seller, pursuant to that
certain Purchase and Sale Agreement, dated as of [ ˜ ], 2012, between Seller,
Buyer I and The Laclede Group, Inc. (the “Missouri PSA”);
WHEREAS, as of the date hereof, Seller has sold to Buyer II certain assets
relating to the local natural gas distribution utility and other business and
operations conducted in the Commonwealth of Massachusetts by Seller, pursuant to
that certain Purchase and Sale Agreement, dated as of [ ˜ ], 2012, between
Seller, Buyer II and The Laclede Group, Inc. (the “Massachusetts PSA” and,
together with the Missouri PSA, the “PSAs”); and
WHEREAS, upon the Closing Date, Buyers desire that Seller continue to provide
certain services to Buyers with respect to the Combined Business, and Seller has
agreed to continue to provide or cause to be provided to Buyers certain
services, in each case in accordance with the terms and conditions of this
Agreement;
NOW THEREFORE, in consideration of the Parties’ respective covenants,
representations, warranties, and agreements hereinafter set forth, and intending
to be legally bound hereby, the Parties agree as follows:
ARTICLE I

DEFINITIONS
1.1    Definitions. Capitalized terms used and not otherwise defined herein
shall have the respective meanings ascribed to them in the PSAs. The same rules
of construction as set forth under Section 13.7 of the PSA shall apply herein.
As used in this Agreement, the following terms have the meanings specified in
this Section 1.1:
“Services” means, collectively, the services provided hereunder by Seller to
Buyers as described in Section 2.1 hereof.
“Service Schedule” means a schedule in the form of Exhibit A attached hereto or
in such other form as may be mutually agreed upon by the Parties that, together
with this Agreement, governs the provision of a particular Service or group of
related Services by Seller to Buyers.



--------------------------------------------------------------------------------




1.2    In addition, each of the following terms has the meaning specified in the
Exhibit or Section set forth opposite such term:
Term                                Reference
Buyer Indemnitee                        Section 8.2
Confidential Information                    Section 6.2(a)
Defaulting Party                        Section 7.1
Disputes                            Section 9.1
Event of Default                        Section 7.1
Force Majeure                            Section 9.4
Losses                                Section 8.1
Non-Defaulting Party                        Section 7.1(a)
Restricted Information                    Section 6.3
Seller Indemnitee                        Section 8.1


ARTICLE II    
SERVICES
2.1    Services. From and after the Closing Date and throughout the term of this
Agreement, but subject to Section 3.3 hereof, Seller shall provide or cause to
be provided to Buyers each of the Services described in any Service Schedule, in
each case subject to and upon the terms and conditions set forth in this
Agreement and, to the extent not inconsistent herewith, the applicable Service
Schedule. In the event of any conflict between the terms and conditions of this
Agreement and the Service Schedules, the terms and conditions of this Agreement
shall control. The Services shall be limited to those that Seller provides with
respect to the Combined Business as of the date hereof. The specific Services to
be provided, and the scope thereof, shall be as described in the Service
Schedules.
2.2    Standards. Seller shall provide the Services to Buyers in accordance with
Good Utility Practices. The Services shall be provided in accordance with the
policies, procedures and practices of Seller in effect as of the date hereof
pursuant to which, and with the same priority as, Seller performs services of a
like nature for itself and its Affiliates. Buyers hereby acknowledge that Seller
is not in the business of providing such Services to third parties and that,
except as set forth in this Section 2.2, Seller does not otherwise warrant or
assume any responsibility for the Services. EXCEPT AS STATED ABOVE, SELLER
EXPRESSLY DISCLAIMS (I) ANY WARRANTIES, EXPRESS OR IMPLIED, AS TO THE ADEQUACY
OR QUALITY OF THE SERVICES, INCLUDING ANY WARRANTY OF MERCHANTABILITY OR FITNESS
FOR A PARTICULAR PURPOSE, AND (II) ANY WARRANTY AS TO THE ACCURACY OR
COMPLETENESS OF ANY INFORMATION, DATA, OR OTHER MATERIALS (WRITTEN OR ORAL)
FURNISHED TO BUYERS BY SELLER OR ANY OF SELLER’S AFFILIATES IN CONNECTION WITH
THE SERVICES.



--------------------------------------------------------------------------------




2.3    Subcontracting. Seller may engage one or more subcontractors to perform
all or any portion of the Services to the extent, and upon the same terms and
conditions, that Seller subcontracts for the provision of such Services to the
Combined Business on the date hereof. Seller will promptly advise Buyers of any
material disputes or defaults under any such subcontract.
2.4    Limitation of Services. Notwithstanding any other provision of this
Agreement, in connection with the performance of its obligations under this
Agreement, in no event shall Seller be obligated to acquire additional assets,
equipment, rights or properties (including, without limitation computer
equipment, software, furniture, furnishings, fixtures, machinery, vehicles,
tools and other tangible personal property) that Seller would not provide, make
or acquire in the ordinary course of its business as of the date hereof. Seller
shall not be required to perform any Service hereunder that violates or
contravenes any applicable Legal Requirement.
ARTICLE III    
TERM AND TERMINATION
3.1    Term. This Agreement shall remain in effect for a term commencing on the
date hereof and continuing until the date that is [ ˜ ] months following the
Closing Date or such earlier date upon which this Agreement is terminated in
accordance with Article VII, and thereupon shall terminate except as otherwise
provided in Section 3.3.
3.2    Termination. From time to time during the term hereof, Buyers may, upon
not less than thirty (30) days prior written notice, advise Seller that the
services set out under any particular Service Schedule are no longer required,
in which case Seller will discontinue the provision of the service under such
Service Schedule in accordance with the timing set out in such notice and,
following discontinuation, such service shall no longer be included in the
Services.
3.3    Survival. The provisions of Articles IV, VI, VIII, IX and X of this
Agreement, and any and all payment obligations with respect to Services
performed prior to the termination or expiration of this Agreement, shall
survive any termination or expiration of this Agreement.
ARTICLE IV    
COMPENSATION AND PAYMENT
4.1    Compensation. In consideration for the provision of the Services, Buyers
shall pay to Seller in accordance with Section 4.3 the sum of (a) the direct
costs of Seller to provide the applicable Service internally (i.e., hourly rate
or annual salary converted to an hourly rate, plus the proportional benefit load
and payroll taxes for Seller’s employees, plus any applicable sales tax); plus
(b) all third-party costs paid by Seller or any of its Affiliates to any Person
(other than Seller or an Affiliate of Seller) to the extent incurred by Seller
or such Affiliate in the performance of such Service, without markup of any
kind; provided, however, that to limit administrative burden, the Parties may
agree in a Service Schedule upon a specified amount of compensation as a
reasonable approximation of all or any portion of the foregoing, in which case
such specified amount shall control.



--------------------------------------------------------------------------------




4.2    Allocation of Costs. In the event that any internal or third-party costs
incurred by Seller in connection with the provision of the Services to Buyers
are not solely related to the provision of Services to Buyers, the amount
attributable to the provision of the Services to Buyers for purposes of Section
4.1 shall be determined by allocating such costs in accordance with
methodologies approved by the MPSC or MDPU, as applicable, or, absent the
foregoing, such other allocation methodologies that are generally accepted in
the local gas distribution utility industry.
4.3    Invoicing. Seller shall bill Buyers monthly for all charges payable
pursuant to Section 4.1 of this Agreement. All such charges shall be invoiced as
incurred, except to the extent that a Service Schedule provides for other
billing methods. With respect to any third-party costs incurred by Seller that
are chargeable to Buyers hereunder, Seller shall deliver to Buyers, with the
applicable invoice, reasonable supporting documentation.
4.4    Payment Terms. Payment of all undisputed amounts shall be due thirty (30)
days after Buyer’s receipt of an invoice therefor. Payment of an invoice shall
not constitute a waiver of any rights. In the event of a dispute regarding any
invoiced amount, Buyers will notify Seller in writing of the dispute, and the
Parties will cooperate in good faith for the prompt resolution of any such
dispute. Any additional amount determined to be validly due and payable
hereunder shall be paid promptly following such determination.
4.5    Late Payments. Late payments (which shall not include any invoiced
amounts subject to dispute pursuant to Section 4.4) shall bear interest from the
date due through and including the date paid, at the “target” federal funds rate
reported in the “Money Rates” section of the Eastern Edition of The Wall Street
Journal published for such date, plus two percent (2%).
ARTICLE V    
COOPERATION
5.1    Good Faith Cooperation. The Parties will cooperate with each other in
good faith in all matters relating to the provision and receipt of the Services.
5.2    Representatives. Each Party shall designate (and from time to time may
replace) one or more representatives to act for and on behalf of such Party on
matters concerning this Agreement generally and one or more representatives to
act for and on behalf of such Party on matters concerning each of the Services.
Each Party shall promptly notify the other Party in writing of the selection and
any subsequent replacements of its representatives.
5.3    Reports. Each Party shall furnish to the other such periodic reports
relating to a Service as specified in the Service Schedule relating to such
Service.
5.4    Access. Buyers shall permit Seller and its subcontractors, and the
employees, agents and representatives of each, reasonable access to facilities,
information and data of Buyers, to the extent and at all times reasonably
necessary for Seller to perform any of the Services.
ARTICLE VI    
DATA AND INFORMATION



--------------------------------------------------------------------------------




6.1    Information Maintained by Seller. Until the expiration or termination of
this Agreement, Seller shall maintain all information and data relating to the
Services that is required to be maintained under any Service Schedule or by any
applicable Legal Requirement or that is otherwise customarily retained in
connection with the Services. Seller shall provide Buyers and its
representatives with reasonable access thereto during the term hereof. Upon the
expiration or termination of this Agreement, Seller shall deliver such
information and data to Buyers in such form as Buyers may reasonably request;
provided, however, that the conversion of such information or data into any form
other than that in which it is maintained by Seller shall be at the sole cost of
Buyers.
6.2    Confidential Information.
(a)    As used herein, “Confidential Information” means all information
concerning a Party or its Affiliates or any of their respective businesses,
assets, products, services, employees, or customers that is designated by such
Party as confidential or that is customarily, or legally required to be,
protected from public disclosure, regardless of whether such information is
provided or obtained orally, in writing or other tangible form, via email or in
electronic form, or through visual observation. Notwithstanding the foregoing,
Confidential Information shall not include any information that (a) is in the
public domain; (b) is or becomes generally available to the public through no
action by the non-disclosing Party or by that Party’s representatives; (c) is or
becomes available to the non-disclosing Party or that Party’s representatives on
a non-confidential basis from a source, other than the disclosing Party or its
representatives, which source is not prohibited from disclosing such portions by
a contractual, legal or fiduciary obligation; (d) was in the possession of the
non-disclosing Party or its representatives prior to disclosure of the same by
the disclosing Party or its representatives (with the exception of information
concerning the Combined Business that is to be held confidential pursuant to the
PSAs); or (e) can be shown by the non-disclosing Party to have been
independently developed by it or its representatives without access to any
Confidential Information.
(b)    Except with the prior consent of the disclosing Party, and subject to the
terms and conditions of the PSAs, each Party must: (i) limit access to the
Confidential Information of the disclosing Party to its employees, agents,
representatives, subcontractors and consultants who have a need-to-know the
information for performance or receipt of the Services; (ii) advise its
employees, agents, representatives, subcontractors and consultants having access
to such Confidential Information of the confidential nature thereof and of the
obligations set forth in this Agreement; and (iii) safeguard such Confidential
Information by using at least the same degree of care used by that Party in
safeguarding its own similar information or material, but no less than a
reasonable degree of care.
(c)    Notwithstanding any other provision of this Agreement, a Party may
disclose Confidential Information of the other Party to the extent compelled or
required to do so by any applicable Legal Requirement, legal process, or the
rules of any securities exchange. In such event, such Party shall give the other
Party prompt written notice of such required



--------------------------------------------------------------------------------




disclosure and, if so requested, provide reasonable assistance to the other
Party (at such other Party’s expense) in opposing or limiting such required
disclosure.
(d)    Each Party acknowledges and agrees that any breach of this Section 6.2
would cause the disclosing Party irreparable harm for which monetary damages
would be inadequate. Accordingly, without prejudice to any other rights and
remedies otherwise available to the Parties, and notwithstanding anything to the
contrary in this Agreement, in the event of any breach or threatened breach of
this Section 6.2, each Party agrees (on its own behalf and on behalf of its
representatives) to the granting of equitable relief, including injunctive
relief and specific performance, in favor of the other Parties without the
requirement to prove actual damages or to post a bond or other security.
6.3    Personal Information. Each Party agrees to comply with, and to cause each
of its respective Affiliates and all of their employees, agents, contractors and
subcontractors to comply with, all applicable Legal Requirements governing the
collection, accessibility, use, maintenance, disclosure, protection or
transmission of Restricted Information regarding any employee, agent,
subcontractor, or customer of the other Party or of such other Party’s
Affiliates in connection with the provision or receipt of Services under this
Agreement. As used herein, “Restricted Information” means any information of a
personal or confidential nature regarding any such Person, regardless of how or
from whom such information is received, and includes, without limitation, names,
addresses, telephone numbers, e-mail addresses, social security numbers, credit
card numbers, account information, credit information, demographic information
and “protected health information” (as defined in the Health Insurance
Portability and Accountability Act of 1996).
ARTICLE VII    
DEFAULT
7.1    Default. Each of the following shall constitute an “Event of Default” by
a Party (the “Defaulting Party”):
(e)    The failure of the Defaulting Party to pay any amounts owed to the
non-defaulting Party (the “Non-Defaulting Party”) under this Agreement within
ten (10) days following the due date for such payment (unless any such amounts
are subject to dispute pursuant to Section 4.4), and the Defaulting Party has
not cured such default within five (5) days following written notice of default
from the other Party;
(f)    An act or omission by the Defaulting Party that results in a material
breach under this Agreement and the Defaulting Party has failed to either (i)
diligently take steps within ten (10) days following written notice of breach
from the Non-Defaulting Party to correct such breach, or (ii) the Defaulting
Party has failed to correct such breach within thirty (30) days from its receipt
of such notice or, provided that the Defaulting Party is diligently pursuing
such correction, such longer period as may be reasonably required therefor.
7.2    Rights Upon Default. Notwithstanding any other provision of this
Agreement to the contrary, the Non-Defaulting Party shall have the right, upon
written notice to the Defaulting Party,



--------------------------------------------------------------------------------




to (a) terminate this Agreement and/or any Service Schedule hereunder at any
time following an Event of Default by the Defaulting Party and prior to such
time as the Defaulting Party has cured such Event of Default; and/or (b) suspend
performance under this Agreement until such time as the applicable Event of
Default has been cured and the Defaulting Party has satisfied any and all
liabilities to the Non-Defaulting Party in respect thereof. The foregoing rights
shall not be exclusive and shall be in addition to all other rights and remedies
available to the Non-Defaulting Party, at law or in equity.
ARTICLE VIII    
INDEMNIFICATION AND LIABILITY


8.1    Indemnification by Buyers. Buyers shall indemnify, defend, and hold
harmless Seller and its Affiliates, and their respective officers, employees,
agents, and representatives (“Seller Indemnitees”) from and against any and all
actual or contingent claims, demands, suits, losses, liabilities, damages,
obligations, payments, costs, and expenses (including reasonable attorneys’
fees) (collectively, “Losses”) resulting from or arising out of the provision of
Services hereunder, except to the extent such Losses were caused by the willful
misconduct or gross negligence of such Seller Indemnitees.
8.2    Indemnification by Seller. Seller shall indemnify, defend, and hold
harmless Buyers and their Affiliates, and their respective officers, employees,
agents and representatives (each, a “Buyer Indemnitee”) from and against any and
all (i) direct Losses resulting from or arising out of the provision of Services
(other than those arising out of any third-party claim), to the extent such
Losses were caused by the willful misconduct or gross negligence of Seller
Indemnitees and (ii) Losses resulting from or arising out of the provision of
Services as the result of any third-party claim, to the extent such Losses were
caused by the failure of Seller to comply with Section 2.2 hereof.
8.3    Waiver of Consequential Damages. Notwithstanding anything to the contrary
elsewhere in this Agreement or provided for under any applicable Legal
Requirement, no Party will, in any event, be liable to the other Party, either
in contract or in tort, for any consequential, incidental, indirect, special, or
punitive damages of the other Party, relating to the breach or alleged breach
hereof or otherwise. The exclusion of consequential, incidental, indirect,
special, and punitive damages as set forth in the preceding sentence does not
apply to any such damages sought by non-affiliated third parties in connection
with amounts that may be indemnified pursuant to this Article VIII.
8.4    Risk of Loss. Buyers shall bear all risk of loss to any assets acquired
in connection with the Combined Business during (and after) the term hereof, and
Buyers will have no claim against Seller for damage to or destruction of any
such machinery, equipment, tools, parts or inventory, unless the damage or
destruction is caused by or results from the gross negligence or willful
misconduct of Seller Indemnitees.
ARTICLE IX    
DISPUTE RESOLUTION



--------------------------------------------------------------------------------




9.1    Resolution by the Parties. In the event of any claims, disputes or other
controversies between the Parties arising out of or relating to this Agreement
or any of the Services (collectively, “Disputes”), the Parties may attempt to
resolve any such Disputes by negotiation between executives who have authority
to settle the Dispute. A Party may give the other Party written notice of a
Dispute which has not been resolved in the normal course of business. Such
notice shall include: (a) a statement of that Party’s position and a summary of
arguments supporting such position, and (b) the name and title of the executive
who will be representing that Party and of any other person who will accompany
the executive. Within five (5) Business Days after delivery of the notice, the
receiving Party shall respond with (i) a statement of that Party’s position and
a summary of arguments supporting such position, and (ii) the name and title of
the executive who will represent that Party and of any other person who will
accompany the executive. Within ten (10) Business Days after delivery of the
summary positions, the executives of both Parties shall meet at a mutually
acceptable time and place, and shall meet thereafter as often as they reasonably
deem necessary, to attempt to resolve the Dispute. All negotiations pursuant to
this clause are to be deemed confidential and shall be treated as compromise and
settlement negotiations for purposes of applicable rules of evidence. All
applicable statutes of limitation shall be tolled while the procedures specified
in this section are pending, and the Parties hereby agree to take any and all
actions, if any, reasonably necessary to effectuate such tolling.
9.2    Further Remedies. If a Dispute has not been resolved by negotiation
within forty-five (45) days following the disputing Party’s initial notice (or
such longer period as the Parties may reasonably agree), or if the other Party
has failed to meet for the first time within fifteen (15) Business Days
following the initial notice, either Party may pursue whatever other remedies
may be available to such Party.
9.3    Injunctive Relief. Notwithstanding any other provision of this Agreement,
any Party at any time may seek a preliminary injunction or other preliminary
judicial relief if, in its sole judgment, such action is necessary to avoid
irreparable damage or harm.
9.4    Force Majeure. In the event of either Party hereto being rendered unable,
wholly or in part, by Force Majeure (defined below) to carry out its obligations
under this Agreement, other than to make payments then or thereafter due
hereunder, it is agreed that the obligations of such Party, so far as they are
affected by such Force Majeure, shall be suspended from the commencement and
during the continuance of any inability so caused but for no longer period, and
such cause shall, as far as possible, be remedied with commercially reasonable
and diligent dispatch by the Party claiming such in order to put itself in a
position to carry out its obligations under this Agreement. The term “Force
Majeure” as employed herein shall mean acts of God, strikes, lockouts, or other
industrial disturbances, acts of the public enemy, sabotage, wars, blockades,
insurrections, riots, epidemics, landslides, lightning, earthquakes, fires,
storms, storm warnings, floods, washouts, hurricanes, arrests and restraints of
governments and people, either federal or state, civil or military, civil
disturbances, explosions, breakage or accident to equipment or machinery, any
legislative, governmental or judicial actions which are resisted in good faith,
and any other causes, whether of the kind herein enumerated or otherwise, not
within the control of the Party claiming suspension and which by the exercise of
due diligence such Party could not have prevented. The Party claiming Force
Majeure shall give notice and full particulars of such Force Majeure, including
but not limited



--------------------------------------------------------------------------------




to the probable duration of the Force Majeure event as well as the termination
of such Force Majeure event, in writing to the other Party as soon as
practicable after the occurrence of the cause relied on.
It is understood and agreed that the settlement of strikes or lockouts shall be
entirely within the discretion of the Party having the difficulty, and that the
above requirement that any Force Majeure shall be remedied with all reasonable
dispatch shall not require the settlement of strikes or lockouts by acceding to
the demands of an opposing Party when such course is inadvisable in the
discretion of the Party having the difficulty.
ARTICLE X    
MISCELLANEOUS
10.1    Independent Contractor. The relationship between the Parties established
under this Agreement is that of independent contractor, and neither Party shall
be deemed an employee, agent, partner, or joint venturer of or with the other.
10.2    Entire Agreement. This Agreement, together with the Service Schedules
and the PSAs (including the schedules, exhibits and other written documents
executed pursuant thereto), constitute the entire agreements between the Parties
with respect to the subject matter hereof and thereof and supersede all prior
written and oral agreements and understandings with respect to the subject
matter hereof. Notwithstanding the foregoing, nothing in this Agreement shall be
deemed to supersede or limit in any way any of the rights or obligations of the
Parties under the PSAs or any other agreement entered into by the Parties in
connection with the PSAs or the consummation of the transactions contemplated
thereby. In the event of any conflict between the terms and conditions of this
Agreement and the PSAs, the terms and conditions of the PSAs shall govern and
control.
10.3    Governing Law. The validity, performance and enforcement of this
Agreement shall be governed by the laws of the State of Delaware without giving
effect to the conflicts of law provision or rule (whether of the State of
Delaware or any other jurisdiction) that would cause the application of the laws
of any jurisdiction other than the State of Delaware. The Parties hereby
irrevocably submit to the exclusive jurisdiction of the state and federal courts
located in the State of Delaware over any dispute arising out of or relating to
this Agreement or any of the transactions contemplated hereby, and each Party
irrevocably agrees that all claims in respect of such dispute or proceeding
shall be heard and determined in such courts. The Parties hereby irrevocably
waive, to the fullest extent permitted by applicable law, any objection which
they may now or hereafter have to the venue of any dispute arising out of or
relating to this Agreement or any of the transactions contemplated hereby
brought in such court or any defense of inconvenient forum for the maintenance
of such dispute. Each Party agrees that a judgment in any such dispute may be
enforced in other jurisdictions by suit on the judgment or in any other manner
provided by applicable law.
10.4    Waiver of Jury Trial. EACH OF THE PARTIES TO THIS AGREEMENT HEREBY
IRREVOCABLY WAIVES ALL RIGHT TO A TRIAL BY JURY IN ANY ACTION,



--------------------------------------------------------------------------------




PROCEEDING OR COUNTERCLAIM ARISING OUT OF OR RELATING TO THIS AGREEMENT OR THE
TRANSACTIONS CONTEMPLATED HEREBY.
10.5    Interpretation. The headings contained in this Agreement are for
reference purposes only and shall not affect in any way the meaning or
interpretation of this Agreement.
10.6    Notices. Any notice, demand, offer, request or other communication
required or permitted to be given by either Party pursuant to the terms of this
Agreement shall be made in accordance with, and in the manner provided by, the
provisions for notices in the PSAs.
10.7    Nonassignability. Except as provided in Section 2.3, neither Party may,
directly or indirectly, in whole or in part, assign, transfer or otherwise
dispose of all or any part of this Agreement, without the other Party’s prior
written consent, and any attempted assignment, transfer or disposition without
such prior written consent shall be voidable at the option of the other Party.
This Agreement shall be binding upon and inure to the benefit of the Parties and
their respective legal representatives and permitted successors and assigns.
10.8    Third-Party Beneficiaries. Except as otherwise expressly provided in
this Agreement, nothing in this Agreement is intended to confer upon any Person
other than the Parties any rights or remedies of any nature whatsoever under or
by reason of this Agreement.
10.9    Severability. If any term or other provision of this Agreement is
determined by a decision by a court of a court of competent jurisdiction to be
invalid, illegal or incapable of being enforced by any rule of law or public
policy, all other conditions and provisions of this Agreement shall nevertheless
remain in full force and effect. Upon such determination that any term or other
provision is invalid, illegal or incapable of being enforced, the Parties shall
negotiate in good faith to modify this Agreement so as to effect the original
intent of the Parties as closely as possible.
10.10    Failure Or Indulgence Not Waiver; Remedies Cumulative. No failure or
delay on the part of either Party hereto in the exercise of any right hereunder
shall impair such right or be construed to be a waiver of, or acquiescence in,
any breach hereof, nor shall any single or partial exercise of any such right
preclude any other or further exercise thereof or of any other right. All rights
and remedies existing under this Agreement are cumulative to, and not exclusive
of, any rights or remedies otherwise available.
10.11    Amendment. No change or amendment will be made to this Agreement except
by a written instrument signed on behalf of each of the Parties.
10.12    Counterparts. This Agreement may be executed in one or more
counterparts (including by facsimile or other electronic transmission), all of
which shall be considered one and the same agreement, and shall become effective
when one or more counterparts have been signed by each of the Parties and
delivered to the other Party.
Remainder of Page Intentionally Left Blank



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the Parties have executed this Continuing Services Agreement
effective as of the date first set forth above.


SOUTHERN UNION COMPANY
By:    


Name:    


Title:    






PLAZA MISSOURI ACQUISITION, INC.
By:    


Name:    


Title:    






PLAZA MASSACHUSETTS ACQUISITION, INC.
By:    


Name:    


Title:    
























[Signature Page to Continuing Services Agreement]



--------------------------------------------------------------------------------






EMPLOYEE AGREEMENT


This EMPLOYEE AGREEMENT (this “Agreement”) is made as of the 14th day of
December, 2012, by and between SOUTHERN UNION COMPANY, a Delaware corporation
(“Seller”), Plaza Massachusetts Acquisition, Inc., a Delaware corporation
(“Buyer”), and, for purposes of Section 13.19 of the Purchase and Sale
Agreement, dated of even date herewith (the “PSA”), to the extent incorporated
herein, The Laclede Group, Inc., a Missouri corporation.


W I T N E S S E T H:


WHEREAS, Seller is engaged in the Business;


WHEREAS, Seller and Buyer have entered into the PSA, in which this Agreement is
incorporated by reference; and


WHEREAS, Buyer and Seller wish to provide for terms and conditions of (i) the
employment of persons who are employed in the Business with Buyer after Closing;
and (ii) certain employee benefits in connection with the transactions
contemplated by the PSA.


NOW, THEREFORE, in consideration of the respective covenants, representations
and
warranties herein contained, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties agree as follows:


ARTICLE I
DEFINITIONS


Section 1.1    General. Capitalized terms used in this Agreement (including
Schedules to this Agreement) not defined herein have the meanings ascribed to
them in the PSA. For purposes of this Agreement (including Schedules to this
Agreement), the following terms have the meanings set forth below.


“Base Compensation” shall mean an Employee’s base hourly wages or base salary,
as applicable.


“COBRA” shall mean the continuation coverage requirements for group health plans
under Title X of the Consolidated Omnibus Budget Reconciliation Act of 1985, as
amended, and as codified in IRC Section 4980B and ERISA Sections 601-609.


    “Continuation Period” shall mean the one-year period following the Closing
Date.
        
“Employee” shall mean a person who is a full-time or part-time employee of
Seller or its Affiliates, whose responsibilities pertain primarily to the
Business on the Closing Date, including an employee who is not actively at work
on the Closing Date because the employee is on



--------------------------------------------------------------------------------




workers’ compensation, on an approved leave of absence (including an approved
leave of absence with a legal or contractual right to reinstatement, military
leave, maternity leave, or leave under the Family and Medical Leave Act of 1993)
or is absent due to vacation, disability, illness or other similar circumstance,
except that, subject to the requirements of any Collective Bargaining Agreement,
a person who is absent due to, and who is on, long-term disability (each an “LTD
Employee”) shall not be deemed to be an “Employee” hereunder where such person
is unable to perform the essential functions of his or her job, with or without
reasonable accommodation (or otherwise consistent with applicable Legal
Requirements). A preliminary list of Employees, as of the date hereof, is set
forth in Schedule 1.1.


“For Cause”    shall mean, with respect to any Employee not covered by a
Collective Bargaining Agreement, each as determined in Buyer’s sole and absolute
discretion (1) the commission by the Transferred Employee of a criminal or other
act that causes or is reasonably likely to cause damage to Buyer or injury to
the business reputation of Buyer, (2) the commission by the Transferred Employee
of an act of fraud, theft or dishonesty in the performance of the Transferred
Employee’s duties, (3) the failure or refusal of the Transferred Employee to
satisfactorily perform the duties of the Transferred Employee to Buyer, (4) the
disregard or violation by the Transferred Employee of the legal rights of any
employees of Buyer, (5) the violation of any of Buyer’s employment policies,
including any code of conduct, (6) the failure or refusal of the Transferred
Employee to commence employment with Buyer immediately following the Closing
Date, or for any Transferred Employee on an approved leave of absence the
failure or refusal of such Transferred Employee to commence employment with
Buyer immediately following the expiration of the approved leave of absence or
(7) any other conduct by a Transferred Employee materially detrimental to
Buyer’s business. For purposes of clauses (1) through (7) of this definition,
references to “Buyer” shall include The Laclede Group, Inc., a Missouri
corporation, and its affiliates.


“Former Employee” shall mean a person who was formerly employed by Seller, a
former owner of the Business, or an Affiliate of either, whose responsibilities
pertained primarily to the Business and who is not an Employee on the Closing
Date. A true and complete list of all Former Employees will be delivered to
Buyer no later than 60 days after the date of this Agreement.


“Liabilities” shall mean any direct or indirect liability (whether absolute,
accrued or unaccrued, fixed or unfixed, choate or inchoate, secured or
unsecured, liquidated or unliquidated, matured or unmatured, vested or unvested,
known or unknown, contingent or otherwise), indebtedness, obligation, expense,
claim, charge, cost, cause of action, deficiency, guarantee or endorsement of or
by a party, including those arising under any applicable law or action, under
any award of any court, administrative agency, tribunal or arbitrator, and under
any contract or undertaking.


“VEBAs” shall mean any voluntary employee benefits association as described in
Section 501(c)(9) of the Code that is maintained by Seller or its Affiliates for
the benefit of Employees and Former Employees.





--------------------------------------------------------------------------------




“Transferred Employee” shall mean (1) any Employee covered by a Collective
Bargaining Agreement who commences employment with Buyer, and (2) any Employee
not covered by a Collective Bargaining Agreement who commences employment with
Buyer pursuant to Sections 2.3, 2.4 or 4.3.


Section 1.2    Terms Defined Elsewhere. For purposes of this Agreement
(including Schedules to this Agreement), the following terms have the meanings
set forth in the Sections indicated.


Term                 Section


    
Absent Employee……………………………………    2.3(a)
Absent Employee’s Start Date………………………    2.3(a)
Agreement         Preamble
Buyer         Preamble
Buyer’s 401(k) Plan        3.2
Buyer Flex Plan        4.5
Hire Date        2.4(a)
LTD Employee        1.1
PSA ………………………….        Preamble
Seller        Preamble
Seller’s 401(k) Plan        3.2
Seller’s Flex Plan…………………………………..        4.5    
Seller’s Pension Plans        3.1
Severance Benefits ………………………………… 2.4(b)
WARN Act………………………………………….        7.4(a)
    
ARTICLE II
EMPLOYEES


Section 2.1    Employee List. Not later than five (5) business days following
the execution of the PSA, Seller shall provide to Buyer an updated list, as of
the date of the PSA, of Employees originally provided to Buyer in Schedule 1.1,
which shall consist not only of the names, but also (to the extent permitted by
applicable Legal Requirements) job titles, job locations, Base Compensation,
employment status (e.g., active, inactive, on leave), date of hire (and years of
credited service under benefit plans if such years of credited service differs
from the number of years as would be apparent from the Employee’s date of hire),
and union or non-union status. In addition, Seller shall provide to buyer
reasonably promptly upon request such information as Buyer may reasonably
request with respect to vacation and benefit entitlement and accrual, and all
other data required to administer the pension and retiree medical plan, with
respect to all Employees and, as applicable, Former Employees. Seller shall
provide Buyer with a revised Schedule 1.1, updated as of the Closing Date,
within ten (10) days following the Closing Date.







--------------------------------------------------------------------------------






Section 2.2    Collective Bargaining Agreements.


(a)    Effective as of the Closing Date and in accordance with all applicable
terms of any Collective Bargaining Agreement, Buyer shall assume and agree to
perform all obligations of Seller under the Collective Bargaining Agreements,
and Buyer shall be bound by all the terms, provisions and intents of the
Collective Bargaining Agreements. Buyer agrees that upon request by Seller,
Buyer shall acknowledge in writing (in a form mutually agreeable to Buyer and
Seller) to any applicable union representative designated by Seller that Buyer
shall assume and be bound by all the terms, provisions and intents of the
Collective Bargaining Agreements. Seller agrees that upon request by Buyer,
Seller shall take any actions reasonably requested by Buyer to effectuate the
assumption of any Collective Bargaining Agreement by Buyer, provided that Buyer
shall reimburse Seller for any reasonable additional out-of-pocket costs of
Seller with respect thereto.


(b)    Notwithstanding anything herein to the contrary, the parties agree that
with respect to any Employee covered by a Collective Bargaining Agreement that
the terms of the applicable Collective Bargaining Agreement shall control,
including with respect to employment with Buyer, service credit, vacation and
welfare benefits. In addition no Employee covered by the Collective Bargaining
Agreements shall be eligible for the severance benefits described in Section 2.4
(b) hereof. For the avoidance of doubt, if there is any conflict between the
terms of this Agreement and a Collective Bargaining Agreement, the provisions of
the Collective Bargaining Agreement shall control, provided, however, that as of
the Closing Date, Buyer shall be responsible for all Liabilities in relation to
the Employees covered by the Collective Bargaining Agreements.
    
Section 2.3    Transfer of Employment.


(a)    Immediately upon the Closing Date, Seller shall transfer the employment
of all Employees covered by the Collective Bargaining Agreements to Buyer. The
employment by Buyer of Employees covered by the Collective Bargaining Agreements
shall be governed by the Collective Bargaining Agreements and applicable Legal
Requirements. The remaining provisions of this Section 2.3 and Section 2.4 apply
only to Employees not covered by the Collective Bargaining Agreements. If
reasonably requested by Seller, Buyer shall deliver to all Employees covered by
the Collective Bargaining Agreements, in advance of Closing, a letter in a form
mutually agreeable to Buyer and Seller confirming such Employee’s commencement
of employment with Buyer effective as of 12:01 a.m. on the Closing Date.     


(b)    Immediately upon the Closing Date, Seller shall transfer the employment
of all Employees not covered by the Collective Bargaining Agreements (including,
for the avoidance of doubt, employees who are not actively at work due to
short-term disability or other leave of absence) to Buyer and Buyer shall accept
such transfer of employment and shall take such actions as may be reasonably
necessary to provide for its effectiveness.. If reasonably requested by Seller,
Buyer shall deliver to all Employees not covered by the Collective Bargaining
Agreements, in advance of Closing, a letter in a form mutually agreeable to
Buyer and Seller confirming such Employee’s commencement of employment with
Buyer effective as of 12:01 a.m. on the Closing Date. The employment by Buyer of
Employees not covered by the Collective Bargaining Agreements shall



--------------------------------------------------------------------------------




be on terms consistent with Section 2.4(c) herein and shall include for each
Employee not covered by the Collective Bargaining Agreements Base Compensation
and benefits that are substantially comparable, in the aggregate, to the Base
Compensation and benefits as was in effect for each such Employee immediately
prior to the Closing Date.


(c)    Buyer and Seller shall cooperate to facilitate the preparation of Buyer’s
employment of the Transferred Employees, consistent with the requirements of
this Agreement and the PSA. Buyer shall notify Seller of any Transferred
Employee that does not commence employment with Buyer as soon as practicable
after the Closing Date.


Section 2.4    Employment of Transferred Employees.


(a)     Buyer shall employ the Transferred Employees as of 12:01 a.m. on the
Closing Date. The applicable time described in this Section 2.4 is referred to
in this Agreement as the “Hire Date.”


(b)     In the event that during the Continuation Period, (1) the employment of
a Transferred Employee is terminated by Buyer, other than For Cause or other
than due to such Transferred Employee’s death or disability, or (2) Buyer fails
to provide a Transferred Employee with Base Compensation and benefits that are
substantially comparable, in the aggregate, to the Base Compensation and
benefits as was in effect immediately prior to the Closing Date and such
Transferred Employee resigns his or her employment with Buyer within thirty (30)
days following such failure, then Buyer shall be responsible for and shall pay
to such Transferred Employee, in a lump sum payment, not later than sixty (60)
days following the date of the Transferred Employee’s termination of employment,
at least the following severance benefit (the “Severance Benefits”): two weeks
of the Employee’s Base Compensation at termination of employment (or if greater,
the Employee’s Base Compensation in effect immediately prior to the Closing
Date) for each full year of service (pro-rated for partial years), measured from
the Transferred Employee’s date of hire reflected in Schedule 1.1; provided,
however, that in no event shall such Severance Benefit be less than six (6)
weeks of such Base Compensation, and further provided that Buyer’s obligation to
pay the Severance Benefits shall be subject to the Transferred Employee first
executing Buyer’s standard form release of all claims against Buyer and its
Affiliates, with such release to include a release of all claims against Seller
and its Affiliates. The costs incurred for the Severance Benefits shall be borne
exclusively by Buyer.


(c)    During the Continuation Period, Buyer shall provide to the Transferred
Employees Base Compensation and benefits that are substantially similar, in the
aggregate, to the benefits that were provided to such Transferred Employees by
Seller immediately prior to the Closing Date.
 
Section 2.5    Prior Service Credit. On and after the Closing Date, Buyer shall
recognize service for Seller, a former owner of the Business, or an Affiliate of
either, to the extent set forth in Schedule 1.1, prior to the Closing Date, for
all employee benefit and employment-related purposes other than benefit accrual
(except as specifically provided herein) and except to the extent any such
recognition would result in a duplication of benefits for the same period of
service.





--------------------------------------------------------------------------------




Section 2.6    Vacation. Buyer shall permit each Transferred Employee to carry
forward (to the same extent allowed to be carried forward by Seller) and to
receive paid time off for all vacation days (including sick days and personal
days) accrued prior to the Closing Date. As soon as administratively feasible
following execution of the PSA, Seller shall provide to Buyer a list reflecting
the paid time off balances standing to the credit of each Transferred Employee
as of the date of the PSA. Seller shall provide Buyer with a revised list,
updated as of the Closing Date, within ten (10) days following the Closing Date.


ARTICLE III
PENSION, 401(k) AND NONQUALIFIED PLANS


Section 3.1    Pension Plans. Other than the Southern Union Company Fall River
Pension Plan for Salaried and Non-Union Hourly Employees and the Southern Union
Company Fall River Pension Plan for Union Employees (collectively “Seller’s
Pension Plans”), Seller has no defined benefit pension plans or other
arrangements subject to Title IV of ERISA or Section 412 of the Code that cover
the Employee and that are intended to be qualified plans. Effective as of the
Closing Date, Buyer shall assume sponsorship of all assets (held in trust),
liabilities and obligations under, in connection with or relating to Seller’s
Pension Plans, including liability for any contributions due on or after the
Closing Date, and including, for the avoidance of doubt all such assets,
liabilities and obligations relating to current and former employees who do not
become Transferred Employees. For the avoidance of doubt, all such assets shall
constitute Assets under the PSA and all such liabilities and obligations shall
constitute Assumed Liabilities under the PSA. Seller and Buyer shall take all
action necessary and appropriate to establish Buyer, effective as of the Closing
Date, as successor to Seller as to all rights, assets (held in trust), duties,
liabilities and obligations under or with respect to Seller’s Pension Plans.
Buyer shall be responsible for the preparation and filing of any annual reports
relating to plan years that include the Closing Date; provided, however, that
Seller shall furnish Buyer with such information concerning Seller’s Pension
Plans as is necessary to prepare such forms. Seller shall continue to manage
Seller’s Pension Plans in a manner that is consistent with past practice,
including with respect to investment of assets, subject to fiduciary
obligations, until the Closing Date.


Section 3.2    401(k) Plans. Other than the Southern Union Savings Plan, which
includes a qualified cash or deferred arrangement under IRC Section 401(k)
(“Seller’s 401(k) Plan”), Seller has no defined contribution retirement plan
that covers the Employees and that is intended to be a qualified plan. As of the
Closing Date, Seller shall vest, to the extent not otherwise vested, the
Transferred Employees in their account balances under Seller’s 401(k) Plan and
Buyer shall maintain for the Transferred Employees a defined contribution
retirement plan including a cash or deferred arrangement under IRC Section
401(k) ("Buyer’s 401(k) Plan"). Upon being furnished by Seller with an IRS
determination letter as to the tax qualified status of Seller’s 401(k) Plan,
Buyer shall take all reasonable actions necessary to ensure that Buyer’s 401(k)
Plan accepts from any Transferred Employee a rollover or direct rollover of all
of his or her account balance under Seller’s 401(k) Plan, including his or her
loan balances and related loan documentation; provided that a Transferred
Employee shall only be permitted to roll over his or her loan balances and
related loan documentation if the Transferred Employee makes a rollover or
direct rollover of all of his or her account balance under Seller’s 401(k) Plan.
Seller shall cause the trustee or recordkeeper of Seller’s 401(k) Plan to



--------------------------------------------------------------------------------




transfer to the trustee or recordkeeper of Buyer’s 401(k) Plan any loan
documentation for loans to be rolled over or transferred to Buyer’s 401(k) Plan.
The Transferred Employees shall not be required to roll over, or otherwise
transfer, their account balances under Seller’s 401(k) Plan to Buyer’s 401(k)
Plan.


Section 3.3    Nonqualified Deferred Compensation Plans and Individual Deferred
Compensation and Other Arrangements. Other than the nonqualified deferred
compensation plans and individual deferred compensation and other arrangements
(including consulting and supplemental agreements) set forth in Schedule 3.3,
Seller has no such plans or arrangements with Employees or Former Employees.


ARTICLE IV
OTHER BENEFITS


Section 4.1    Welfare Benefit Plans. Coverage of all Transferred Employees
under each Employee Plan that is an employee welfare benefit plan within the
meaning of Section 3(1) of ERISA to which Seller or any Affiliate of Seller is a
party or by which any of them is bound, shall cease as of the Hire Date, unless
sooner terminated in accordance with Seller’s policies or the terms of an
Employee Plan. Buyer agrees to offer health insurance benefits to all
Transferred Employees effective as of the applicable Hire Date, waiving
pre-existing conditions and waiting period restrictions, to the extent able to
be waived under Buyer’s plans.         
    
Section 4.2    COBRA. Seller shall provide continuation coverage required under
COBRA to all eligible Former Employees and their qualified beneficiaries
attributable to a qualifying event (as defined in COBRA) that occurs prior to
the Closing Date. Buyer shall be responsible for providing continuation coverage
required under COBRA to all eligible Transferred Employees and their qualified
beneficiaries attributable to a qualifying event (as defined in COBRA) that
occurs on or after the Closing Date.


Section 4.3    Individuals on Disability Leave. Any individual who, as of the
Closing Date, is eligible for long-term disability benefits shall be covered
under Seller’s long-term disability plan.


Section 4.4    Workers’ Compensation. The parties agree that workers’
compensation benefits for the Transferred Employees will be handled as provided
in this Section 4.4. With respect to occurrences on or after the Closing Date,
workers’ compensation benefits shall be subject to Buyer’s workers’ compensation
policies, programs and plans, and Buyer shall bear sole financial responsibility
with respect to such benefits. With respect to occurrences prior to the Closing
Date, workers’ compensation benefits shall be subject to Seller’s workers’
compensation policies, programs and plans, and Seller shall have financial
responsibility for all expenses.


Section 4.5    Flexible Spending Accounts. As soon as administratively feasible
after the Hire Date, Seller shall transfer to a flexible benefits plan that is
qualified under Section 125 of the Code and that shall be maintained by Buyer
for Transferred Employees as of the Closing Date (the “Buyer Flex Plan”), in
cash, any health care and dependent care balances standing to the credit of



--------------------------------------------------------------------------------




Transferred Employees under the Southern Union Company Employee Flexible Benefit
Plan (“Seller’s Flex Plan”) as of the day immediately preceding the Hire Date,
and Buyer shall reimburse Transferred Employees for all eligible health and
dependent care expenses submitted on or after the Closing Date. The Buyer Flex
Plan shall continue the salary reduction elections made by Transferred Employees
as in effect prior to the Closing Date for the remainder of the applicable plan
year.


Section 4.6    Post-Retirement Benefit Plans. Effective as of the Closing Date,
Buyer shall assume and be responsible for all Liabilities of Seller and its
Affiliates to provide post-retirement health, dental and life insurance benefits
to any Employee, LTD Employee or Former Employee, whether such benefits are
currently being paid or are to be paid in the future, including post-retirement
health, dental and life insurance benefits provided under the arrangements set
forth on Schedule 3.3. Seller and Buyer shall take all action necessary and
appropriate to establish Buyer, effective as of the Closing Date, as successor
to Seller as to all rights, assets (held in trust), duties, and Liabilities
under or with respect to the VEBAs.


ARTICLE V
LIABILITIES


Except as otherwise provided in this Agreement, Buyer, for itself and its
Affiliates, assumes and agrees to pay, perform, fulfill and discharge when due
all Liabilities, including litigation costs, with respect to Transferred
Employees and Former Employees (or a dependents or beneficiaries thereof)
relating to, arising out of or resulting from employment in connection with the
Business prior to, on or after the Closing Date.
        
ARTICLE VI
RECORDS AND INFORMATION


Section 6.1    Records. On or as soon as reasonably practicable after the
Closing Date, Seller shall deliver to Buyer, to the extent permitted by
applicable Legal Requirements, all personnel files and records in its possession
relating to the Transferred Employees (which, for the avoidance of doubt,
constitute Assets under the PSA), including active contracts, litigation files,
annual reviews, grievances and any other information that is part of the
personnel file of a Transferred Employee. Subject to applicable Legal
Requirements, from and after the Closing Date, all such files and records shall
be the property of Buyer, provided, that Seller may copy such files and records
prior to transferring them to Buyer, provided, further, that Seller hereby
acknowledges and agrees that such files and records are subject to the
provisions of Section 6.1(e) of the PSA. Prior to the Closing Date, subject to
applicable Legal Requirements, Seller shall provide Buyer with access to
information and records in its possession relating to the Employees in
accordance with Section 6.1(c) of the PSA.


Section 6.2    Access to Information. From and after the Closing Date, Buyer
shall provide Seller access and duplicating rights to the personnel files and
records in the possession or control of Buyer, insofar as such access is
reasonably related to a legitimate business purpose, subject to applicable Legal
Requirements in accordance with Section 6.2(b) of the PSA.



--------------------------------------------------------------------------------






Section 6.3    Confidentiality. In addition to satisfying confidentiality
requirements under the PSA, Buyer shall preserve the confidentiality, in
accordance with all applicable Legal Requirements, of all information contained
in the personnel files and records obtained from Seller pursuant to this
Agreement.


ARTICLE VII
MISCELLANEOUS


Section 7.1    Cooperative Actions. Seller and Buyer acknowledge and agree that
all of the covenants and agreements under the PSA relating to cooperation in
connection with the implementation of the transactions contemplated by the PSA
and this Agreement, including those set forth in Section 6.3(c), are applicable
to this Agreement.


Section 7.2    Parties in Interest. No provision of this Agreement shall confer
upon any person, other than the parties hereto, their Affiliates, successors and
permitted assigns, any rights or remedies hereunder, including any rights or
remedies with respect to the employment, compensation, benefits or other terms
and conditions of employment of any person. Without limiting the foregoing, (a)
nothing in this Agreement is intended to or shall create for or grant to any
third party (including without limitation to any former, current or future
employees or officers of any party, any Affiliate or any labor union) any rights
whatsoever, as a third party beneficiary or otherwise; (b) no third party is
entitled to rely on any of the representations, warranties, covenants or
agreements contained in the PSA or this Agreement; and (c) no party hereto shall
incur any liability or obligation to any third party because of any reliance by
such third party on any representation, warranty, covenant or agreement in the
PSA or this Agreement.


Section 7.3    Employee Plan Amendments. No provision of this Agreement is
intended to or shall be construed to amend, modify or create any Employee Plan.


Section 7.4    WARN Act.


(a)     On or before the Closing Date, Seller shall provide a list of the name
and site of employment of any and all employees of Seller who have experienced,
or who will experience, an employment loss or layoff (as defined by the Worker
Adjustment and Retraining Notification Act of 1988 or any similar applicable
state or local law requiring notice to employees in the event of a plant closing
or mass layoff (the “WARN Act”)) within ninety (90) days prior to the Closing
Date. Seller shall update this list up to and including the Closing Date.


(b)     With respect to Seller’s employees that are not Transferred Employees,
Seller will have full responsibility under the WARN Act caused by any action
prior to, on and after the Closing Date. With respect to the Transferred
Employees, Seller will have full responsibility under the WARN Act caused solely
by any action prior to or on the Closing Date. With respect to the Transferred
Employees, Buyer will have full responsibility under the WARN Act caused by any
action after the Closing Date.





--------------------------------------------------------------------------------




Section 7.5    Withholding Taxes. Seller hereby acknowledges that, for FICA and
FUTA tax purposes, Buyer qualifies as a successor employer with respect to the
Transferred Employees. In connection with the foregoing, the parties agree to
follow the “Alternative Procedures” set forth in Section 5 of Revenue Procedure
2004-53, 2004-2 C.B. 320. In connection with the application of the “Alternative
Procedures,” (i) Seller and Buyer each shall report on a predecessor-successor
basis as set forth in such Revenue Procedure, (ii) provided that Seller provides
to Buyer all necessary payroll records for the calendar year that includes the
Closing Date, Seller shall be relieved from furnishing Forms W-2 to employees of
Seller that become employees of Buyer, and (iii) provided that Seller provides
to Buyer all necessary payroll records for the calendar year that includes the
Closing Date, Buyer shall assume the obligations of Seller to furnish such Forms
W-2 to such employees for the full calendar year in which the Closing occurs.


Section 7.6    General Provisions. The provisions of Article XIII of the PSA
shall apply equally to this Agreement to the extent applicable.


    
[Remainder of this page intentionally left blank]



--------------------------------------------------------------------------------






IN WITNESS WHEREOF, the parties have caused this Agreement to be executed and
delivered by their duly authorized officers as of the date first written above.




SOUTHERN UNION COMPANY




By:________________________________
Name:______________________________
Title:_______________________________






PLAZA MASSACHUSETTS ACQUISITION, INC.




By:_________________________________
Name:______________________________
Title:_______________________________






Solely with respect to Section 13.19 of the PSA


THE LACLEDE GROUP, INC.




By:_________________________________
Name:______________________________
Title:_______________________________










[Signature page to Employee Agreement]









--------------------------------------------------------------------------------




LIST OF SCHEDULES










Schedule 1.1


Schedule 3.3


Employees


Nonqualified Deferred Compensation Plans, Individual Deferred Compensation and
Other Arrangements, and Life Insurance Policies
                     




